Exhibit 10.1



FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

        THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"First Amendment") is entered into as of the 23rd of December, 2009, by and
among ENSCO INTERNATIONAL INCORPORATED, a Delaware corporation ("EII"), ENSCO
OFFSHORE INTERNATIONAL COMPANY, a Cayman Islands exempted company ("EOIC" and,
together with EII, the "Borrowers"), ENSCO INTERNATIONAL PLC, an English public
limited company (the "Parent"), ENSCO GLOBAL LIMITED, a Cayman Islands exempted
company ("Global" and, together with the Borrowers and the Parent, the
"Amendment Parties"), CITIBANK, N.A., as administrative agent (the
"Administrative Agent"), and the BANKS party hereto (the "Banks").

Preliminary Statement

        WHEREAS, the Borrowers, the Administrative Agent and the Banks, are
parties to that certain Amended and Restated Credit Agreement dated as of June
23, 2005 (as same may be further amended, restated, increased and extended, the
"Credit Agreement"; capitalized terms used herein that are not defined herein
and are defined in the Credit Agreement are used herein as defined in the Credit
Agreement); and

        WHEREAS, prior to or simultaneously with the effectiveness of this First
Amendment, (a) 100% of the Equity Interests of Global shall be transferred by
EII to the Parent, (b) a merger will be consummated whereby ENSCO Newcastle LLC
("MergeCo"), a wholly-owned subsidiary of Global, will merge with and into EII,
with EII as the surviving corporation, a wholly-owned subsidiary of Global, and
an indirect, wholly-owned subsidiary of the Parent, and (c) each outstanding
Equity Interest of EII will be converted into the right to receive an American
Depositary Share representing one Equity Interest of Parent (collectively, the
"Reorganization"), in each case pursuant to and in accordance with (i) the
Agreement and Plan of Merger and Reorganization dated November 9, 2009, between
EII and MergeCo, (ii) the Contribution Agreement dated November 9, 2009, between
EII and the Parent (formerly known as ENSCO International Limited) (iii) the
Contribution Agreement dated November 9, 2009, between EII and Global, and (iv)
the Contribution Agreement dated November 9, 2009, between Global and MergeCo
(collectively, the "Reorganization Documents");

        WHEREAS, on or about September 29, 2009, 100% of the outstanding Class A
ordinary shares of the Parent were deposited with the Custodian, as defined in
and pursuant to the Deposit Agreement dated September 29, 2009 (the "Deposit
Agreement") by and among the Parent (formerly known as ENSCO International
Limited), Citibank, N.A., as Depositary, and all Holders and Beneficial Owners
of American Depositary Shares issued thereunder (such deposit being the
"Deposit");

        WHEREAS, the Borrowers have requested that the Banks and the
Administrative Agent modify the Credit Agreement and change certain terms
thereof, and the Administrative Agent and the Banks party hereto, which Banks
constitute the Majority Banks, have agreed to do so; and






--------------------------------------------------------------------------------



 




        WHEREAS, the Amendment Parties, the Administrative Agent and the Banks
party hereto wish to execute this First Amendment to evidence such agreement.

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Amendment Parties, the
Administrative Agent and the Banks party hereto hereby agree as follows:

        Section 1.      Amendment to Credit Agreement.     The Credit Agreement
is hereby amended to read in its entirety as set forth in Exhibit A attached
hereto. Parent and Global shall be deemed parties to the Credit Agreement as if
they had executed it, and shall be subject to such provisions as by their terms
relate to Parent and Global, respectively. All references to the Credit
Agreement in the Loan Documents shall be deemed amended to reflect Parent and
Global as parties.

        Section 2.      Representations True; No Default.     Each Amendment
Party represents and warrants that:

                      (a)    this First Amendment has been duly authorized,
executed and delivered on its behalf, and the Credit Agreement, as amended by
this First Amendment, and the other Loan Documents to which it is a party,
constitute the legal, valid and binding obligations of such Amendment Party,
enforceable against such Amendment Party in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally
and by general principles of equity;

                      (b)    the representations and warranties of such
Amendment Party contained in Article IV of the Credit Agreement are true and
correct in all material respects on and as of the date hereof as though made on
and as of the date hereof (other than (i) those representations and warranties
that expressly relate to a specific earlier date, which representations and
warranties were true and correct in all material respects as of such earlier
date and (ii) those representations and warranties that are by their terms
subject to a materiality qualifier, which representations and warranties are
true and correct in all respects); and

                      (c)    after giving effect to this First Amendment, no
Default or Event of Default under the Credit Agreement has occurred and is
continuing.

        Section 3.      Effectiveness.     This First Amendment and the Amended
and Restated Guaranty described below shall become effective as of 12:01 a.m.
Eastern Standard Time on the date (the "First Amendment Closing Date") when, and
only when, (a) the Reorganization shall have been consummated in accordance with
the Reorganization Documents, (b) the Deposit shall have been consummated in
accordance with the Deposit Agreement, and (c) the Administrative Agent notifies
EII that the Administrative Agent (or its counsel) has received:


-2-



--------------------------------------------------------------------------------



 




                      (i)      multiple original counterparts from each party
hereto, as requested by the Administrative Agent, of this First Amendment duly
and validly executed and delivered by duly authorized officers of each such
party;

                      (ii )     original counterparts of the fully-executed
Amended and Restated Guaranty by EII, Parent and Global, duly and validly
executed and delivered by duly authorized officers of each party thereto;

                      (iii)    an opinion of Robert O. Isaac, in-house counsel
for the Amendment Parties, in form and substance reasonably satisfactory to the
Administrative Agent;

                      (iv)     an opinion of Gardere Wynne Sewell LLP, counsel
for the Amendment Parties, in form and substance reasonably satisfactory to the
Administrative Agent;

                      (v)      an opinion of Maples and Calder, Cayman Islands
counsel for EOIC and Global, in form and substance reasonably satisfactory to
the Administrative Agent;

                      (vi)     an opinion of Baker McKenzie, United Kingdom
counsel for Parent, in form and substance reasonably satisfactory to the
Administrative Agent;

                      (vii)    a certificate of the Secretary or Assistant
Secretary of each Amendment Party certifying (A) the resolutions of the Board of
Directors of such Amendment Party approving this First Amendment, the other Loan
Documents, and the transactions contemplated thereby, in each case evidencing
any necessary company action, (B) the name and true signature of an agent or
agents of such company authorized to sign each Loan Document to which such
Amendment Party is a party and the other documents to be delivered hereunder,
and (C) attached true and correct copies of the Bylaws and Articles of
Incorporation (or corresponding organizational documents) of such Amendment
Party;

                      (viii)   a certificate of the chief executive officer or
the chief financial officer of Parent certifying that, immediately prior to the
Reorganization and after giving effect to the Reorganization and this First
Amendment (A) insurance in compliance with Section 5.01(d) of the Credit
Agreement is in full force and effect; (B) no Material Adverse Change has
occurred since December 31, 2008; (C) no Default or Event of Default exists; (D)
all representations and warranties contained in Article IV of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof as though made on and as of the date hereof (other than (1) those
representations and warranties that expressly relate to a specific earlier date,
which representations and warranties were true and correct in all material
respects as of such earlier date and (2) those representations and warranties
that are by their terms subject to a materiality qualifier, which
representations and warranties are true and correct in all respects); (E) the
Reorganization has been consummated prior to or simultaneously with the
effectiveness of this First Amendment in accordance with the Reorganization
Documents; (F) the Deposit has been consummated in accordance with the Deposit
Agreement; (G) attached are true and correct copies of the Reorganization
Documents and the Deposit Agreement as in effect on the date hereof; and (H)
that no governmental approvals are necessary for each Amendment Party to enter
into the Reorganization Documents and the Loan Documents to which it is a party,
perform its obligations thereunder, and consummate the Reorganization;


-3-



--------------------------------------------------------------------------------



 




                      (ix)     certificates of existence, good standing and
qualification from appropriate state officials with respect to EII, such
corresponding certificates or other documents from Cayman Islands officials or
agencies as the Administrative Agent reasonably requests with respect to EOIC
and Global, and such corresponding certificates or other documents from United
Kingdom officials or agencies as the Administrative Agent reasonably requests
with respect to Parent;

                      (x)      evidence of payment by the Amendment Parties of a
non-refundable amendment fee to the Administrative Agent for the account of each
Bank in an amount equal to 0.05% of such Bank's Commitment; and

                      (xi)     evidence of payment by the Amendment Parties of
all fees and disbursements required to be paid by the Amendment Parties on the
date hereof, including the fees and expenses of counsel to the Administrative
Agent pursuant to invoices presented for payment on or prior to the First
Amendment Closing Date.

        Section 4.      Miscellaneous Provisions.

                      (a)      From and after the execution and delivery of this
First Amendment, the Credit Agreement shall be deemed to be amended and modified
as herein provided, and except as so amended and modified the Credit Agreement
shall continue in full force and effect.

                      (b)      The Credit Agreement and this First Amendment
shall be read and construed as one and the same instrument.

                      (c)      Any reference in any of the Loan Documents to the
Credit Agreement shall be a reference to the Credit Agreement as amended by this
First Amendment.

                      (d)      This First Amendment is a Loan Document for
purposes of the provisions of the other Loan Documents. Without limiting the
foregoing, any breach of the representations, warranties, and covenants under
this First Amendment may be a Default or an Event of Default under the Loan
Documents.

                      (e)      This First Amendment shall be construed in
accordance with and governed by the laws of the State of New York.

                      (f)      This First Amendment may be signed in any number
of counterparts and by different parties in separate counterparts and may be in
original or facsimile form, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

                      (g)      The headings herein shall be accorded no
significance in interpreting this First Amendment.

        Section 5.      Binding Effect.     This First Amendment shall be
binding upon and inure to the benefit of the Amendment Parties, the Banks and
the Administrative Agent and their respective successors and assigns, except
that the Amendment Parties shall not have the right to assign their rights
hereunder or any interest herein.


-4-



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, the parties have caused this First Amendment to be
executed by their respective duly authorized officers as of the date first set
forth above, to be effective as of the First Amendment Closing Date.
 
 

  AMENDMENT PARTIES:

ENSCO INTERNATIONAL INCORPORATED



/s/  Dean A. Kewish                                     
Dean A. Kewish
Vice President and Secretary




  ENSCO OFFSHORE INTERNATIONAL COMPANY



/s/  Dean A. Kewish                                     
Dean A. Kewish
Assistant Secretary




  ENSCO INTERNATIONAL PLC



/s/  David A. Armour                                     
David A. Armour
Vice President - Finance




  ENSCO GLOBAL LIMITED



/s/  David A. Armour                                     
David A. Armour
President and Director











Signature Page to First Amendment to Amended and Restated Credit Agreement


-5-



--------------------------------------------------------------------------------



 



  ADMINISTRATIVE AGENT:

CITIBANK, N.A., as Administrative Agent



/s/  Andrew Sidford                                     
Andrew Sidford
Authorized Signatory











Signature Page to First Amendment to Credit Agreement


-6-



--------------------------------------------------------------------------------



 



  BANKS:

CITIBANK, N.A.



/s/  Andrew Sidford                                     
Andrew Sidford
Authorized Signatory











Signature Page to First Amendment to Amended and Restated Credit Agreement


-7-



--------------------------------------------------------------------------------



 



  JPMORGAN CHASE BANK, NA



/s/  Preeti Bhatnagar                                     
Preeti Bhatnagar
Associate











Signature Page to First Amendment to Amended and Restated Credit Agreement


-8-



--------------------------------------------------------------------------------



 



  DNB NOR BANK ASA, NEW YORK BRANCH



/s/  Barbara Gronquist                                     
Barbara Gronquist
Senior Vice President




  /s/  Nikolai Nachamkin                                     
Nikolai Nachamkin
Senior Vice President











Signature Page to First Amendment to Amended and Restated Credit Agreement


-9-



--------------------------------------------------------------------------------



 



  THE BANK OF TOKYO MITSUBISHI UFJ, LTD.



/s/  Linda Terry                                     
Linda Terry
Authorized Signatory











Signature Page to First Amendment to Amended and Restated Credit Agreement


-10-



--------------------------------------------------------------------------------







  WELLS FARGO BANK, N.A.



/s/  Barry Parks                                     
Barry Parks
Vice President











Signature Page to First Amendment to Amended and Restated Credit Agreement


-11-



--------------------------------------------------------------------------------



 



  MERRILL LYNCH COMMERCIAL FINANCE CORP.



/s/  Gabe Gomez                                     
Gabe Gomez
Vice President












Signature Page to First Amendment to Amended and Restated Credit Agreement


-12-



--------------------------------------------------------------------------------







  SUNTRUST BANK



/s/  Yann Pirio                                     
Yann Pirio
Director











Signature Page to First Amendment to Amended and Restated Credit Agreement


-13-



--------------------------------------------------------------------------------



 



  AMEGY BANK NATIONAL ASSOCIATION



/s/  Scott Collins                                     
Scott Collins
Vice President











Signature Page to First Amendment to Amended and Restated Credit Agreement


-14- -



--------------------------------------------------------------------------------



 



  MIZUHO CORPORATE BANK, LTD.



/s/  Leon Mo                                     
Leon Mo
Authorized Signatory











Signature Page to First Amendment to Amended and Restated Credit Agreement


-15-



--------------------------------------------------------------------------------



 





U.S. $350,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF
JUNE 23, 2005

AMONG

ENSCO INTERNATIONAL INCORPORATED
AND
ENSCO OFFSHORE INTERNATIONAL COMPANY
AS BORROWERS,

ENSCO INTERNATIONAL PLC,
ENSCO GLOBAL LIMITED, AND
ENSCO INTERNATIONAL INCORPORATED
AS GUARANTORS,

THE BANKS NAMED HEREIN
AS BANKS,

CITIBANK, N.A.
AS ADMINISTRATIVE AGENT,

JPMORGAN CHASE BANK, NA,
AS SYNDICATION AGENT,

AND

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., NEW YORK BRANCH
DNB NOR BANK ASA, NEW YORK BRANCH, AND
WELLS FARGO BANK, N.A.,
AS CO-DOCUMENTATION AGENTS

JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS:
CITIGROUP GLOBAL MARKETS INC. AND
J.P. MORGAN SECURITIES INC.



  -



--------------------------------------------------------------------------------



 



ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1      SECTION 1.01. Certain Defined
Terms 1      SECTION 1.02. Computation of Time Periods 19      SECTION 1.03.
Accounting Terms 19      SECTION 1.04. Miscellaneous 19 ARTICLE II AMOUNT AND
TERMS OF THE ADVANCES AND LETTERS OF CREDIT 19      SECTION 2.01. The Advances
19      SECTION 2.02. Making the Advances 20      SECTION 2.03. Fees 21
     SECTION 2.04. Repayment 21      SECTION 2.05. Interest 22      SECTION
2.06. Additional Interest on LIBOR Advances 22      SECTION 2.07. Interest Rate
Determination and Protection 22      SECTION 2.08. Voluntary Conversion of
Borrowings; Continuation of LIBOR Borrowings 24      SECTION 2.09. Optional
Prepayments 25      SECTION 2.10. Increased Costs; Capital Adequacy, Etc. 25
     SECTION 2.11. Illegality 26      SECTION 2.12. Payments and Computations 27
     SECTION 2.13. Taxes 28      SECTION 2.14. Sharing of Payments, Etc. 30
     SECTION 2.15. Ratable of Bank; Additional Right to Terminate Commitments 30
     SECTION 2.16. Replacement of Bank; Additional Right to Terminate
Commitments 30      SECTION 2.17. Certificates of Bank 32      SECTION 2.18.
Letters of Credit 32      SECTION 2.19. Increase in Commitments 35      SECTION
2.20. Relationship Between Borrowers 36 ARTICLE III CONDITIONS 36      SECTION
3.01. Initial Conditions Precedent 36      SECTION 3.02. Additional Conditions
Precedent to Each Advance 37      SECTION 3.03. Conditions Precedent to Each
Letter of Credit 38      SECTION 3.04. Determinations Under Sections 3.01, 3.02
and 3.03 38 ARTICLE IV REPRESENTATIONS AND WARRANTIES 39      SECTION 4.01.
Representations and Warranties of the Borrowers 39 ARTICLE V COVENANTS 42
     SECTION 5.01. Affirmative Covenants 42      SECTION 5.02. Negative
Covenants 46 ARTICLE VI EVENTS OF DEFAULT 48      SECTION 6.01. Events of
Default 48 ARTICLE VII THE ADMINISTRATIVE AGENT AND THE ISSUING BANK 51
     SECTION 7.01. Authorization and Action 51      SECTION 7.02. Administrative
Agent's Reliance, Etc. 51      SECTION 7.03. Administrative Agent and Its
Affiliates 52      SECTION 7.04. Bank Credit Decision 52      SECTION 7.05.
Certain Rights of the Administrative Agent 52      SECTION 7.06. Holders 53
     SECTION 7.07. Indemnification 53      SECTION 7.08. Resignation by the
Administrative Agent 53      SECTION 7.09. Issuing Bank's Reliance, Etc. 54
     SECTION 7.10. Issuing Bank and Its Affiliates 55      SECTION 7.11. Bank
Credit Decision 55      SECTION 7.12. Resignation by the Issuing Bank 55
     SECTION 7.13. Syndication Agent, Joint Lead Arrangers, Joint Book Managers,
Etc. 56 ARTICLE VIII MISCELLANEOUS 56      SECTION 8.01. Amendments, Etc. 56
     SECTION 8.02. Notices, Etc. 56      SECTION 8.03. No Waiver; Remedies 58
     SECTION 8.04. Costs, Expenses and Indemnity 58      SECTION 8.05. Right of
Set-Off 60      SECTION 8.06. Assignments and Participations 60      SECTION
8.07. Governing Law; Entire Agreement 63      SECTION 8.08. Interest 63
     SECTION 8.09. Confidentiality 64      SECTION 8.10. USA Patriot Act Notice
64      SECTION 8.11. Judgment Currency 64      SECTION 8.12. Consent to
Jurisdiction 65      SECTION 8.13. Appointment of Process Agent 65      SECTION
8.14. Waiver of Jury Trial 66      SECTION 8.15. Waiver of Immunity 66
     SECTION 8.16. Waiver of Consequential Damages 66      SECTION 8.17.
Electronic Disclosures and Notices 66      SECTION 8.18. Execution in
Counterparties 68      SECTION 8.19. Domicile of Loans 68      SECTION 8.20.
Binding Effect 68      SECTION 8.21. Amendment and Restatement 68


 



--------------------------------------------------------------------------------



 



Schedule I - Applicable Lending Offices
Schedule II - Pricing Grid
Schedule III - Unrestricted Subsidiaries (If Any)
Schedule IV - Rigs
Schedule V - Existing Liens
Schedule VI - Commitments
Schedule VII - Existing Letters of Credit

Exhibit A - Form of Note
Exhibit B - Notice of Borrowing
Exhibit C - Form of Assignment and Acceptance
Exhibit D - Form of Notice of Letter of Credit
Exhibit E - Compliance Certificate



  -



--------------------------------------------------------------------------------



 



Amended and Restated Credit Agreement

Dated as of June 23, 2005


        ENSCO International Incorporated, a Delaware corporation, ENSCO Offshore
International Company, a Cayman Islands exempted company, Ensco International
plc, an English public limited company, ENSCO Global Limited, a Cayman Islands
exempted company, the Banks party hereto, Citibank, N.A., as Administrative
Agent, JPMorgan Chase Bank, NA, as Syndication Agent, and DnB NOR Bank ASA, New
York Branch, as Issuing Bank, agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

        SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and the plural forms of the terms defined):

        "Administrative Agent" means Citibank, N.A., in its capacity as
Administrative Agent pursuant to Article VIII, and such term shall include any
successor to such entity in such capacity pursuant to Section 7.08.

        "Advance" means an advance by a Bank to a Borrower pursuant to Section
2.01 (as divided or combined from time to time as contemplated in the definition
herein of Borrowing) and refers to a Base Rate Advance or a LIBOR Advance (each
of which shall be a "Type" of Advance).

        "Affected Bank" has the meaning specified in Section 2.11.

        "Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term "controls" (including the terms "controlled by" or "under common control
with") includes the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of capital stock, securities, partnership interests or other
ownership interests, by contract or otherwise.

        "Agreement" means this Amended and Restated Credit Agreement, as
amended, supplemented or modified from time to time.

        "Applicable Lending Office" means, with respect to each Bank, such
Bank's Domestic Lending Office in the case of a Base Rate Advance and such
Bank's Eurodollar Lending Office in the case of a LIBOR Advance.


 



--------------------------------------------------------------------------------



 



        "Applicable Letter of Credit Margin" means, for any day, the percentage
per annum applicable to a LIBOR Advance on such day, set forth in Schedule II
under the heading "Applicable Margin" for the relevant Rating Category
applicable from time to time. The Applicable Letter of Credit Margin determined
pursuant to this definition for any Letter of Credit shall change when and as
the applicable Rating Category changes.

        "Applicable Margin" means, for any Interest Period for any LIBOR
Advance, the percentage per annum applicable to such LIBOR Advance, set forth in
Schedule II under the heading "Applicable Margin" for the relevant Rating
Category applicable from time to time. The Applicable Margin determined pursuant
to this definition for any LIBOR Advance shall change when and as the applicable
Rating Category changes.

        "Assignment and Acceptance" means an assignment and acceptance entered
into by a Bank and an Eligible Assignee, and accepted by the Administrative
Agent and the Issuing Bank, in substantially the form of Exhibit C.

        "Bankruptcy Code" means Title 11 of the United States Code, as now or
hereafter in effect, or any successor thereto.

        "Banks" means the lenders listed on the signature pages hereof and each
Eligible Assignee that becomes a Bank party hereto pursuant to Section 2.16 or
Section 8.06(a), (b) and (d).

        "Base Rate" means, for any period, a fluctuating interest rate per annum
as shall be in effect from time to time which rate per annum shall at all times
be equal to the highest of:

        (a)  the rate of interest announced publicly by the Administrative Agent
in New York, New York, from time to time, as its base rate; and

        (b)  the sum (adjusted to the nearest 1/4 of 1% or, if there is no
nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum plus
(ii) the rate obtained by dividing (A) the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by the Administrative Agent on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by the Administrative Agent from three New
York certificate of deposit dealers of recognized standing selected by the
Administrative Agent, by (B) a percentage equal to 100% minus the average of the
daily percentages specified during such three-week period by the Federal Reserve
Board for determining the maximum reserve requirement (including, but not
limited to, any emergency, supplemental or other marginal reserve requirement)
for the Administrative Agent with respect to liabilities consisting of or
including (among other liabilities) three-month Dollar non-personal time
deposits in the United States, plus (iii) the average during such three-week
period of the annual assessment rates estimated by the Administrative Agent for
determining the then current annual assessment payable by it to the FDIC (or any
successor) for insuring Dollar deposits of the Administrative Agent in the
United States; and


-2-



--------------------------------------------------------------------------------



 



        (c)  the sum of 1/2 of one percent per annum plus the Federal Funds Rate
in effect from time to time; and

        (d)  1% plus the rate per annum equal to (a) the British Bankers
Association LIBOR Rate ("BBA LIBOR"), as published by Reuters (or if such
publication is unavailable, such other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) determined daily on each Business Day at approximately 11:00 a.m., London
time, for Dollar deposits with a term of one month; or (b) if such rate is not
available at such time for any reason, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum if such rate is not
such a multiple) equal to the rate per annum at which deposits in Dollars are
offered by the principal office of the Administrative Agent in London, England
to prime banks in the London interbank market determined daily on each Business
Day at approximately 11:00 A.M. (London time), in an amount substantially equal
to the amount in question for a term of one month.

        "Base Rate Advance" means an Advance which bears interest as provided in
Section 2.05(a).

        "Borrowers" means EII and EOIC, collectively, and "Borrower" means
either such entity.

        "Borrowing" means a borrowing hereunder consisting of Advances of the
same Type to the same Borrower made on the same day by the Banks and, in the
case of LIBOR Advances, having the same Interest Period; provided that (a) all
Base Rate Advances outstanding at any time shall thereafter be deemed to be one
Borrowing, and (b) subject to the limitations in Section 2.02(a) as to the
number of permitted Interest Periods and subject to the provisions of Sections
2.07, 2.08 and 2.11, on the last day of an Interest Period for a Borrowing
comprised of LIBOR Advances, such Borrowing may be divided ratably to form
multiple Borrowings comprised of LIBOR Advances (with the result that each
Bank's Advance as a part of each such multiple Borrowing is proportionately the
same as its Advance as a part of such divided Borrowing) or combined with all or
a ratable portion of the Base Rate Advances or all or a ratable portion of one
or more other Borrowings, the Interest Period for which also ends on such day,
to form a new Borrowing comprised of LIBOR Advances, such division or
combination to be made by notice from the applicable Borrower given to the
Administrative Agent not later than noon on the third Business Day prior to the
proposed division or combination specifying the date of such division or
combination (which shall be a Business Day) and all other relevant information
(such as the Borrowings (or portions thereof) to be divided or combined, the
respective amounts of the Borrowings resulting from any such division, the
relevant Interest Periods, the amount of the Base Rate Advances or other
Borrowings (or portions thereof) to be so combined and such other information as
the Administrative Agent may request), but in no event shall any Borrowing
resulting from, or remaining after, any such division or combination be less
than $10,000,000, and in all cases each Bank's Advances as a part of each such
combined, resultant or remaining Borrowing shall be proportionately the same as
its Advances as a part of the relevant Borrowings prior to such division or
combination. Each Borrowing comprised of a Type of Advance shall be that "Type"
of Borrowing.


-3-



--------------------------------------------------------------------------------



 



        "Business Day" means (a) any day of the year except Saturday, Sunday and
any day on which banks are required or authorized to close in New York City or
Dallas, Texas and (b) if the applicable Business Day relates to any LIBOR
Advances, any day which is a "Business Day" described in clause (a) and which is
also a day for trading by and between banks in the London interbank Eurodollar
market.

        "Change of Control" means (a) any "person" (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the "beneficial
owner" (as defined in Rules 13 d-3 and 13 d-5 of the Exchange Act), directly or
indirectly, of more than 50% of the total voting power of the Voting Stock of
the Parent, (b) during any period of two (2) consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of the Parent
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the stockholders of the Parent was approved by
a vote of the majority of the Directors of the Parent then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent then in office,
(c) EOIC, EII or Global shall cease to be wholly owned, directly or indirectly,
by the Parent.

        "Code" means the Internal Revenue Code of 1986 as amended from time to
time, or any successor Federal tax code, and any reference to any statutory
provision of the Code shall be deemed to be a reference to any successor
provision or provisions.

        "Commitment" has the meaning specified in Section 2.01.

        "Consolidated" refers to the consolidation of the accounts of the Parent
and its Subsidiaries in accordance with GAAP.

        "Consolidated Debt" means, as of any date of determination thereof,
without duplication, the aggregate principal amount of all then outstanding (a)
indebtedness and other obligations of the Parent and its Consolidated
Subsidiaries for the repayment of money borrowed, including the unreimbursed
amount of any drawings under letters of credit issued for the account of the
Parent or any of its consolidated subsidiaries, (b) obligations of the Parent
and its consolidated subsidiaries as lessee under capital leases, (c) letters of
credit other than letters of credit issued in the ordinary course of business
supporting non-Debt obligations (e.g., bid bonds and performance guaranties
incurred under drilling contracts, vessel time charters, or other forms of
service agreement in the ordinary course of business), (d) without duplication,
guaranties by the Parent and any of its consolidated subsidiaries of payment or
collection of any obligations described in clauses (a) through (c) above of any
other Person, and (e) without duplication, all Other Obligations of the Parent
and its Consolidated Subsidiaries, in each case determined on a consolidated
basis in accordance with GAAP as of such date.

        "Consolidated EBITDA" means, for any period, (a) Net Income for the
Parent and its consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP plus (b) to the extent deducted in
determining Net Income, Interest Expense, taxes, and depreciation and
amortization and other non-cash charges for the Parent and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.


-4-



--------------------------------------------------------------------------------



 



        "Consolidated Intangible Assets" means, on any date of its determination
for Parent and its subsidiaries on a consolidated basis, assets that are
considered to be intangible assets under GAAP.

        "Consolidated Interest Expense" means, for any period, Interest Expense
for the Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

        "Consolidated Shareholders' Equity" means, as of any date of
determination for Parent and its Subsidiaries, determined on a consolidated
basis, shareholders' equity as of that date determined in accordance with GAAP.

        "Consolidated Tangible Net Worth" means, as of any date of
determination, for Parent and its consolidated Subsidiaries, determined on a
consolidated basis, Consolidated Shareholder's Equity on that date minus the
Consolidated Intangible Assets of Parent and its consolidated Subsidiaries on
such date, determined in accordance with GAAP.

        "Convert", "Conversion" and "Converted" each refers to a conversion of
Advances or a Borrowing of one Type into Advances or a Borrowing of another
Type, as the case may be, pursuant to Section 2.07, Section 2.08, Section
2.10(b) or Section 2.11.

        "Debt" means, in the case of any Person, (i) indebtedness of such Person
for borrowed money, (ii) obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (iii) obligations of such Person to
pay the deferred purchase price of property or services (other than accounts
payable arising in the ordinary course of business and payable on customary
terms), (iv) obligations of such Person to deliver property or services for
which prepayment has been made, to the extent reflected as a liability pursuant
to GAAP, (v) monetary obligations of such Person as lessee under leases that
are, in accordance with GAAP, recorded as capital leases, (vi) without
duplication, all letters of credit issued for the account of such Person or as
to which such Person has any reimbursement obligation, whether or not drawn,
(vii) mark-to-market obligations of such Person under any interest rate,
currency, commodity or other swap, cap or collar or under any other derivatives
transaction, (viii) obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (ix) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (ix) or clause (xi) of this definition, (x) indebtedness or
obligations of others of the kinds referred to in clauses (i) through (ix) or
clause (xi) of this definition secured by any Lien on or in respect of any
property of such Person, (xi) all liabilities of such Person in respect of
unfunded vested benefits under any Plan or Multiemployer Plan, except to the
extent an ERISA Affiliate has paid such liabilities within the time prescribed
by law, and (xii) without duplication, all Other Obligations of such Person;
provided, for clarity, that "Debt" shall not include trade payables and accrued
expenses arising in the ordinary course of business, deferred taxes, obligations
assumed or liabilities incurred under drilling contracts, vessel time charters
or other forms of service agreement in the ordinary course of business (e.g.,
bid bonds and performance guaranties), or preferred stock with no mandatory
redemption feature.


-5-



--------------------------------------------------------------------------------



 



        "Default" means an event which, with the giving of notice or lapse of
time or both, would constitute an Event of Default.

        "Demand Loan" has the meaning specified in Section 2.18(c).

        "Distribution" means any direct or indirect dividend, distribution or
other payment of any kind or character (whether in cash, securities or other
property) (i) in respect of any Equity Interest of the Parent or any of its
Subsidiaries or to the holders, as such, of any Equity Interest of the Parent or
any of its Subsidiaries (including pursuant to a merger or consolidation) or
(ii) in consideration for or otherwise in connection with any retirement,
purchase, redemption or other acquisition of any Equity Interest of the Parent
or any of its Subsidiaries.

        "Dollars" and "$" means lawful money of the United States of America.

        "Domestic Lending Office" means, with respect to any Bank, the office of
such Bank specified as its "Domestic Lending Office" opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Bank or such other office of such Bank as such Bank may from time to
time specify to EII and the Administrative Agent.

        "EII" means ENSCO International Incorporated, a Delaware corporation, a
direct or indirect wholly owned subsidiary of Parent.

        "Eligible Assignee" means (a) any Bank, (b) any Affiliate of any Bank,
and (c) with the consent of the Administrative Agent, the Issuing Bank and, if
no Event of Default exists, the Parent (which consent will not be unreasonably
withheld), any other commercial bank or financial institution not covered by
clause (a) or clause (b) of this definition; provided that neither the Parent
nor any Subsidiary of the Parent shall be an Eligible Assignee.

        "Environment" has the meaning set forth in 42 U.S.C. § 9601(8) as
defined on the date of this Agreement, and "Environmental" means pertaining or
relating to the Environment.

        "Environmental Law" means any law, statute, ordinance, rule, regulation,
order, decision, decree, judgment, permit, license, authorization or other
agreement or Governmental Requirement arising from, in connection with or
relating to the pollution, protection or regulation of the Environment or the
protection or regulation of health or safety, whether the foregoing are required
or promulgated by any government or agency or other authority of or in the
United States (whether local, state, or federal) or any foreign country or
subdivision thereof, including those relating to the disposal, removal,
remediation, production, storing, refining, handling, transferring, processing,
recycling or transporting of or exposure to any material or substance, wherever
located.


-6-



--------------------------------------------------------------------------------



 



        "EOIC" means ENSCO Offshore International Company, a Cayman Islands
exempted company and a direct or indirect wholly owned subsidiary of the Parent.

        "EOIC Letter of Credit Liabilities" means the Letter of Credit
Liabilities attributable to Letters of Credit issued for the account of EOIC.

        "EOIC Sublimit" means $200,000,000.

        "EPA" means the United States Environmental Protection Agency or any
successor thereto.

        "Equity Interest" means as to any Person, any capital stock, partnership
interest, membership interest or other equity interest in such Person, or any
warrant, option or other right to acquire any Equity Interest in such Person.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute of similar import, together
with the regulations thereunder, as in effect from time to time.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) which is a member of a group of which the Parent or EII is a
member and which is under common control within the meaning of the regulations
under Section 414 of the Code.

        "ERISA Liabilities" means at any time the minimum liability with respect
to Plans which would be required to be reflected at such time as a liability on
the consolidated balance sheet of the Parent and its Subsidiaries under
paragraphs 36 and 70 of Statement of Financial Accounting Standards No. 87, as
such Statement may from time to time be amended, modified or supplemented, or
under any successor statement issued in replacement thereof.

        "Eurocurrency Liabilities" has the meaning assigned to that term in
Regulation D of the Federal Reserve Board, as in effect from time to time.

        "Eurodollar Lending Office" means, with respect to any Bank, the office
of such Bank specified as its "Eurodollar Lending Office" opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Bank (or, if no such office is specified, its Domestic Lending Office)
or such other office of such Bank as such Bank may from time to time specify to
EII and the Administrative Agent.

        "Events of Default" has the meaning specified in Section 6.01.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Existing Credit Agreement" means the Credit Agreement dated as of July
26, 2002 among EII, as borrower, the banks party thereto, DnB NOR Bank ASA, New
York Branch (f/k/a Den norske Bank ASA, New York Branch), as administrative
agent, Citibank, N.A., as syndication agent, and certain other agents and
arrangers party thereto.

        "Existing Letters of Credit" means the letters of credit listed on
Schedule VII.


-7-



--------------------------------------------------------------------------------



 



        "Expiration Date" means, for any Letter of Credit, the later of (i) the
Stated Expiry Date of such Letter of Credit or such earlier date, if any, on
which such Letter of Credit is permanently cancelled in writing by the
applicable Borrower, the beneficiary thereof and each transferee, if any,
thereof, (ii) if any Extension Event referred to in clause (i) of the definition
herein of Extension Event shall occur in respect of such Letter of Credit, the
date on which the Issuing Bank shall receive an opinion from its counsel to the
effect that a final and nonappealable judgment or order has been rendered or
issued either terminating the order, injunction or other process or decree
restraining the Issuing Bank from paying under such Letter of Credit or
permanently enjoining the Issuing Bank from paying under such Letter of Credit,
and (iii) if any Extension Event referred to in clause (ii) of the definition
herein of Extension Event shall occur in respect of such Letter of Credit, the
date on which the Issuing Bank shall receive an opinion from its counsel to the
effect that the Issuing Bank has no further liability under such Letter of
Credit.

        "Extension Event" means, in respect of any Letter of Credit, that at any
time either (i) the Issuing Bank shall have been served with or otherwise be
subjected to a court order, injunction or other process or decree restraining or
seeking to restrain the Issuing Bank from paying any amount under such Letter of
Credit and either (a) there has been a drawing under such Letter of Credit which
the Issuing Bank would otherwise be obligated to pay or (b) the Stated Expiry
Date of such Letter of Credit has occurred but the right of the beneficiary or
transferee to draw under such Letter of Credit has been extended past such date
in connection with the pendency of the related court action or proceeding; or
(ii) the beneficiary or transferee shall have made a demand, on or prior to the
Stated Expiry Date of such Letter of Credit, to the effect that the Stated
Expiry Date be extended or that the value of such Letter of Credit be held for
the account of the beneficiary or transferee, in either case under circumstances
in which the Issuing Bank may incur liability or loss if the Issuing Bank does
not comply with such demand, and either (a) the applicable Borrower shall have
failed to authorize the Issuing Bank to so extend the Stated Expiry Date within
three banking days after the Issuing Bank shall have notified such Borrower of
such demand or (b) the Issuing Bank shall in its sole discretion decline to
extend such Stated Expiry Date.

        "FDIC" means the Federal Deposit Insurance Corporation, or any federal
agency or authority of the United States from time to time succeeding to its
function.

        "Federal Funds Rate" means, for any day, a fluctuating interest rate per
annum equal for such day to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

        "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System, or any federal agency or authority of the United States from
time to time succeeding to its function.


-8-



--------------------------------------------------------------------------------



 



        "GAAP" means United States generally accepted accounting principles and
policies consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(d)(ii).

        "Global" means ENSCO Global Limited, a Cayman Islands exempted company
and a direct or indirect wholly owned subsidiary of Parent.

        "Governmental Requirements" means all judgments, orders, writs,
injunctions, decrees, awards, laws, ordinances, statutes, regulations, rules,
franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

        "Guaranties" means (a) the Guaranty Agreement dated as of June 23, 2005
made by EII in the favor of the Administrative Agent for the benefit of the
holders of Obligations, (b) the Amended and Restated Guaranty Agreement dated as
of December 23, 2009 made by EII, Parent, and Global in favor of the
Administrative Agent for the benefit of the holders of Obligations, and (c) any
other guaranty agreements or joinders or supplements thereto executed in favor
of the Administrative Agent for the benefit of the holders of Obligations, in
each case as amended, supplemented, and otherwise modified from time to time.

        "Guarantors" means, collectively, Parent, EII, and Global.

        "Hazardous Materials" means (i) any substance or material identified as
a hazardous substance pursuant to any Environmental Law, (ii) any substance or
material regulated as a hazardous or solid waste pursuant to any Environmental
Law, and (iii) any other material or substance regulated under any Environmental
Law. "Hazardous Materials" shall include pollutants, contaminants, toxic
substances, radioactive materials, refined products, natural gas liquids, crude
oil, petroleum and petroleum products, polychlorinated biphenyls and asbestos.

        "Illegality Event" has the meaning specified in Section 2.11.

        "Increase Effective Date" has the meaning specified in Section 2.19.

        "Indemnified Parties" has the meaning specified in Section 8.04(c).

        "Insufficiency" means, with respect to any Plan, the amount, if any, by
which the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.

        "Interest Expense" means, for any Person for any period, such Person's
total interest expense, whether paid or accrued (including that attributable to
obligations which have been or should be, in accordance with GAAP, recorded as
capital leases), as determined in accordance with GAAP.

        "Interest Period" means, with respect to each LIBOR Advance, in each
case comprising part of the same Borrowing, the period commencing on the date of
such Advance or the date of the Conversion of any Advance into (or the division
or combination of any Borrowing resulting in) such an Advance and ending on the
last day of the period selected by the applicable Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the applicable Borrower pursuant to the provisions below.
The duration of each such Interest Period shall be one, two, three or six months
(or, as to any Interest Period, such other period as the applicable Borrower and
the Banks may agree to for such Interest Period), in each case as the applicable
Borrower may, upon notice received by the Administrative Agent not later than
noon (Dallas, Texas time) on the third Business Day prior to the first day of
such Interest Period (or, as to any Interest Period, at such other time as the
applicable Borrower and the Banks may agree to for such Interest Period),
select; provided that:


-9-



--------------------------------------------------------------------------------



 



        (a)  Interest Periods commencing on the same date for Advances
comprising part of the same Borrowing shall be of the same duration;

        (b)  whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day;

        (c)  any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which such Interest Period would have
ended if there were a numerically corresponding day in such calendar month;

        (d)  no Interest Period may end after the Termination Date; and

        (e)  the applicable Borrower may not select any Interest Period if any
Event of Default exists.

        "Investment" means, as applied to any Person, any direct or indirect (i)
purchase or other acquisition by such Person of any Equity Interest or Debt of
any other Person, (ii) loan or advance made by such Person to any other Person,
(iii) guaranty, assumption or other incurrence of liability by such Person of or
for any Debt or other obligation of any other Person, (iv) creation of any Debt
owed to such Person by any other Person, or (v) capital contribution or other
investment by such Person in any other Person. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment or interest
earned on such Investment.

        "Issuing Bank" means DnB NOR Bank ASA, New York Branch.

        "Joint Lead Arrangers" means, collectively, Citigroup Global Markets
Inc. and J.P. Morgan Securities Inc.


-10-



--------------------------------------------------------------------------------



 



        "Letter of Credit" means each letter of credit issued or deemed issued
by any Issuing Bank pursuant to Section 2.18 and shall include any Existing
Letters of Credit, in each case as extended or otherwise modified by the Issuing
Bank from time to time.

        "Letter of Credit Liabilities" means the maximum aggregate amount of all
undrawn portions of Letters of Credit (after giving effect to any step up
provision or other mechanism for increases, if any) plus the aggregate amount of
all drawings under Letters of Credit which are unpaid.

        "L/C Related Documents" has the meaning specified in Section 2.18(e).

        "LIBO Rate" means for any Interest Period for each LIBOR Advance
comprising part of the same Borrowing (a) the BBA LIBOR, as published by Reuters
(or if such publication is unavailable, such other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; or (b) if such rate is not available at such time for any
reason, the interest rate per annum (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum if such rate is not such a multiple) equal to
the rate per annum at which deposits in Dollars are offered by the principal
office of the Administrative Agent in London, England to prime banks in the
London interbank market at approximately 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period, in an amount substantially
equal to the amount of the LIBOR Advance comprising part of such Borrowing and
for a period equal to such Interest Period.

        "LIBOR Advance" means an Advance which bears interest as provided in
Section 2.05(b).

        "LIBOR Borrowing" means a Borrowing comprised of LIBOR Advances.

        "Lien" means any mortgage, pledge, security interest, encumbrance, lien,
claim or charge of any kind (including any production payment, advance payment
or similar arrangement with respect to minerals in place, any agreement to grant
any Lien, any agreement to refrain from granting any Lien granted by or required
to be granted by any Loan Document, any conditional sale or other title
retention agreement and the interest of a lessor under a capital lease), whether
or not filed, recorded or otherwise perfected under applicable law.

        "Loan Document" means this Agreement, each Note (if any), the
Guaranties, each Notice of Borrowing and each other document or instrument
executed and delivered in connection with this Agreement, as amended,
supplemented, and modified from time to time.

        "Loan Parties" means the Borrowers and the Guarantors.

        "Losses" has the meaning specified in Section 8.04(c).

        "Majority Banks" means at any time Banks holding at least 51% of the sum
of the then aggregate principal amount of outstanding Advances plus the then
existing amount of Letter of Credit Liabilities, or, if no such principal amount
and no Letter of Credit Liabilities are then outstanding, Banks having at least
51% of the Commitments. For purposes of this definition, Letter of Credit
Liabilities shall be considered held by the respective Banks in accordance with
the respective amounts of their participations therein pursuant to Section 2.18,
with the Issuing Bank holding the balance thereof after taking into account such
participations.


-11-



--------------------------------------------------------------------------------



 



        "Material Adverse Change" means any change in the business, property,
financial condition or operations of the Parent and its Subsidiaries has
occurred which could reasonably be expected to have a Material Adverse Effect.

        "Material Adverse Effect" means any material adverse effect on the
business, property, financial condition, or operations of the Parent and its
Subsidiaries taken as a whole or the ability of any Loan Party to perform its
obligations under any of the Loan Documents; provided that any quantification of
threshold amount in the representations, warranties, covenants, or Events of
Default contained in this Agreement shall not be deemed to indicate the
threshold at which a "Material Adverse Effect" would be caused.

        "Material Subsidiary" means, on any date of its determination, any
Subsidiary of the Parent that owns assets having a book value equal to or
greater than ten percent (10%) of the book value of all assets of the Parent and
its consolidated Subsidiaries on such date.

        "Moody's" means Moody's Investors Service, Inc.

        "Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which the Parent or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

        "Multiple Employer Plan" means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Parent or any
ERISA Affiliate, and more than one employer other than the Parent or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Parent or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

        "Net Income" means, for any Person for any period, such Person's net
income (or loss) for such period, excluding (a) all extraordinary gains and
losses, as determined in accordance with GAAP, and (b) all net gains and losses
on the sale or other disposition, not in the ordinary course of business, of
investments and other capital assets, provided that there shall also be excluded
any related charges for taxes thereon, all as determined in accordance with
GAAP.

        "Note" means a promissory note of a Borrower requested by any Bank
payable to the order of such Bank, in substantially the form of Exhibit A,
evidencing the aggregate indebtedness of such Borrower to such Bank resulting
from Advances owed to such Bank.

        "Notice of Borrowing" has the meaning specified in Section 2.02.


-12-



--------------------------------------------------------------------------------



 



        "Notice of Letter of Credit" has the meaning specified in Section
2.18(a).

        "Obligations" means all obligations (liquidated, contingent or
otherwise) from time to time owed by any Loan Party or any Subsidiary of a Loan
Party pursuant to, as a result of or in connection with any of the Loan
Documents, including all principal of and interest on the Advances, all
obligations to reimburse the Issuing Bank for any payment under any Letter of
Credit and all obligations to pay fees, costs, expenses, indemnities and other
amounts under any Loan Document.

        "Other Obligations" means, for any Person, as of any date of
determination thereof, the aggregate amount, determined in accordance with GAAP
as of such date, without duplication of any clause within this definition, all
(i) obligations of such Person under any lease which is treated as an operating
lease for financial accounting purposes and a financing lease for tax purposes,
in an amount equal to the base amount on which rental payments are measured
minus the unpaid balance contributed, pledged, or otherwise provided by such
Person or its Affiliates to collateralize the lessee's obligations in connection
with such lease and minus the principal amount of any of the lessor's debt that
such Person or its Affiliates have purchased; (ii) the net cash payment
obligations of such Person with respect to any forward sale contract for a
commodity with respect to which such Person has received a prepayment by a
counterparty thereto, provided that in no event shall "Other Obligations"
include forward sales contracts that are entered into in the ordinary course of
such Person's trading business, if any, and not intended to function as a
borrowing of funds; and (iii) all guaranties of collection or payment of any
obligation described in clauses (i) and (ii) of any other Person; provided,
however, that in no event shall "Other Obligations" include (a) any completion
or performance guaranties (or similar guaranties that a project or a Subsidiary
of such Person perform as planned) or (b) pure operating leases entered in the
ordinary course of business, including but not limited to pure operating leases
of business equipment.

        "Other Taxes" has the meaning specified in Section 2.13(c).

        "Parent" means Ensco International plc, an English public limited
company.

        "Payment Office" means the office of the Administrative Agent located at
1615 Brett Road, OPS III, New Castle, DE 19720, or such other office as the
Administrative Agent may designate by written notice to the other parties
hereto.

        "PBGC" means the Pension Benefit Guaranty Corporation, or any federal
agency or authority of the United States from time to time succeeding to its
function.

        "Permitted Debt" means

        (i)  Debt incurred pursuant to this Agreement and the other Loan
Documents;

        (ii  Debt existing on the effective date of this Agreement, and
subsequent extensions, refinancings or renewals thereof, so long as such
extensions, refinancings or renewals do not cause the aggregate principal amount
of such Debt to increase from that in effect on the date of this Agreement;


-13-



--------------------------------------------------------------------------------



 



        (iii)  Debt incurred under any interest rate agreements, foreign
exchange agreements or derivative obligations entered into by any of the
Parent's Material Subsidiaries in the ordinary course of business, provided such
undertakings are not for speculative purposes;

        (iv)  Debt owing to the Parent or any Restricted Subsidiary;

        (v)  Debt of the Parent and/or any of the Restricted Subsidiaries under
any letters of credit supporting obligations which are not Debt, issued in the
ordinary course of business and obtained outside the facility represented by
this Agreement;

        (vi)  Debt incurred by the Parent and/or any Restricted Subsidiary (and
guarantees given by any Restricted Subsidiary supporting such Debt) to acquire,
construct, renovate or upgrade any drilling rig or marine transportation vessel,
including without limitation the Rigs;

        (vii)  Debt of any Person existing at the time such Person (a) becomes a
Subsidiary of the Parent or any of its Subsidiaries, or (b) is merged with or
into the Parent or any of its Subsidiaries; provided that no Default or Event of
Default exists at the time of or would occur as a result of the incurrence of
such Debt and that such Debt is not recourse to the Parent or any Restricted
Subsidiary prior to the date of such Person's acquisition by or merger into the
Parent or any of its Subsidiaries; and

        (viii)  Any other Debt of the Parent and/or the Restricted Subsidiaries
that may be incurred, provided (a) Parent is in proforma compliance with the
financial covenants that are set forth in Section 5.02(a) (as of the last day of
the most recently ended four fiscal quarter period) and Section 5.02(b)
(immediately after giving effect thereto), (b) no Default or Event of Default
exists at the time of the incurrence of such Debt, nor would such result
therefrom, and (c) the aggregate principal amount of such Debt of the Restricted
Subsidiaries (excluding all such Debt permitted under clauses (i)-(vii) above)
outstanding at any one time shall not exceed the greater of (1) $100,000,000 or
(2) 10% of Consolidated Tangible Net Worth; provided that no more than
$50,000,000 of the Debt permitted by this subclause (viii) may be Debt which
constitutes capital leases in accordance with GAAP.

        "Permitted Liens" means

        (i)  Liens for taxes, assessments or governmental charges or levies on
Property of the Parent or a Restricted Subsidiary, if the same shall not at any
time be delinquent or are being contested in good faith and by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Parent or such Restricted Subsidiary;


-14-



--------------------------------------------------------------------------------



 



        (ii)  Liens that are imposed by law in the ordinary course of business,
such as carriers', warehousemen's, materialmen's and mechanics' liens, statutory
landlord liens, maritime liens and other similar Liens, if the same shall not at
any time be delinquent or are being contested in good faith and by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Parent or the appropriate Restricted Subsidiary;

        (iii)  Liens arising in the ordinary course of business out of or in
connection with pledges or deposits under workers' compensation laws,
unemployment insurance, old age pensions, social security retirement benefits or
other forms of governmental insurance;

        (iv)  Liens created by any of the Loan Documents;

        (v)  Minor defects, irregularities and deficiencies in title to, and
easements, rights-of-way, zoning restrictions and other similar restrictions,
charges or encumbrances, defects and irregularities in the physical placement
and location of pipelines within areas covered by easements, leases, licenses
and other rights in real property in favor of the Parent or any Restricted
Subsidiary, in each case which do not interfere with the ordinary conduct of
business, and which do not materially detract from the value of the property
which they affect;

        (vi)  Any right of set-off arising under common law or by statute;

        (vii)  Liens arising from judgments, decrees, arbitration awards or
attachments in existence not more than 30 days after the entry thereof or with
respect to which execution has been stayed or the payment of which is covered by
insurance;

        (viii)  Liens against real property with respect to which the Parent or
any Restricted Subsidiary has been granted easements, rights-of-way or other
real estate interests, which have been created or incurred prior to the
acquisition by the Parent or such Restricted Subsidiary of such easements,
rights-of-way or other real estate interests, or thereafter by the Persons from
whom the Parent or such Restricted Subsidiary obtains such real estate interests
and their successors and assigns (other than the Parent or any Subsidiary);

        (ix)  Liens incurred in the ordinary course of business to secure
performance of tenders, bids or contracts entered into in the ordinary course of
business, including without limitation any rights of offset or liquidated
damages, penalties, or other fees that may be contractually agreed to in
conjunction with any tender, bid, or contract entered into by the Parent or any
of its Restricted Subsidiaries in the ordinary course of business;

        (x)  Liens existing on the effective date of this Agreement and listed
on Schedule V and Liens incurred pursuant to subsequent extensions,
refinancings, or renewals of the underlying obligations secured by such Liens,
provided that no additional assets of the Parent or any of its Material
Subsidiaries are pledged in support thereof and that the underlying obligations
do not increase;


-15-



--------------------------------------------------------------------------------



 



        (xi)  Liens to secure Debt recorded as capital leases in accordance with
GAAP;

        (xii)  Liens to secure supersedeas bonds in an aggregate outstanding
amount not to exceed $15,000,000 at any time;

        (xiii)  Liens to secure Debt incurred by the Parent or any Restricted
Subsidiary (and guarantees given by the Parent or any Restricted Subsidiary
supporting such Debt) (a) to acquire or construct any drilling rig or marine
transportation vessel, including without limitation any Rigs not owned by the
Parent and any of its Subsidiaries as of the date of this Agreement, provided
that any such Lien shall exist only against such drilling rig or marine
transportation vessel acquired or constructed, or (b) to renovate or upgrade any
drilling rig or marine transportation vessel, including without limitation the
Rigs, which is not owned by the Parent or any of its Subsidiaries on the date of
this Agreement but which is hereafter acquired or constructed by the Parent or
such Restricted Subsidiary incurring such Debt, provided that any such Lien
shall exist only against such drilling rig or marine transportation vessel
renovated or upgraded; and

        (xiv)  Any Liens on the Property of the Parent and the Restricted
Subsidiaries not permitted above in clauses (i) through (xiii) above which
secure Debt in an aggregate outstanding principal amount that does not exceed,
at any time, the greater of (a) $100,000,000 or (b) 10% of Consolidated Tangible
Net Worth;

        "Person" means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, firm or other entity, or a government or any
political subdivision or agency, department or instrumentality thereof.

        "Plan" means an employee benefit plan (other than a Multiemployer Plan)
which is (or, in the event that any such plan has been terminated within five
years after a transaction described in Section 4069 of ERISA, was) maintained
for employees of the Parent or any ERISA Affiliate and covered by Title IV of
ERISA.

        "Prescribed Forms" means such forms or statements, and in such number of
copies, which may, from time to time, be prescribed by law and which, pursuant
to applicable provisions of (a) an income tax treaty between the United States
and the country of residence of the Bank providing the forms or statements, (b)
the Code, or (c) any applicable rule or regulation under the Code, permit the
Borrowers to make payments hereunder for the account of such Bank free of
deduction or withholding of income or similar taxes (except for any deduction or
withholding of income or similar taxes as a result of any change in or in the
interpretation of any such treaty, the Code or any such rule or regulation).

        "Property" or "asset" (in either case, whether or not capitalized) means
any interest in any kind of property or asset, whether real, personal or mixed,
or tangible or intangible.


-16-



--------------------------------------------------------------------------------



 



        "Ratable Portion" means as to any Bank at any date (i) the amount
obtained by dividing (a) such Bank's Commitment at such date by (b) the
aggregate amount at such date of all Commitments of all of the Banks, or (ii) if
no Commitments exist on such date, the amount obtained by dividing (a) such
Bank's Commitment on the day immediately prior to the termination of the
Commitments by (b) the aggregate amount of all Commitments of all of the Banks
on such day.

        "Rating Category" means the relevant Level applicable from time to time
as set forth on Schedule II, which is based on the highest ratings of either the
Parent's or EII's senior unsecured long-term debt by Standard & Poor's or
Moody's. If there is a one-notch split between the two ratings, then the level
corresponding to the higher rating shall apply. If there is a more than a
one-notch split in the two ratings, then the rating that is one notch higher
than the lowest rating shall apply.

        "Register" has the meaning specified in Section 8.06(c).

        "Reg U Limited Assets" means assets that are subject to any arrangement
(as contemplated by Regulation U) with any Bank, the Administrative Agent or the
Issuing Bank (i) that restricts the right or ability of the Parent or its
Subsidiaries to sell, pledge or otherwise dispose of (within the meaning of
Regulation U) such assets or (ii) that provides that the exercise of such right
is or may be cause for accelerating the maturity of all or any portion of the
Advances or any other amount payable hereunder or under such arrangement.

        "Regulation U" means Regulation U of the Federal Reserve Board, as the
same is from time to time in effect.

        "Regulation X" means Regulation X of the Federal Reserve Board, as the
same is from time to time in effect.

        "Responsible Person" means the president, chief executive officer, or
chief financial officer, as the case may be, of a Borrower and any other
designated financial officer thereof, including without limitation any vice
president - finance, treasurer, assistant treasurer, or controller.

        "Restricted Subsidiary" means any Subsidiary of the Parent that is not
an Unrestricted Subsidiary and shall include Global, EII, EOIC and all Material
Subsidiaries.

        "Rig" means any and all mobile, offshore jack-up or semi-submersible
drilling units owned or leased by Parent or any of its Subsidiaries and shall
include those listed on Schedule IV, as same is supplemented and amended from
time to time, but excluding all platform rigs, all Lake Maracaibo type drilling
barges, and the mobile offshore jack-up drilling unit referred to as "ENSCO 64".

        "Standard & Poor's" means Standard & Poor's Ratings Group, a division of
McGraw-Hill, Inc. on the date hereof.


-17-



--------------------------------------------------------------------------------



 



        "Stated Expiry Date" means the original expiration date stated on the
face of any Letter of Credit, or such other date, if any, to which the Issuing
Bank extends the expiration of such Letter of Credit at the request of the
applicable Borrower.

        "Subsidiary" of any Person means any corporation, partnership, joint
venture, or other entity of which more than 50% of the outstanding capital stock
or other Equity Interests having ordinary voting power (irrespective of whether
or not at the time capital stock or other Equity Interest of any other class or
classes of such corporation, partnership, joint venture, or other entity shall
or might have voting power upon the occurrence of any contingency) is at the
time owned directly or indirectly by such Person. Unless otherwise provided or
the context otherwise requires, the terms "Subsidiary" and "Subsidiaries" refer
to a Subsidiary or Subsidiaries of the Parent.

        "Syndication Agent" means JPMorgan Chase Bank, NA, a national banking
association.

        "Taxes" has the meaning specified in Section 2.13(a).

        "Termination Date" means June 23, 2010 or the earlier date of
termination in whole of the Commitments pursuant to this Agreement.

        "Termination Event" means (a) a "reportable event", as such term is
described in Section 4043 of ERISA (other than a "reportable event" not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (b) the withdrawal of the Parent or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
"substantial employer", as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Parent or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or (c)
the distribution of a notice of intent to terminate a Plan pursuant to Section
4041(a)(2) of ERISA or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (d) the institution of proceedings to terminate a Plan
by the PBGC under Section 4042 of ERISA, or (e) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan.

        "Type" has the meaning specified in the definition of the term "Advance"
(with respect to a Advance) and in the definition of the term "Borrowing" (with
respect to a Borrowing).

        "Unrestricted Subsidiary" means any Subsidiary of the Parent designated
as such on Schedule III hereto, as supplemented or amended from time to time,
which designation, amendment and supplement must be approved by the Majority
Banks, such approval not to be unreasonably withheld.

        "Voting Stock" means, with respect to any company or corporation, the
outstanding shares or stock of all classes (or equivalent interests) which
ordinarily, in the absence of contingencies, entitles holders thereof to vote
for the election of directors (or Persons performing similar functions) of such
corporation, even though the right to so vote has been suspended by the
happening of such a contingency.


-18-



--------------------------------------------------------------------------------



 



        "Withdrawal Liability" has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

        SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding". Unless otherwise indicated, all references to a
particular time are references to New York City time.

        SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with, and certificates of
compliance with financial covenants shall be based on, GAAP; provided the
financial statements and reports required pursuant to Sections 5.01(a)(i) and
(ii) shall be prepared in accordance with generally accepted accounting
principles consistently applied except to the extent stated therein.

        SECTION 1.04. Miscellaneous. The words "hereof", "herein" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, Schedule and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified. The term "including" shall mean "including, without limitation,", the
term "include" shall mean "include, without limitation," and the term "includes"
shall mean "includes, without limitation,".

ARTICLE II

AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT


        SECTION 2.01. The Advances. Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances to the Borrowers
from time to time on any Business Day during the period from the date hereof
until the Termination Date in an aggregate amount not to exceed at any time
outstanding the amount equal to (a) the amount set opposite such Bank's name on
Schedule VI hereto as its Commitment or, if such Bank has entered into any
Assignment and Acceptance, or increased its Commitment pursuant to Section 2.19,
set forth for such Bank as its Commitment in the Register maintained by the
Administrative Agent pursuant to Section 8.06(c), as such amount may be adjusted
pursuant to Section 2.15, Section 2.16 or Section 6.01 (such Bank's
"Commitment") minus (b) such Bank's Ratable Portion of outstanding Letter of
Credit Liabilities; provided that (i) no Advance shall be required to be made,
except as part of a Borrowing that is in an aggregate amount not less than
$10,000,000 (and in integral multiples of $1,000,000 in excess thereof), and
each Borrowing shall consist of Advances of the same Type having (in the case of
a Borrowing comprised of LIBOR Advances) the same Interest Period, made on the
same day by the Banks ratably according to their respective Commitments, and
(ii) the aggregate outstanding principal amount of all Advances made to EOIC
shall not exceed the EOIC Sublimit minus the EOIC Letter of Credit Liabilities.
Within the limits set forth in the preceding sentence, the Borrowers may borrow,
prepay pursuant to Section 2.09 and reborrow under this Section 2.01 until the
Termination Date, but in no event will any Bank be obligated to make any
Advance, if the amount of such Advance plus all other Advances owed to such Bank
would exceed its Commitment.


-19-



--------------------------------------------------------------------------------



 



        SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than noon (New York City time) (x) in the case of a
proposed Borrowing comprised of LIBOR Advances, at least three Business Days
prior to the date of the proposed Borrowing (or, as to any proposed Borrowing
comprised of LIBOR Advances, at such other time as the applicable Borrower and
the Banks may agree to for such proposed Borrowing) and (y) in the case of a
proposed Borrowing comprised of Base Rate Advances, on the day of the proposed
Borrowing, by the applicable Borrower to the Administrative Agent, which shall
give to each Bank prompt notice thereof by telex or telecopy or in accordance
with Section 8.17. Each such notice of a Borrowing (a "Notice of Borrowing")
shall be given in accordance with Section 8.02, in substantially the form of
Exhibit B, identifying therein the requested Borrowing specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing comprised of LIBOR Advances, initial Interest Period for each such
Advance, provided that the applicable Borrower may not specify LIBOR Advances
for any Borrowing if, after giving effect to such Borrowing, LIBOR Advances
having more than eight different Interest Periods shall be outstanding. In the
case of a proposed Borrowing comprised of LIBOR Advances, the Administrative
Agent shall promptly notify each Bank of the applicable interest rate under
Section 2.05(b). Each Bank shall, before noon (2:00 P.M. in the case of a
Borrowing comprised of Base Rate Advances) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its Payment Office, in same day funds, such Bank's ratable portion of
such Borrowing. After the Administrative Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the applicable Borrower
at the Administrative Agent's aforesaid address.

        (b) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower that gives such Notice of Borrowing. In the case of any Borrowing which
the related Notice of Borrowing specifies is to be comprised of LIBOR Advances,
the applicable Borrower shall indemnify each Bank against any loss, cost or
expense incurred by such Bank as a result of any failure to fulfill on or before
the date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date. Any Bank requesting
indemnification under this Section 2.02(b) shall provide to the applicable
Borrower a reasonable explanation of any such loss, cost, or expense for which
such Bank requests indemnification.

        (c) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank's ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If and to the extent that such Bank shall not have
so made such ratable portion available to the Administrative Agent, such Bank
and the applicable Borrower severally agree to repay to the Administrative Agent
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the applicable Borrower until the date
such amount is repaid to the Administrative Agent, (i) in the case of a
Borrower, one Business Day after the Administrative Agent requests such payment
from such Borrower, which request shall not be sooner than one Business Day
after such Bank's ratable portion was due, with interest at the interest rate
applicable at the time to Advances comprising such Borrowing, and (ii) in the
case of such Bank, forthwith upon demand, with interest at the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank's Advance as part of
such Borrowing for purposes of this Agreement.


-20-



--------------------------------------------------------------------------------



 



        (d) The failure of any Bank to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Bank of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Bank shall
be responsible for the failure of any other Bank to make the Advance to be made
by such other Bank on the date of any Borrowing.

        (e) Each Bank, at its option, may request a Note of each Borrower
payable to the order of such Bank, evidencing the indebtedness of such Borrower
to such Bank resulting from Advances owing to such Bank, in substantially the
form of Exhibit A hereto.

        SECTION 2.03. Fees. (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Bank a facility fee on the average daily amount of
such Bank's Commitment, regardless of usage, from the date hereof in the case of
each Bank listed on the signature pages hereof and from the effective date
specified in the Assignment and Acceptance pursuant to which it became a Bank in
the case of each other Bank until the Termination Date at the rate per annum set
forth in Schedule II hereto under the heading "Facility Fee" for the relevant
Rating Category applicable from time to time. The facility fee is payable
quarterly in arrears on the last day of each March, June, September and
December, commencing June 30, 2005, and on the Termination Date.

        (b) The Borrowers agree to pay to the Administrative Agent for the
account of each Bank a utilization fee for each day on which 50% or more of the
Commitment of such Bank is funded, from the date hereof in the case of each Bank
listed on the signature pages hereof and from the effective date specified in
the Assignment and Acceptance pursuant to which it became a Bank in the case of
each other Bank until the Termination Date, at the rate per annum equal to 0.10%
of the aggregate principal amount of outstanding Advances on such day. The
utilization fee is payable quarterly in arrears on the last day of each March,
June, September and December, commencing June 30, 2005, and on the Termination
Date.

        (c) The Borrowers shall pay to the Administrative Agent such fees as may
be separately agreed to by the Borrowers and the Administrative Agent, as the
case may be.

        SECTION 2.04. Repayment. The Borrowers shall repay to the Banks the
principal of all of the Advances on the Termination Date. Additionally, if at
any time the aggregate principal amount of all Advances owed to any Bank, plus
such Bank's Ratable Portion of the Letter of Credit Liabilities then
outstanding, exceeds its Commitment, the Borrowers shall ratably repay to the
Banks the Advances in an amount necessary so that no Bank is owed a principal
amount of Advances that exceeds its Commitment minus such Bank's Ratable Portion
of Letter of Credit Liabilities.


-21-



--------------------------------------------------------------------------------



 



        SECTION 2.05. Interest. Each Borrower shall pay interest on the unpaid
principal amount of each Advance owed by it to each Bank from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

        (a) Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of the Base Rate in
effect from time to time, payable quarterly on the last day of each March, June,
September and December during such periods, on each other date provided herein
and on the date such Base Rate Advance shall be changed (in whole or in part) as
a result of any division or combination of any Borrowing or shall be Converted
(in whole or in part); provided that any amount of principal (other than
principal of LIBOR Advances bearing interest pursuant to the proviso to Section
2.05(b)) which is not paid when due (whether at stated maturity, by acceleration
or otherwise) shall bear interest, from the date on which such amount is due
until such amount is paid in full, payable on demand, at a rate per annum equal
at all times to the sum of 2% per annum plus the Applicable Base Rate Margin in
effect from time to time.

        (b) LIBOR Advances. During such periods as such Advance is a LIBOR
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of the LIBO Rate for such Interest Period for such
Advance plus the Applicable Margin for such Interest Period, payable on the last
day of such Interest Period, on each other date provided herein and, if such
Interest Period has a duration of more than three months, on the day which
occurs during such Interest Period three months from the first day of such
Interest Period; provided that any amount of principal of any LIBOR Advance
which is not paid when due (whether at stated maturity, by acceleration or
otherwise) shall bear interest, from the date on which such amount is due until
such amount is paid in full, payable on demand, at a rate per annum equal at all
times to the greater of (x) the sum of 2% per annum plus the Base Rate in effect
from time to time, and (y) the sum of 2% per annum plus the rate per annum
required to be paid on such Advance immediately prior to the date on which such
amount became due.

        SECTION 2.06. Additional Interest on LIBOR Advances. If any Bank is
required under regulations of the Federal Reserve Board to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, and if as a result thereof there is an increase in the cost to such
Bank of agreeing to make or making, funding or maintaining LIBOR Advances, then
the applicable Borrower or Borrowers shall from time to time, upon demand by
such Bank (with a copy of such demand to the Administrative Agent), unless such
Bank withdraws its demand for such additional amounts pursuant to Section
2.16(b) or the applicable Borrower or Borrowers are not obligated to pay such
amounts pursuant to Section 2.16(a), pay to the Administrative Agent for the
account of such Bank additional amounts, as additional interest hereunder,
sufficient to compensate such Bank for such increased cost. Such Bank shall
provide to the applicable Borrower or Borrowers a reasonable explanation of such
amounts to be paid.

        SECTION 2.07. Interest Rate Determination and Protection. (a) The
Administrative Agent shall give prompt notice to the Parent, EII, and the Banks
of the applicable interest rate determined by the Administrative Agent for
purposes of Section 2.05(b).


-22-



--------------------------------------------------------------------------------



 



        (b) If the Administrative Agent is unable to obtain timely information
for determining the LIBO Rate for any LIBOR Advance,

        (i)  the Administrative Agent shall forthwith notify the Parent, EII,
and the Banks that the interest rate cannot be determined for such LIBOR
Advances,

        (ii)  each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

        (iii)  the obligation of the Banks to make, or to Convert Advances or
Borrowings into, or make divisions or combinations of Borrowings resulting in,
LIBOR Advances or LIBOR Borrowings shall be suspended until the Administrative
Agent shall notify the Parent, EII, and the Banks that the circumstances causing
such suspension no longer exist.

        (c) If the Majority Banks notify the Administrative Agent that either
(A) the applicable interest rate for any Interest Period for any LIBOR Advance
will not adequately reflect the cost to such Majority Banks of making, funding
or maintaining their respective LIBOR Advances for such Interest Period, or (B)
Dollar deposits in the amounts of their respective Advances for such Interest
Period are not available to them in the London interbank market, the
Administrative Agent shall forthwith so notify the Parent, EII, and the Banks,
whereupon

        (i)  each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or, if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

        (ii)  the obligation of the Banks to make, or to Convert Advances or
Borrowings into, or to make divisions or combinations of Borrowings resulting
in, LIBOR Advances or LIBOR Borrowings shall be suspended until the
Administrative Agent shall notify the Parent, EII, and the Banks that the
circumstances causing such suspension no longer exist.

        (d) If a Borrower shall fail to select the duration of any Interest
Period for any LIBOR Advances in accordance with the provisions contained in the
definition of "Interest Period" in Section 1.01, the Administrative Agent will
forthwith so notify such Borrower and the Banks and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into LIBOR Advances with an Interest Period of one month.

        (e) At the end of the relevant Interest Period following the date on
which the aggregate unpaid principal amount of Advances comprising any LIBOR
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$1,000,000, such Advances shall automatically Convert into Base Rate Advances,
and on and after such date the right of the applicable Borrower to Convert such
Advances into LIBOR Advances shall terminate; provided that if and so long as
each such Advance shall be of the same Type and have an Interest Period ending
on the same date as Advances comprising another Borrowing or other Borrowings,
and the aggregate unpaid principal amount of all such Advances of all such
Borrowings shall equal or exceed $1,000,000, the applicable Borrower shall have
the right to continue all such Advances as, or to Convert all such Advances
into, Advances of such Type having an Interest Period ending on such date.


-23-



--------------------------------------------------------------------------------



 



        (f) Upon the occurrence and during the continuance of an Event of
Default, each LIBOR Advance shall automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance.

        SECTION 2.08. Voluntary Conversion of Borrowings; Continuation of LIBOR
Borrowings. (a) The applicable Borrower may on any Business Day, upon notice
given to the Administrative Agent not later than noon (x) in the case of a
proposed Conversion into a LIBOR Borrowing, on the third Business Day prior to
the date of the proposed Conversion and (y) in the case of a proposed Conversion
into a Base Rate Borrowing, on the date of the proposed Conversion and subject
to the limitations in Section 2.02(a) as to the number of permitted Interest
Periods and subject to the provisions of Sections 2.07, 2.08(c) and 2.11,
Convert all or any portion of a Borrowing of one Type into a Borrowing of
another Type; provided that any Conversion of any LIBOR Borrowing shall be made
on, and only on, the last day of an Interest Period for such LIBOR Borrowing.
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Borrowing (or identified
portion thereof) to be Converted and the Type into which it is to be Converted,
and (iii) if such Conversion is into a LIBOR Borrowing, the duration of the
Interest Period for each LIBOR Advance comprising such LIBOR Borrowing.

        (b) The applicable Borrower may continue all or any portion of any LIBOR
Borrowing as a LIBOR Borrowing for an additional Interest Period that complies
with the requirements set forth in the definition herein of "Interest Period,"
by giving notice of such Interest Period as set forth in such definition,
subject to the limitations in Section 2.02(a) as to the number of permitted
Interest Periods and subject to the provisions of Sections 2.07, 2.08(c) and
2.11.

        (c) All Borrowings, divisions and combinations of Borrowings,
Conversions and continuations under this Agreement shall be effected in a manner
that (i) treats all Banks ratably (including, for example, effecting Conversions
of any portion of a Borrowing in a manner that results in each Bank retaining
its same ratable percentage of both the Converted portion and the remaining
portion not Converted), and (ii) in the case of LIBOR Borrowings, results in
each LIBOR Borrowing (including, in the case of any Conversion of a portion of a
LIBOR Borrowing, both the Converted portion and the remaining portion not
Converted) being in an amount not less than $1,000,000; provided that clause
(ii) immediately above shall not limit the Borrowers' rights under the proviso
of Section 2.07(e). Upon Conversion of any Borrowing, or portion thereof, into a
particular Type, all Advances comprising such Borrowing or portion thereof, as
the case may be, will be deemed Converted into Advances of such Type.
Notwithstanding any other provision hereof, during the continuance of any Event
of Default no Borrower may divide or combine Borrowings, continue all or any
portion of any LIBOR Borrowing for an additional Interest Period or Convert all
or any portion of a Borrowing into a LIBOR Borrowing.


-24-



--------------------------------------------------------------------------------



 



        SECTION 2.09. Optional Prepayments. Each Borrower may (i) in respect of
LIBOR Advances, upon at least two Business Days' notice, and (ii) in respect of
Base Rate Advances, upon notice by noon on the day of the proposed prepayment,
to the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment and the Types of Advances to be prepaid, and the
specific Borrowing or Borrowings to be prepaid in whole or in part, and if such
notice is given the applicable Borrower shall, prepay the outstanding principal
amounts of the Advances comprising part of the same Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid without premium or penalty; provided that each
partial prepayment shall be in an aggregate principal amount not less than
$10,000,000 (and in increments of $1,000,000 in excess thereof), and provided
further that if such Borrower prepays any LIBOR Advance on any day other than
the last day of an Interest Period therefor, such Borrower shall compensate the
Banks pursuant to Section 8.04(b).

        SECTION 2.10. Increased Costs; Capital Adequacy, Etc. (a) If, due to
either (i) the introduction of or any change in or in the interpretation of any
law or regulation by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof or (ii) the
compliance with any guideline or request from any governmental authority,
central bank or comparable agency (whether or not having the force of law),
there shall be any increase in the cost to any Bank of agreeing to make or
making, funding or maintaining LIBOR Advances (other than increased costs
described in Section 2.06 or in Section 2.10(c) below), then the applicable
Borrower or Borrowers shall from time to time, upon demand by such Bank (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Bank additional amounts sufficient to compensate
such Bank for such increased cost unless such Bank shall have withdrawn its
demand for additional compensation for such increased cost pursuant to Section
2.16(b) or such Borrower is not obligated to pay such amounts pursuant to
Section 2.16(a). Such Bank shall provide to such Borrower a reasonable
explanation of such amounts to be paid by such Borrower.

        (b) If the applicable Borrower so notifies the Administrative Agent
within five Business Days after any Bank notifies such Borrower of any increased
cost pursuant to the provisions of Section 2.10(a), such Borrower shall Convert
all Advances of the Type affected by such increased cost of all Banks then
outstanding into Advances of another Type in accordance with Section 2.08 and,
additionally, reimburse such Bank for such increased cost in accordance with
Section 2.10(a).

        (c) If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its lending office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency (except to the extent such request or directive arises as a
result of the individual creditworthiness of such Bank), has the effect of
increasing the amount of capital required or expected to be maintained as a
result of its Commitment hereunder or the existence of any Letter of Credit,
such Bank shall have the right to give prompt written notice and demand for
payment thereof to the applicable Borrower with a copy to the Administrative
Agent (which notice and demand shall show in reasonable detail the calculation
of such additional amounts as shall be required to compensate such Bank for the
increased cost to such Bank as a result of such increase in capital and shall
certify that such costs are generally being charged by such Bank to other
similarly situated borrowers under similar credit facilities), although the
failure to give any such notice shall not, unless such notice fails to set forth
the information required above, release or diminish any of the Borrowers'
obligations to pay additional amounts pursuant to this Section 2.10(c), and
subject to Section 2.16, such Borrower shall pay such additional amounts.


-25-



--------------------------------------------------------------------------------



 



        (d) Each Bank shall use its best efforts (consistent with its internal
policies and legal and regulatory restrictions) to select a jurisdiction for its
Applicable Lending Office or change the jurisdiction of its Applicable Lending
Office, as the case may be, so as to avoid the imposition of any increased costs
under this Section 2.10 or to eliminate the amount of any such increased cost
which may thereafter accrue; provided that no such selection or change of the
jurisdiction for its Applicable Lending Office shall be made if, in the
reasonable judgment of such Bank, such selection or change would be
disadvantageous to such Bank.

        (e) No Bank shall be entitled to recover increased costs pursuant to
this Section 2.10, (a) incurred or accruing more than 90 days prior to the date
on which such Bank sent to the applicable Borrower a written notice and demand
for payment as specified in this Section 2.10, or (b) to the extent that such
increased costs have resulted from the failure of such Bank to have complied
with Section 2.10(d).

        SECTION 2.11. Illegality. Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any governmental authority,
central bank or comparable agency shall assert that it is unlawful (such
unlawfulness or such assertion of unlawfulness being an "Illegality Event"), for
any Bank or its Eurodollar Lending Office (such a Bank being an "Affected Bank")
to perform its obligations hereunder to make LIBOR Advances or to continue to
fund or maintain LIBOR Advances hereunder, then, on notice thereof and demand
therefor by such Bank to the applicable Borrower through the Administrative
Agent, (a) the obligation of the Banks to make, or to Convert Advances or
Borrowings into, or to make divisions or combinations of Borrowings resulting
in, LIBOR Advances or LIBOR Borrowings shall be suspended until the time set
forth in the next succeeding sentence, and (b) the applicable Borrower shall
forthwith Convert all LIBOR Advances of all Banks then outstanding into Advances
of another Type in accordance with Section 2.08. The suspension of the
obligation of the Banks to make LIBOR Advances or to continue to fund or
maintain LIBOR Advances, as set forth in the preceding sentence, shall terminate
upon the earliest to occur of the following: (i) the withdrawal by each Affected
Bank of its notice and demand with respect to the Illegality Event referenced in
this Section 2.11, (ii) the replacement by the Parent or EII of each Affected
Bank pursuant to Section 2.16(a) hereof with an Eligible Assignee that is not an
Affected Bank, and (iii) the termination by the Parent or EII of each Affected
Bank pursuant to Section 2.16(b) hereof. If an Illegality Event has ceased to
exist with respect to a Bank that has given notice and demand with respect to
such Illegality Event pursuant to this Section 2.11, such Bank shall promptly
withdraw such notice and demand by giving written notice of withdrawal to the
Administrative Agent, the Parent, and EII. Upon termination of such suspension
pursuant to clause (i), (ii) or (iii) above, as applicable, the Administrative
Agent shall notify each Bank of such termination, and the Banks shall thereupon
again be obligated to make LIBOR Advances and LIBOR Borrowings and to continue
to fund, maintain, and Convert LIBOR Advances and LIBOR Borrowings in each case
in accordance with and to the extent provided in this Agreement.


-26-



--------------------------------------------------------------------------------



 



        SECTION 2.12. Payments and Computations. (a) Each Borrower shall make
each payment under any Loan Document not later than noon on the day when due in
Dollars to the Administrative Agent at its Payment Office (or to the Issuing
Bank, in the case of payments to the Issuing Bank under Section 2.18) in same
day funds. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest, fees or
commissions on Letters of Credit as contemplated by Section 2.18(b) ratably
(other than amounts payable pursuant to Section 2.06, 2.10, 2.13, 2.16 or 8.04)
to the Banks (decreased, as to any Bank, for any taxes withheld in respect of
such Bank as contemplated by Section 2.13(b)) for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Bank to such Bank for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.06(c), from and after the effective date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder and
under the Notes (if any) in respect of the interest assigned thereby to the Bank
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves. At the time of each payment of any
principal of or interest on any Borrowing to the Administrative Agent, the
applicable Borrower shall notify the Administrative Agent of the Borrowing to
which such payment shall apply. In the absence of such notice, the
Administrative Agent may specify the Borrowing to which such payment shall
apply.

        (b) All computations of interest based on the Base Rate (except during
such times as the Base Rate is determined pursuant to clause (c) or clause (d)
of the definition thereof) shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the LIBO Rate, the Federal Funds Rate, of any fee payable
under Section 2.03, Section 2.18(b), or, during such times as the Base Rate is
determined pursuant to clause (c) or clause (d) of the definition thereof, the
Base Rate shall be made by the Administrative Agent, and all computations of
interest pursuant to Section 2.06 shall be made by a Bank, on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Administrative Agent
(or, in the case of Section 2.06, by a Bank) of an interest rate hereunder shall
be conclusive and binding for all purposes, absent manifest error.

        (c) Whenever any payment hereunder or under the Notes (if any) shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or fees, as the case
may be; provided that if such extension would cause payment of interest on or
principal of LIBOR Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

        (d) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Banks hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that such Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent such
Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at the Federal Funds Rate.


-27-



--------------------------------------------------------------------------------



 



        SECTION 2.13. Taxes. (a) Any and all payments by the Borrowers hereunder
or under the Notes (if any) shall be made, in accordance with Section 2.12, free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges, fees, duties or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Administrative Agent, (1) taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which (or by a jurisdiction
under the laws of a political subdivision of which) such Bank or Administrative
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Bank, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction of such Bank's Applicable Lending Office or
any political subdivision thereof and (2) any taxes imposed by the United States
of America by means of withholding at the source if and to the extent that such
taxes shall be in effect and shall be applicable, on the date hereof (or, with
respect to any entity that becomes a Bank after the date hereof, on the date
such entity becomes a Bank), to payments to be made to such Bank or the
Administrative Agent (all such non-excluded taxes, levies, imposts, deductions,
charges, fees, duties, withholdings and liabilities being hereinafter referred
to as "Taxes"). If a Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note (if any) to any
Bank or the Administrative Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.13) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, and (iii) such Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

        (b) Notwithstanding anything to the contrary contained in this
Agreement, each of the Borrowers and the Administrative Agent shall be entitled,
to the extent they are required to do so by law, to deduct or withhold income or
other similar taxes imposed by the United States of America from interest, fees
or other amounts payable hereunder for the account of any Bank (without the
payment by a Borrower of increased amounts to such Bank pursuant to clause (a)
above) other than a Bank (i) which is a domestic corporation (as such term is
defined in Section 7701 of the Code) for federal income tax purposes or (ii)
which has the duly executed Prescribed Forms on file with the Parent and the
Administrative Agent for the applicable year to the extent deduction or
withholding of such taxes is not required as a result of the filing of such duly
executed Prescribed Forms, provided that if a Borrower shall so deduct or
withhold any such taxes, it shall provide a statement to the Administrative
Agent and such Bank, setting forth the amount of such taxes so deducted or
withheld, the applicable rate and any other information or documentation which
such Bank or the Administrative Agent may reasonably request for assisting such
Bank or the Administrative Agent to obtain any allowable credits or deductions
for the taxes so deducted or withheld in the jurisdiction or jurisdictions in
which such Bank is subject to tax.


-28-



--------------------------------------------------------------------------------



 



        (c) In addition, each Borrower agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes (if any)
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes (hereinafter referred to as "Other Taxes").

        (d) Each Borrower, to the fullest extent permitted by law, will
indemnify each Bank and the Administrative Agent for the full amount of Taxes or
Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.13) paid by such Bank or the Administrative
Agent (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted, except (i) if such Taxes,
Other Taxes, or other liability arise as a result of the gross negligence or
willful misconduct of such Bank or Administrative Agent or (ii) if such Taxes,
Other Taxes, or other liability arise as a result of such Bank's failure to file
any Prescribed Forms which are available to it and for which it qualifies. This
indemnification shall be made within 30 days from the date such Bank or the
Administrative Agent (as the case may be) makes written demand therefor. No Bank
nor the Administrative Agent shall be indemnified for Taxes incurred or accrued
more than 90 days prior to the date that such Bank or the Administrative Agent
notifies the applicable Borrower thereof.

        (e) Within 30 days after the date of any payment of Taxes by or at the
direction of a Borrower, such Borrower will furnish to the Administrative Agent,
at its address referred to in Section 8.02, (i) the original or a certified copy
of a receipt evidencing payment thereof, if the relevant taxing authority
provides a receipt, or (ii) if the relevant taxing authority does not provide a
receipt, other reasonable evidence of the payment thereof. Should any Bank or
the Administrative Agent ever receive any refund, credit or deduction from any
taxing authority to which such Bank or the Administrative Agent would not be
entitled but for the payment by a Borrower of Taxes as required by this Section
2.13 (it being understood that the decision as to whether or not to claim, and
if claimed, as to the amount of any such refund, credit or deduction shall be
made by such Bank or the Administrative Agent in its sole discretion), such Bank
or the Administrative Agent, as the case may be, thereupon shall repay to such
Borrower an amount with respect to such refund, credit or deduction equal to any
net reduction in taxes actually obtained by such Bank or the Administrative
Agent, as the case may be, and determined by such Bank or the Administrative
Agent, as the case may be, to be attributable to such refund, credit or
deduction.

        (f) Each Bank shall use its best efforts (consistent with its internal
policies and legal and regulatory restrictions) to select a jurisdiction for its
Applicable Lending Office or change the jurisdiction of its Applicable Lending
Office, as the case may be, so as to avoid the imposition of any Taxes or Other
Taxes or to eliminate the amount of any such additional amounts which may
thereafter accrue; provided that no such selection or change of the jurisdiction
for its Applicable Lending Office shall be made if, in the reasonable judgment
of such Bank, such selection or change would be disadvantageous to such Bank.


-29-



--------------------------------------------------------------------------------



 



        (g) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 2.13 shall survive the payment in full of principal and interest
hereunder and under the Notes.

        SECTION 2.14. Sharing of Payments, Etc. (a) If any Bank shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances made by it (other than
pursuant to Section 2.06, 2.10, 2.13, 2.16 or 8.04) in excess of its ratable
share of payments on account of the Advances obtained by all the Banks, such
Bank shall forthwith purchase from the other Banks such participations in the
Advances made by them as shall be necessary to cause such purchasing Bank to
share the excess payment ratably with each of them, provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each Bank shall be rescinded and such Bank shall repay
to the purchasing Bank the purchase price to the extent of its ratable share
(according to the proportion of (i) the amount of the participation purchased
from such Bank as a result of such excess payment to (ii) the total amount of
such excess payment) of such recovery together with an amount equal to such
Bank's ratable share (according to the proportion of (i) the amount of such
Bank's required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered.

        (b) Each Borrower agrees that any Bank so purchasing a participation
from another Bank pursuant to this Section 2.14 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Bank were the
direct creditor of such Borrower in the amount of such participation.

        SECTION 2.15. Ratable Reduction or Termination of the Commitments;
Effect of Termination. (a) Each of the Parent and EII shall have the right, upon
at least three Business Days' notice to the Administrative Agent, to terminate
in whole or reduce ratably in part the unused portions of the respective
Commitments of the Banks, provided that each partial reduction shall be in the
aggregate amount of at least $10,000,000 or any whole multiple of $1,000,000 in
excess thereof. Commitments terminated or reduced pursuant to the preceding
sentence may not be reinstated.

        (b) Upon and at all times after any Commitment of any Bank is terminated
in whole pursuant to any provision of this Agreement, such Commitment shall be
zero and such Bank shall have no further obligation to make any Advances.

        SECTION 2.16. Replacement of Bank; Additional Right to Terminate
Commitments. In the event that any Bank demands payment pursuant to Section
2.06, 2.10 or 2.13, or any Bank becomes an Affected Bank as set forth in Section
2.11, each of the Parent and EII shall have the right, within 45 days after the
date of the giving by such Bank of any notice or demand required or otherwise
permitted to be given pursuant to Section 2.06, 2.10, 2.11 or 2.13 and if no
Event of Default or Default then exists, to either replace such Bank in
accordance with the procedure set forth in Section 2.16(a) or terminate all of
such Bank's Commitments in accordance with the procedure set forth in Section
2.16(b); provided that no such replacement or termination shall be effected
without (i) the prior written consent of the Issuing Bank (such consent not to
be unreasonably withheld, but any withholding of consent by the Issuing Bank
based on any good faith concern of the Issuing Bank regarding the
creditworthiness of the replacement Bank shall be deemed a reasonable
withholding of consent), (ii) in the case of a termination pursuant to Section
2.16(b), a simultaneous reduction of the Letters of Credit in amounts such that
there is no increase in the potential exposure of the Issuing Bank that is not
participated to other Banks hereunder, and (iii) in the case of the replacement
or termination of the Bank that is the Issuing Bank, termination of all Letters
of Credit issued by such Issuing Bank.


-30-



--------------------------------------------------------------------------------



 



        (a) If the Parent or EII determines to replace a Bank pursuant to this
Section 2.16, then the Parent or EII will have the right to replace such Bank
with an Eligible Assignee in accordance with Section 8.06(a), (b) and (d)
(including execution of an appropriate Assignment and Acceptance), provided that
such Eligible Assignee (i) shall unconditionally offer in writing (with a copy
to the Administrative Agent) to purchase all of such Bank's rights hereunder and
interest in the Advances owing to such Bank and the Note (if any) held by such
Bank without recourse at the principal amount of such Note plus interest and
accrued fees to the date of such purchase on a date therein specified, and (ii)
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, as assignee, pursuant to which such Eligible Assignee becomes a
party hereto with a Commitment equal to that of the Bank being replaced (plus,
if such Eligible Assignee is already a Bank, the amount of its Commitment,
respectively, prior to such replacement); provided, further, that no Bank or
other Person shall have any obligation to increase any of its Commitments or
otherwise to replace, in whole or in part, any Bank. Upon satisfaction of the
requirements set forth in the first sentence of this Section 2.16(a), acceptance
of such offer to purchase by the Bank to be replaced, payment to such Bank of
the purchase price in immediately available funds, and the payment by the
Borrowers of all requested costs accruing to the date of purchase which the
Borrowers are obligated to pay under Section 8.04 and all other amounts owed by
the Borrowers to such Bank (other than the principal of and interest on the
Advances of such Bank and accrued fees to the date of such purchase that are
purchased by such Eligible Assignee), such Eligible Assignee shall constitute a
"Bank" hereunder with Commitments as so specified and the Bank being so replaced
shall no longer constitute a "Bank" hereunder and all of its Commitments shall
be deemed terminated, except that the rights under Sections 2.06, 2.10, 2.13 and
8.04 of the Bank being so replaced shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a "Bank"
hereunder. If, however, (x) a Bank accepts such an offer and such Eligible
Assignee fails to purchase such rights and interest on such specified date in
accordance with the terms of such offer, the Borrowers shall continue to be
obligated to pay the increased costs and additional amounts due to such Bank
pursuant to Sections 2.06, 2.10 and 2.13 (if a demand or notice for payment of
increased costs or additional amounts pursuant to any of such Sections is the
basis of the proposed replacement), or (y) the Bank proposed to be replaced
fails to accept such purchase offer, the Borrowers (if a demand or notice for
payment of increased costs or additional amounts pursuant to any of such
Sections is the basis of the proposed replacement) shall not be obligated to pay
to such Bank such increased costs or additional amounts incurred or accrued from
and after the date of such purchase offer, and neither the failure to purchase
as set forth in clause (x) of this sentence nor the failure to accept a purchase
offer as set forth in clause (y) of this sentence, shall affect any rights the
Borrowers may have to terminate such Bank's Commitments in accordance with
Section 2.16(b).

        (b) In the event that the Parent or EII determines to terminate a Bank's
Commitments pursuant to this Section 2.16, the Parent or EII shall have the
right to terminate such Bank's Commitments and shall give notice to such Bank of
the Parent's or EII's election to terminate (a copy of such notice to be sent to
the Administrative Agent), and such termination shall become effective on the
date specified in such notice (which shall be 15 days after the date of such
notice, provided that if the 15th day after the date of such notice is not a
Business Day, the date specified in such notice shall be the first Business Day
next succeeding such 15th day) unless such Bank withdraws its demand or notice
for increased costs or additional amounts (if such a demand or notice is the
basis for the proposed termination). On the date of the termination of the
Commitments of any Bank pursuant to this Section 2.16(b), the Borrowers shall
pay all amounts owed by the Borrowers to such Bank under this Agreement and
under the Note payable to such Bank (including principal of and interest on the
Advances owed to such Bank, accrued fees and amounts specified in such Bank's
notice and demand (if any) delivered pursuant to Sections 2.06, 2.10 or 2.13, as
the case may be, with respect to the period prior to such termination) and such
Bank shall thereupon cease to be a "Bank" hereunder for all purposes and its
Commitments shall be deemed terminated, except that such Bank's rights under
Sections 2.06, 2.10, 2.13 and 8.04 shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a "Bank"
hereunder.


-31-



--------------------------------------------------------------------------------



 



        SECTION 2.17. Certificates of Banks. Without limitation to the
requirements of Section 2.10(c), any Bank demanding or giving notice of amounts
due to such Bank under this Article II shall, as part of each demand or notice
for payment required under this Article II, deliver to the applicable Borrower
(with a copy to the Administrative Agent) a certificate setting forth in
reasonable detail the amount and basis of the increased costs or additional
amounts payable to such Bank hereunder and such certificate shall be conclusive
and binding on such Borrower in the absence of manifest error.

        SECTION 2.18. Letters of Credit. (a) The Issuing Bank agrees, on the
terms and conditions herein set forth, to issue Letters of Credit for the
account of each Borrower from time to time on any Business Day during the period
from the date hereof until one calendar week before the Termination Date;
provided that (i) at no time shall the Letter of Credit Liabilities exceed
$100,000,000, (ii) at no time shall the EOIC Letter of Credit Liabilities exceed
the EOIC Sublimit minus the aggregate outstanding principal amount of Advances
to EOIC, (iii) no Letter of Credit shall have a Stated Expiry Date later than
the earlier of (A) one year from the date of its issuance unless otherwise
extended by the Issuing Bank or, subject to the consent of the Issuing Bank,
such Letters of Credit contain language providing for their automatic renewal or
(B) the Termination Date, and (iv) at no time shall a Letter of Credit be issued
if, after giving effect thereto, any Bank's Ratable Portion of the Letter of
Credit Liabilities plus the aggregate amount of Advances owed to such Bank
exceed such Bank's Commitment. In the case of a Letter of Credit containing
language providing for its automatic renewal, each Borrower acknowledges and
agrees that, if any such automatic renewal would cause the Stated Expiry Date of
such Letter of Credit to be later than the Termination Date, the Issuing Bank
may give notice to the beneficiary of such Letter of Credit that such automatic
renewal shall not take place. Each Letter of Credit shall be issued on notice
given by a Borrower to the Issuing Bank and the Administrative Agent (which
shall give to each Bank prompt notice thereof) not later than noon on the third
Business Day prior to the date of the issuance of the proposed Letter of Credit.
Each such notice of a Letter of Credit (a "Notice of Letter of Credit") shall be
given in accordance with Section 8.02, in substantially the form of Exhibit D,
specifying therein the requested (A) date of issuance of such Letter of Credit
(which shall be a Business Day), (B) the Borrower for whose account such Letter
of Credit is to be issued, (C) the amount of such Letter of Credit (which must
be in Dollars), (D) expiration date of such Letter of Credit, and (E) purpose
and terms of such Letter of Credit (which shall not be to secure Debt).
Additionally, if requested by the Issuing Bank, the applicable Borrower shall
execute and deliver to the Issuing Bank, an application for letter of credit on
the Issuing Bank's standard form or on another form agreed upon by such Borrower
and the Issuing Bank.


-32-



--------------------------------------------------------------------------------



 



        (b) With respect to each Letter of Credit, the Borrowers agree to pay
(i) to the Issuing Bank an issuance fee of 1/8th of 1% per annum and (ii) to the
Administrative Agent a commission (which commission shall be shared ratably by
all Banks (including the Issuing Bank) based on their respective Ratable
Portions) of the per annum rate equal to the Applicable Letter of Credit Margin
in effect from time to time, in each case computed on the basis of a year of 360
days for the actual number of days elapsed, on the maximum face amount of such
Letter of Credit, from the date of issuance of such Letter of Credit until the
Expiration Date for such Letter of Credit, payable monthly in arrears on the
last Business Day of each month and on such Expiration Date. Additionally, the
Borrowers agree to pay all standard costs, fees, expenses, administrative,
issuance, amendment, payment and negotiation charges of the Issuing Bank in
connection with each Letter of Credit (including mailing charges and
out-of-pocket expenditures).

        (c) The Borrowers will immediately and unconditionally pay to the
Issuing Bank upon demand the amount of each payment made under any Letter of
Credit. If the Borrowers shall fail to pay to the Issuing Bank the amount of any
such payment immediately upon demand in accordance with the terms of this
Agreement, such payment shall immediately constitute, without necessity of
further act or evidence, a loan (a "Demand Loan") made by the Issuing Bank to
the applicable Borrower on the date of such payment in a principal amount equal
to such payment and repayable upon demand, together with interest on the
principal amount of such Demand Loan remaining unpaid from time to time, payable
on demand and computed from the date such Demand Loan is made as specified above
to the date of repayment in full thereof, at a rate per annum equal to the sum
of the Base Rate in effect from time to time plus 2% per annum.

        (d) The obligations of the Borrowers under this Agreement and any other
agreement or instrument relating to any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and such other agreement or instrument under all circumstances,
including the following circumstances:

        (i)  any lack of validity or enforceability of this Agreement, any
Letter of Credit or any other agreement or instrument relating thereto
(collectively, the "L/C Related Documents");

        (ii)  any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of either Borrower in respect of
any Letter of Credit or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

        (iii)  the existence of any claim, set-off, defense or other right that
either Borrower may have at any time against any beneficiary or transferee of
any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Related Documents or any other transaction;


-33-



--------------------------------------------------------------------------------



 



        (iv)  any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

        (v)  payment by the Issuing Bank under any Letter of Credit against
presentation of a draft or document that does not comply with the terms of such
Letter of Credit; or

        (vi)  any exchange, release or non-perfection of any collateral for, or
any release or amendment or waiver of or consent to departure from any guarantee
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit;

however, this Section 2.18(d) shall not limit any right of a Borrower to make a
claim against the Issuing Bank to the extent provided in Section 2.18(e).

        (e) Each Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to the use of
such Letter of Credit. Neither the Issuing Bank nor any branch, affiliate or
correspondent bank of the Issuing Bank nor any of their respective employees,
agents, officers or directors shall be liable or responsible for: (i) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith; (ii)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be invalid, insufficient,
fraudulent or forged; (iii) payment by the Issuing Bank against presentation of
documents that do not strictly comply with the terms of the relevant Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to the relevant Letter of Credit; or (iv) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit;
provided that, notwithstanding clauses (i) through (iv) of this sentence, the
applicable Borrower shall have a claim against the Issuing Bank, and the Issuing
Bank shall be liable to such Borrower, to the extent of any direct, but not
consequential or other, damages suffered by such Borrower that such Borrower
proves were caused by (A) the Issuing Bank's willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit, (B) the Issuing Bank's willful
failure to make lawful payment under a Letter of Credit after the presentation
to it of a draft and documents strictly complying with the terms and conditions
of such Letter of Credit, or (C) the Issuing Bank's failure to comply with the
ICC Uniform Customs and Practice for Documentary Credits (UCP 500),
International Chamber of Commerce Publication No. 500, 1993 Revision. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

        (f) Upon the date of the issuance of a Letter of Credit, the Issuing
Bank shall be deemed to have sold to each other Bank and each other Bank shall
have been deemed to have purchased from the Issuing Bank a ratable participation
in the related Letter of Credit Liabilities and all related Demand Loans equal
to such Bank's Ratable Portion at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. The Issuing Bank
shall promptly notify each such participant Bank by telex, telecopy, or email of
each Letter of Credit issued or increased, the amount of such Bank's
participation in such Letter of Credit and each payment thereunder. Upon the
making of any payment under any Letter of Credit, each Bank (other than the
Issuing Bank) shall pay for the purchase of its participation therein by
immediate payment to the Issuing Bank of same day funds in the amount of its
participation in such payment.


-34-



--------------------------------------------------------------------------------



 



        SECTION 2.19. Increase in Commitments.

        (a) Request for Increase. Provided there exists no Event of Default or
Material Adverse Effect, upon notice to the Administrative Agent (which shall
promptly, but in any event within 3 Business Days after receipt of such notice,
notify the Banks), the Parent or EII may request an increase in the aggregate
Commitments by an amount not exceeding $150,000,000; provided that any such
request for an increase shall be in a minimum amount of $50,000,000. At the time
of sending such notice, the Parent or EII (in consultation with the
Administrative Agent) shall specify the time period within which each Bank is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Banks).

        (b) Bank Elections to Increase. Each Bank shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Ratable Portion of such requested increase. Any Bank not
responding within such time period shall be deemed to have declined to increase
its Commitment.

        (c) Notification by Administrative Agent; Additional Banks. The
Administrative Agent shall notify the Parent, EII, and each Bank of the Banks'
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Issuing Bank (which approvals shall not be unreasonably withheld or
delayed), the Parent and EII may also invite additional Eligible Assignees to
become Banks pursuant to a joinder agreement in form and substance satisfactory
to the Administrative Agent and its counsel.

        (d) Effective Date and Allocations. If the aggregate Commitments are
increased in accordance with this Section, the Administrative Agent, the Parent,
and EII shall determine the effective date (the "Increase Effective Date") and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Parent, EII, and the Banks of the final allocation of such increase
and the Increase Effective Date.

        (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, EII shall deliver to the Administrative Agent a certificate of
each Borrower dated as of the Increase Effective Date (in sufficient copies for
each Bank) signed by a Responsible Person of such Borrower (i) certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article IV and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they were true and correct as of such
earlier date, and except that for purposes of this Section, the representations
and warranties contained in clauses (i) and (ii) of Section 4.01(d) shall be
deemed to refer to the most recent financial statements furnished pursuant to
clauses (ii) and (i), respectively, of Section 5.01(a), and (B) no Event of
Default or Material Adverse Effect exists or would be caused by such increase.
The Borrowers shall prepay any Advances outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 8.04(b)) to
the extent necessary to keep the outstanding Advances ratable with any revised
Ratable Portions arising from any nonratable increase in the Commitments under
this Section.


-35-



--------------------------------------------------------------------------------



 



        (f) Update of Representations and Warranties. Upon and after any
increase of aggregate Commitments pursuant to this Section 2.19:

        (i)  the representation and warranties contained in Sections 4.01(d)(i)
and (ii) shall be deemed to refer to the financial statements furnished most
recently prior to the Increase Effective Date, pursuant to Section 5.01(a)(ii)
and (i), respectively; and

        (ii)  the representation and warranty contained in Section 4.01(d)(iii)
shall be deemed to refer to the time period from December 31, 2004 through the
Increase Effective Date, rather than the time period from December 31, 2004
through the date of this Agreement.

        (g) Conflicting Provisions. This Section shall supersede any provisions
in Sections 2.14 or 8.01 to the contrary.

        SECTION 2.20. Relationship Between Borrowers. EII and EOIC shall have
joint and several liability for the Obligations of EOIC hereunder. EII shall
have several liability for the Obligations of EII hereunder. EOIC hereby
irrevocably appoints EII as its agent for giving and receiving notices in
connection with this Agreement and each of the other Loan Documents. Any notice
which might otherwise be valid or effective only if given by both Borrowers, or
by any Borrower acting singly, shall be valid and effective if given only by
EII, whether or not EOIC joins therein. Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
EII in accordance with the terms of this Agreement shall be deemed to have been
delivered to each Borrower.


ARTICLE III

CONDITIONS



        SECTION 3.01. Initial Conditions Precedent. The obligation of the
Issuing Bank to issue any Letter of Credit and the obligation of each Bank to
make Advances pursuant to the terms and conditions of this Agreement are subject
to the condition precedent that the Administrative Agent shall have received on
or before the day of the initial Advance (or, if earlier, the day of issuance of
the initial Letter of Credit) the following, each dated on or before such day,
in form and substance satisfactory to the Administrative Agent:

        (a) (i) This Agreement executed by each Borrower, each Bank, the Issuing
Bank, and the Administrative Agent, (ii) the Notes (if any) payable to the order
of the Banks, respectively, executed by the respective Borrowers, and (iii) the
Guaranty executed by EII.


-36-



--------------------------------------------------------------------------------



 



        (b) An opinion of Robert O. Isaac, in-house counsel for the Borrowers,
in form and substance reasonably satisfactory to the Administrative Agent.

        (c) An opinion of Gardere Wynne Sewell LLP, counsel for the Borrowers,
in form and substance reasonably satisfactory to the Administrative Agent.

        (d) An opinion of Maples and Calder, Cayman Islands counsel for EOIC and
Global, in form and substance reasonably satisfactory to the Administrative
Agent.

        (e) Certified copies of all governmental approvals, if any, necessary
for each Borrower to enter into the Loan Documents to which it is party and
perform its obligations thereunder.

        (f) A certificate of the Secretary or an Assistant Secretary of each
Borrower certifying (i) the resolutions of the Board of Directors of such
Borrower approving this Agreement, the other Loan Documents, and the
transactions contemplated hereby, in each case evidencing any necessary company
action, (ii) the name and true signature of an agent or agents of each Borrower
authorized to sign each Loan Document to which such Borrower is a party and the
other documents to be delivered hereunder, and (iii) attached true and correct
copies of the Bylaws and Articles of Incorporation (or corresponding
organizational documents) of such Borrower.

        (g) A certificate of the chief executive officer or the chief financial
officer of EII certifying that (i) insurance complying with Section 5.01(d) is
in full force and effect, (ii) no Material Adverse Change has occurred since
December 31, 2004, (iii) no Default or Event of Default exists, (iv) all
representations and warranties made by the Borrowers in Section 4.01 are correct
in all material respects on and as of the date of the initial Advances (other
than those representations and warranties that expressly relate solely to a
specific earlier date, which shall be correct in all material respects as of
such earlier date), and (v) the attached annual audited financials for the
fiscal year ended December 31, 2004 and the attached quarterly unaudited
financials for the fiscal quarter ended March 31, 2005 are true and correct
copies of such financials, fairly present the financial condition of EII as of
such dates, and were, to the best of such officer's knowledge, prepared in
conformity with GAAP.

        (h) Certificates of existence, good standing and qualification from
appropriate state officials with respect to EII, and such corresponding
certificates or other documents from Cayman Islands officials or agencies as the
Administrative Agent reasonably requests with respect to EOIC.

        (i) Evidence of payment by the Borrowers of all fees and disbursements
required to be paid by the Borrowers on the date hereof, including the fees and
expenses of counsel to the Administrative Agent, the Syndication Agent, and the
Joint Lead Arrangers.

        SECTION 3.02. Additional Conditions Precedent to Each Advance. The
obligation of each Bank to make any Advance shall be subject to the additional
conditions precedent that on the date of such Advance the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing and
the acceptance by the applicable Borrower of the proceeds of such Advance shall
constitute a representation and warranty by the Parent and EII, and, to the
extent any such representation or warranty relates to EOIC, Global or any of
their Subsidiaries, EOIC or Global, as appropriate, that on the date of such
Advance such statements are true):


-37-



--------------------------------------------------------------------------------



 



        (a) The representations and warranties contained in Section 4.01 are
correct on and as of the date of such Advance (other than those representations
and warranties that expressly relate solely to a specific earlier date, which
shall remain correct in all material respects as of such earlier date), before
and after giving effect to such Advance and the Borrowing of which such Advance
is a part and to the application of the proceeds therefrom, as though made on
and as of such date;

        (b) No event has occurred and is continuing, or would result from such
Advance or the Borrowing of which such Advance is a part or from the application
of the proceeds therefrom, which constitutes a Default, an Event of Default or
both; and

        (c) There shall exist no request, directive, injunction, stay, order,
litigation, or proceeding purporting to affect or call into question the
legality, validity, or enforceability of this Agreement or the Notes or the
consummation of the transactions contemplated thereby.

        SECTION 3.03. Conditions Precedent to Each Letter of Credit. The
obligation of the Issuing Bank to (i) issue each Letter of Credit, (ii) extend
the expiry date thereof, or (iii) increase the amount thereof, shall be subject
to the additional conditions precedent that on the date of issuance of such
Letter of Credit the following statements shall be true (and each of the giving
of the applicable Notice of Letter of Credit and the acceptance by the
applicable Borrower of the issuance of such Letter of Credit shall constitute a
representation and warranty by the Parent and EII, and, to the extent any such
representation or warranty relates to EOIC, Global or any of their Subsidiaries,
EOIC or Global, as appropriate, that on the date of issuance of such Letter of
Credit such statements are true):

        (a)  The representations and warranties contained in Section 4.01 are
correct in all material respects on and as of the date of issuance of such
Letter of Credit (other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain correct as of such
earlier date), before and after giving effect to such issuance, as though made
on and as of such date;

        (b)  No event has occurred and is continuing, or would result from such
Letter of Credit, which constitutes a Default, an Event of Default or both; and

        (c)  There shall exist no request, directive, injunction, stay, order,
litigation, or proceeding purporting to affect or call into question the
legality, validity, or enforceability of this Agreement or the Notes or the
consummation of the transactions contemplated thereby.

        SECTION 3.04. Determinations Under Sections 3.01, 3.02 and 3.03. For
purposes of determining compliance with the conditions specified in Sections
3.01, 3.02 and 3.03 with respect to any Advance or Letter of Credit, each Bank
shall be deemed to have consented to, approved and accepted and to be satisfied
with each document or other matter required under Section 3.01, 3.02 or 3.03 to
be consented to or approved by or acceptable or satisfactory to the Banks or the
Administrative Agent, unless both (i) an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement (and, in the
case of a Letter of Credit, an officer of the Issuing Bank issuing such Letter
of Credit responsible for the transactions contemplated by this Agreement) shall
have received written notice from such Bank prior to such Advance or issuance of
such Letter of Credit specifying its objection thereto and (ii) in the case of
an Advance, such Bank shall not have made available to the Administrative Agent
any portion of such Advance.


-38-



--------------------------------------------------------------------------------



 



ARTICLE IV

REPRESENTATIONS AND WARRANTIES



        SECTION 4.01. Representations and Warranties of the Borrowers. Each of
the Parent and EII makes each of the following representations and warranties,
and, to the extent any such representation or warranty relates to EOIC, Global
or any of their Subsidiaries, EOIC or Global, as appropriate, also makes such
representation or warranty:

        (a) Parent is a public limited company validly formed and validly
existing under the laws of England and Wales. Global is an exempted company
validly incorporated and validly existing under the laws of the Cayman Islands.
EII is a corporation validly incorporated and validly existing under the laws of
the State of Delaware. EOIC is an exempted company validly formed and validly
existing under the laws of the Cayman Islands. Each Material Subsidiary is duly
organized or validly formed, validly existing and (if applicable) in good
standing in each case under the laws of its jurisdiction of incorporation or
formation. Each Borrower and each Material Subsidiary of a Borrower has all
requisite powers and all material governmental licenses, authorizations,
consents and approvals required in each case to carry on its business as now
conducted. Each of Parent and each Material Subsidiary (other than those
referred to in the immediately preceding sentence) has all requisite powers and
all material governmental licenses, authorizations, consents and approvals
required in each case to carry on its business as now conducted, except to the
extent the failure to have such governmental licenses, authorizations, consents
and approvals, as the case may be, could not reasonably be expected to have a
Material Adverse Effect.

        (b) The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or will be a
party are within such Loan Party's powers, have been duly authorized by all
necessary action of such Loan Party, require, in respect of such Loan Party, no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, (i) any provision
of law or regulation (including Regulation X issued by the Federal Reserve
Board) applicable to such Loan Party, (ii) Regulation U issued by the Federal
Reserve Board, (iii) its Bylaws, Memorandum and Articles of Association,
Articles of Incorporation, or other organizational or governing documents, or
(iv) any judgment, injunction, order, decree or agreement binding upon such Loan
Party, or result in the creation or imposition of any Lien (other than a Lien
created in connection with this Agreement) on any asset of such Loan Party or
any of its Restricted Subsidiaries.

        (c) This Agreement and each Note are, and each other Loan Document to
which a Loan Party is or will be a party, when executed and delivered in
accordance with this Agreement will be, legal, valid and binding obligations of
such Loan Party enforceable against such Loan Party in accordance with their
respective terms, except as the enforceability thereof may be limited by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' rights generally and by general principles of
equity.


-39-



--------------------------------------------------------------------------------



 



        (d)  In each case, subject to Section 2.19(f):

        (i)  The balance sheet of EII as of December 31, 2004, duly certified by
the chief executive officer or the chief financial officer of EII, copies of
which have been furnished to each Bank, fairly presents in all material respects
the financial condition of EII as of such date and such balance sheet was
prepared in accordance with GAAP, except as specifically noted therein.

        (ii)  The unaudited balance sheet of EII as of March 31, 2005 and the
related unaudited statements of income, cash flows and changes in stockholders'
equity accounts for the period from the creation of EII through March 31, 2005,
certified by a financial or accounting officer of EII, copies of which have been
delivered to each Bank, fairly present in all material respects, in conformity
with GAAP except as otherwise expressly noted therein, the financial position of
EII as of such date and its results of operations and changes in financial
position for such period, subject to changes resulting from audit and normal
year-end adjustments.

        (iii)  Since December 31, 2004 through the date of this Agreement, there
has been no Material Adverse Change.

        (e) There is no action, suit, proceeding, or investigation pending
against any Loan Party or any Subsidiary of a Loan Party, or to the knowledge of
any Loan Party threatened against such Loan Party or any of its Subsidiaries,
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could have
a Material Adverse Effect.

        (f) No Termination Event has occurred or is reasonably expected to occur
with respect to any Plan for which an Insufficiency exists that could reasonably
be expected to cause a Material Adverse Effect. Neither any Loan Party nor any
ERISA Affiliate has received any notification (or has knowledge of any reason to
expect) that any Multiemployer Plan is in reorganization or has been terminated,
within the meaning of Title IV of ERISA, for which a Withdrawal Liability exists
that could reasonably be expected to cause a Material Adverse Effect.

        (g) The Loan Parties and their Material Subsidiaries have filed all
Federal, state and other material tax returns (or their equivalent), which to
the knowledge of such Loan Party, are required to be filed by them and have paid
or provided for the payment, before the same become delinquent, of all taxes due
pursuant to such returns (or their equivalent) or pursuant to any assessment
received by any Loan Party or any Material Subsidiary, other than those taxes
contested in good faith by appropriate proceedings. The charges, accruals and
reserves on the books of the Loan Parties and their Material Subsidiaries in
respect of taxes are, in the opinion of the Parent and EII, adequate to the
extent required by GAAP.


-40-



--------------------------------------------------------------------------------



 



        (h) Neither the Parent nor any of its Subsidiaries is an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

        (i) Neither the Parent nor any of its Subsidiaries is subject to
regulation as a "holding company" or a "subsidiary company" of a "holding
company", in each case as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended.

        (j) Following application of the proceeds of each Advance, no more than
25% of the value of the Reg U Limited Assets of either Borrower will consist of
margin stock (as defined in Regulation U), and no more than 25% of the value of
the Reg U Limited Assets of the Parent and its Subsidiaries on a consolidated
basis will consist of margin stock (as defined in Regulation U).

        (k) Neither the Parent nor any of its Subsidiaries is in default under
or with respect to, nor has any event or circumstance occurred which, but for
the passage of time or the giving of notice or both, would constitute a default
by the Parent or any of its Subsidiaries under or with respect to, any contract,
agreement, lease or other instrument to which the Parent or such Subsidiary is a
party and which could reasonably be expected to cause a Material Adverse Effect,
and no Default or Event of Default exists.

        (l) The Parent and each of the Material Subsidiaries have been and are
in compliance in all respects with all applicable Environmental Laws, except to
the extent that failure to comply with such Environmental Laws could not
reasonably be expected to have a Material Adverse Effect. There is (1) no
outstanding allegation by government officials or other third parties that the
Parent or any of its Subsidiaries or any of their respective Properties is now,
or at any time prior to the date hereof was, in violation of any applicable
Environmental Law, (2) no administrative or judicial proceeding pending against
the Parent or any of its Subsidiaries or against any of their respective
Properties pursuant to any Environmental Law, (3) no claim outstanding against
the Parent or any of its Subsidiaries or against any of their respective
Properties, businesses or operations which was asserted pursuant to any
Environmental Law, that, in the case of all matters described in clauses (1),
(2), or (3) above in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There are no facts or conditions or circumstances known
to the Parent that the Parent reasonably believes could form the basis for any
action, lawsuit, claim or proceeding involving the Parent or any of its
Subsidiaries or their respective past or present Properties, businesses or
operations relating to the Environment or Environmental matters, including any
action, lawsuit, claim or proceeding arising from past or present practices or
operations asserted under any Environmental Law, that in the aggregate could
reasonably be expected to have a Material Adverse Effect.

        (m) The Parent and its Material Subsidiaries (i) have good, valid and
indefeasible title to their respective property and to all property reflected by
the balance sheet referred to in Section 4.01(d)(i) as being owned by the
Parent, in each case free and clear of all Liens except Permitted Liens and (ii)
maintain insurance in compliance with Section 5.01(d).

        (n) Neither the Parent nor any of its Subsidiaries is a party to any
agreement or instrument or subject to any restriction or any court order, writ,
injunction or decree which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.


-41-



--------------------------------------------------------------------------------



 



        (o) No statement, information, exhibit, representation, warranty or
report contained in any Loan Document or furnished to any of the Administrative
Agent, the Syndication Agent, the Issuing Bank or any Bank in connection with or
pursuant to any Loan Document or the preparation or negotiation of any Loan
Document contains any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading when taken as a whole in light of the time and the
circumstances under which such statements were made.

        (p) None of the Loan Parties nor any Material Subsidiary (i) is in
violation of any Governmental Requirement or (ii) has failed to obtain any
license, permit, franchise or other governmental authorization necessary to the
ownership of any of its respective properties or the conduct of its respective
businesses, except such violations and failures which could not reasonably be
expected to have in the aggregate (in the event that such violation or failure
were asserted by any Person through appropriate action) a Material Adverse
Effect.

        (q) The Loan Parties and each of the Material Subsidiaries are qualified
to own and operate the Rigs under the laws of the United States, the Bahamas,
Liberia, and Panama, as may be applicable or necessary.

        (r) Each Rig is classified in the highest class available for rigs or
vessels of its age and type with the American Bureau of Shipping, Inc. or
another internationally recognized classification society reasonably acceptable
to the Administrative Agent, free of any material outstanding requirements or
recommendations.


ARTICLE V

COVENANTS



        SECTION 5.01. Affirmative Covenants. Each of the Parent and EII
covenants and agrees, and, to the extent applicable to, EOIC, Global or any of
their Subsidiaries, EOIC or Global, as appropriate, also covenants and agrees,
that so long as any Note shall remain unpaid, any Letter of Credit or Obligation
shall remain outstanding or any Bank shall have any Commitment hereunder, such
Loan Party will, unless the Majority Banks shall otherwise consent in writing:

        (a) Reporting Requirements. Furnish to each Bank:

        (i)  as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Parent, the
Consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such quarter and the Consolidated statements of earnings and cash flows of the
Parent and its Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, setting forth, in
comparative form, the corresponding figures for the corresponding period of the
preceding fiscal year, all in reasonable detail and duly certified by the chief
financial officer or chief executive officer (or their equivalent) of the Parent
as having been prepared in accordance with GAAP, subject, however, to year-end
audit adjustments, together with a compliance certificate of such officer, in
substantially the form of Exhibit E hereto, showing in detail the calculations
of the financial covenants set forth in Sections 5.02(a) and 5.02(b) for the
four-quarter period ending at the end of such quarter and as at the end of such
quarter, respectively;


-42-



--------------------------------------------------------------------------------



 



        (ii)  as soon as available and in any event not later than 90 days after
the end of each fiscal year of the Parent, copies of the audited Consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and audited Consolidated statements of earnings and cash flows of the
Parent and its Subsidiaries for such fiscal year, all certified by independent
certified public accountants of recognized national standing and by the chief
financial officer or chief executive officer (or their equivalent) of the
Parent, together with a compliance certificate of the chief financial officer or
chief executive officer (or their equivalent) of the Parent, in substantially
the form of Exhibit E hereto, showing in detail the calculations of the
financial covenants set forth in Sections 5.02(a) and 5.02(b) for the
four-quarter period ending at the end of such year and as at the end of such
year, respectively;

        (iii)  promptly after the sending or filing thereof, copies of all
reports which the Parent sends to its shareholders as such, and copies of all
reports and registration statements which the Parent or any of its Restricted
Subsidiaries files with the Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission, or with
any national securities exchange; provided, however, that if any such report or
registration statement has been electronically filed and is readily available to
the public on the Parent's or EII's website or on the website of the Securities
and Exchange Commission, the Parent shall not be required to furnish a paper
copy of such report or registration statement to each Bank so long as it gives
each Bank notice of the availability and website location of such report or
registration statement;

        (iv)  promptly upon the receipt thereof by the Parent or any Restricted
Subsidiary of the Parent, a copy of any written form of notice, complaint,
request for information under any Environmental Law, summons or citation
received from the EPA, or any other domestic or foreign governmental agency or
instrumentality, federal, state or local, in any way concerning any action or
omission on the part of the Parent or any of its present or former Subsidiaries
in connection with Hazardous Materials or the Environment if the amount involved
could reasonably be expected to result in a liability of the Parent or any
Restricted Subsidiary in excess of $30,000,000 in the aggregate, or concerning
the filing of a Lien upon, against or in connection with the Parent, its present
or former Subsidiaries, or any of their leased or owned Property, wherever
located;

        (v)  Promptly after any officer of the Parent obtains knowledge thereof,
notice of:

            (A)  any material violation of, noncompliance with, or remedial
obligations under, any Environmental Law,

            (B)  any material release or threatened material release of
Hazardous Materials affecting any property owned, leased or operated by the
Parent or its Subsidiaries that the Parent or any of its Subsidiaries is
compelled by the requirements of any Environmental Law to report to any
governmental agency, department, board or other instrumentality,


-43-



--------------------------------------------------------------------------------



 



            (C)  the institution of any litigation which could reasonably be
expected to cause a Material Adverse Effect,

            (D)  any change in the Rating Category applicable from time to time,
and

            (E)  any condition or event which, in the opinion of the Parent or
EII, could reasonably be expected to have a Material Adverse Effect,

         which notice shall specify the nature and period of existence thereof
and specify the notice given or action taken by such Person and the nature of
any such claimed default, event or condition.

        (vi)  as soon as possible and in any event within five Business Days
after an officer of the Parent having obtained knowledge thereof, notice of the
occurrence of any Event of Default or any Default, in each case continuing on
the date of such notice, and a statement of the chief executive officer, chief
financial officer, or treasurer (or their equivalent) of the Parent setting
forth details of such Event of Default or Default and the action which the
Parent has taken and proposes to take with respect thereto;

        (vii)  as soon as possible and in any event (A) within 30 Business Days
after the Parent or any ERISA Affiliate knows or has reason to know that any
Termination Event described in clause (A) of the definition of Termination Event
with respect to any Plan for which an Insufficiency in excess of $15,000,000
exists, has occurred and (B) within 10 Business Days after the Parent or any
ERISA Affiliate knows or has reason to know that any other Termination Event
with respect to any Plan for which an Insufficiency in excess of $15,000,000
exists, has occurred or is reasonably expected to occur, a statement of the
chief executive officer, chief financial officer, chief accounting officer, or
treasurer of the Parent describing such Termination Event and the action, if
any, which the Parent or such ERISA Affiliate proposes to take with respect
thereto;

        (viii)  promptly and in any event within five Business Days after
receipt thereof by the Parent or any ERISA Affiliate, copies of each notice
received by the Parent or any ERISA Affiliate from the PBGC stating its
intention to terminate any Plan for which an Insufficiency in excess of
$15,000,000 exists or to have a trustee appointed to administer any Plan for
which an Insufficiency in excess of $15,000,000 exists;

        (ix)  promptly and in any event within five Business Days after receipt
thereof by the Parent or any ERISA Affiliate from the sponsor of a Multiemployer
Plan, a copy of each notice received by the Parent or any ERISA Affiliate
indicating liability in excess of $15,000,000 incurred or expected to be
incurred by the Parent or any ERISA Affiliate in connection with (A) the
imposition of a Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, or (C) the termination
of a Multiemployer Plan within the meaning of Title IV of ERISA;


-44-



--------------------------------------------------------------------------------



 



        (x)  promptly after the occurrence of any event which would cause an
ERISA Affiliate to create or suffer any ERISA Liabilities which could reasonably
be expected to have a Material Adverse Effect, notice thereof; and

        (xi)  such other information respecting the condition or operations,
financial or otherwise, of the Parent or any of its Subsidiaries as any Bank
through the Administrative Agent may from time to time reasonably request.

        (b) Compliance with Laws, Payment of Taxes, Etc. Comply and cause all
Restricted Subsidiaries to comply with all applicable laws, rules, regulations
and orders to the extent noncompliance therewith would have a Material Adverse
Effect, such compliance to include the paying before the same become delinquent
of all taxes, assessments and governmental charges imposed upon it or upon its
property except to the extent contested in good faith or to the extent adequate
reserves are maintained by the Parent or its Restricted Subsidiaries in respect
thereof in accordance with GAAP.

        (c) Use of Proceeds. Use the proceeds of the Advances only for purposes
not in violation of Section 5.02(k).

        (d) Maintenance of Insurance. Maintain and cause the Restricted
Subsidiaries to maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
as the Parent or such Restricted Subsidiary, provided that self-insurance by the
Parent or any Restricted Subsidiary shall not be deemed a violation of this
Section 5.01(d) so long as such self-insurance is reasonable and prudent
considering the Parent's and its Subsidiaries' business, properties, and loss
history. The Parent may maintain its Restricted Subsidiaries' insurance on
behalf of them.

        (e) Preservation of Corporate Existence, Etc. Except as permitted in
Section 5.02(e), preserve and maintain its and cause the Restricted Subsidiaries
to preserve and maintain their legal existence, rights (charter, if applicable,
and statutory) and franchises and qualify and remain qualified as a foreign
corporation or other entity in each jurisdiction in which qualification is
legally required; provided that this Section 5.01(e) shall not require (i) the
Parent or any Restricted Subsidiary to preserve any right or franchise if the
Parent or such Restricted Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Parent or
such Restricted Subsidiary, and that the loss thereof is not disadvantageous in
any material respect to the Banks, or (ii) any Restricted Subsidiary that is not
a Loan Party, and whose total assets do not exceed $50,000, to preserve its
legal existence.

        (f) Visitation Rights. At any reasonable time and from time to time,
after 5 Business Days' notice or, in the case of a visit to a Rig, 10 Business
Days' notice, permit the Administrative Agent or any of the Banks or any agents
or representatives thereof, (i) to examine the records and books of account of
the Parent and any of the Restricted Subsidiaries, at the principal office of
the Parent or EII during normal business hours, (ii) to visit and inspect the
properties of the Parent and any of the Restricted Subsidiaries, (iii) to make
copies of such records and books, and (iv) to discuss the affairs, finances, and
accounts of the Parent and any of the Restricted Subsidiaries with, and be
advised as to the same by, any of their respective accountants, advisers,
officers or directors; provided that (A) any such visit to a Rig shall be
subject to the prior approval of any customer of the Parent or such Restricted
Subsidiary that has contractual rights to such Rig, but Parent and its
Restricted Subsidiaries will use best efforts to obtain such approval, and (B)
any party visiting a Rig shall execute a Mutual Hold Harmless Agreement in a
form acceptable to the Parent, the Administrative Agent, and, if applicable, any
such customer prior to such visit. Such examinations, visits, inspections,
copies, and discussions shall be made or held at the expense of (A) the Banks if
no Default or Event of Default has occurred and is continuing and (B) the
Borrowers if a Default or Event of Default has occurred and is continuing.


-45-



--------------------------------------------------------------------------------



 



        (g) Maintenance of Properties. Maintain or cause to be maintained in
good repair, working order and condition, but subject to reasonable wear and
tear in the ordinary course of business, all properties necessary to the
business of the Parent, EII and the Material Subsidiaries and from time to time
make or cause to be made all appropriate repairs, renewals, and replacements
thereof to the extent and in the manner useful and customary for companies in
similar businesses, in each case except to the extent that failure to do so
would not materially impair the operation of the Parent's, EII's and their
Material Subsidiaries' business.

        (h) Operation of Business. Operate, and cause each Material Subsidiary
to operate, its business and properties prudently in all material respects, and
(without limiting the generality of the foregoing) maintain at all times cash
reserves that are prudent in light of the business and financial position of the
Parent, EII and the Material Subsidiaries.

        (i) Books and Records. Maintain, and cause each of the Material
Subsidiaries to maintain, adequate books and records in accordance with sound
business practices and GAAP.

        SECTION 5.02. Negative Covenants. So long as any Note shall remain
unpaid, any Letter of Credit or Obligation shall remain outstanding or any Bank
shall have any Commitment hereunder, no Loan Party shall, at any time, without
the written consent of the Majority Banks:

        (a) Consolidated EBITDA to Consolidated Interest Expense. Permit for any
period of four consecutive quarters, the ratio of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense to be less than 3.00 to 1.00.

        (b) Consolidated Debt Ratio. Permit at any time the ratio of (i)
Consolidated Debt to (ii) the sum of Consolidated Debt plus Consolidated
Shareholders' Equity, to be greater than 50%.

        (c) Liens. Create, assume, incur or suffer to exist, or allow any
Restricted Subsidiary to create, assume, incur or suffer to exist, any Lien on
or in respect of any Property of the Parent or any Restricted Subsidiary, or
assign or otherwise convey, or allow any Restricted Subsidiary to assign or
otherwise convey, any right to receive income, other than (i) Permitted Liens
and (ii) assignments or conveyances of a right to receive income between the
Parent and any of its Restricted Subsidiaries or between Restricted
Subsidiaries.

        (d) Debt. Permit any Restricted Subsidiary to create, incur, assume,
guarantee, otherwise become liable for or suffer to exist, any Debt other than
Permitted Debt.


-46-



--------------------------------------------------------------------------------



 



        (e) Mergers, Sales of Assets, Etc.

            (i)  Merge or consolidate with or into any Person, or permit any
Restricted Subsidiary to merge or consolidate with or into any Person, unless
(A) in the case of the Parent, the Parent is the surviving entity in such merger
or consolidation, (B) in the case of Global, either Global or the Parent is the
surviving entity in such merger or consolidation, (C) in the case of EII, EII is
the surviving entity in such merger or consolidation, (D) in the case of EOIC,
either EOIC, EII or the Parent is the surviving entity in such merger or
consolidation, and (E) in the case of a Restricted Subsidiary other than a Loan
Party, either the Parent or another Restricted Subsidiary is the surviving
entity in such merger or consolidation; or

            (ii)  convey, transfer, lease or otherwise dispose of (whether in
one transaction or in a series of transactions), or permit any Restricted
Subsidiary to convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets other than conveyances, transfers, leases, or other dispositions between
the Parent and any Restricted Subsidiary or between Restricted Subsidiaries;

provided that the merger or consolidation of any of ENSCO Marine Company, ENSCO
Platform Company, ENSCO Drilling (Caribbean), Inc., ENSCO Drilling Venezuela,
Inc., and ENSCO de Venezuela, C.A. (collectively, the "Excepted Entities") into
an entity which is not the Parent or a Restricted Subsidiary, or the sale by the
Parent or any Restricted Subsidiary of any of the Excepted Entities, shall be
permitted hereunder, so long as no Rigs which are owned by the Parent or any of
its Subsidiaries on the date of this Agreement are owned directly or indirectly
by such Excepted Entity at the time of such merger, consolidation, or sale, and
so long as no Debt incurred in connection with the acquisition, construction,
renovation, or upgrade of any Rig that is owned by such Excepted Entity on the
date of such merger, consolidation, or sale is recourse to or guaranteed by the
Parent or any of its Subsidiaries.

        (f) Multiemployer Plans or Multiple Employer Plans. Except as already
existing as of the date of this Agreement, create or otherwise cause or permit
to exist or become effective, or permit any Restricted Subsidiary to create or
otherwise cause or permit to exist or become effective, any Multiemployer Plan
or Multiple Employer Plan to which the Parent or any Restricted Subsidiary makes
or accrues an obligation to make any contribution.

        (g) Compliance with ERISA. (i) Terminate any Plan, or permit any
Restricted Subsidiary to terminate any Plan, so as to result in any liability of
the Parent and the Restricted Subsidiaries to the PBGC in excess of $15,000,000,
or (ii) permit to exist any occurrence of a Termination Event with respect to
any Plan of the Parent or any Restricted Subsidiary for which there is an
Insufficiency in excess of $15,000,000.

        (h) ERISA Liabilities. Create or suffer to exist, or permit any
Restricted Subsidiary to create or suffer to exist, any ERISA Liabilities if
immediately after giving effect to such ERISA Liabilities, the aggregate amount
of ERISA Liabilities of the Parent and its Restricted Subsidiaries would exceed
$15,000,000.


-47-



--------------------------------------------------------------------------------



 



        (i) Affiliate Transactions. Make or permit any Restricted Subsidiary to
make, directly or indirectly, any Investment in any Affiliate, any transfer,
sale, lease or other disposition of any Property to any Affiliate, any purchase
or acquisition of any Property from an Affiliate or any other arrangement or
transaction directly or indirectly with or for the benefit of an Affiliate
(including guaranties and assumptions of obligations of an Affiliate); provided
that the Parent and any Restricted Subsidiary may enter into (i) any arrangement
or other transaction with an Affiliate which are on terms and conditions as
favorable to the Parent or such Restricted Subsidiary as those which would be
obtained in a comparable arm's length transaction with a Person not an
Affiliate, (ii) arrangements entered in the ordinary course of business with
officers of the Parent, (iii) customary fees paid to members of the Board of
Directors of Parent, and (iv) any and all transactions to be undertaken between
the Parent and any of its Restricted Subsidiaries or between Restricted
Subsidiaries.

        (j) Business. Engage, or permit any of its Restricted Subsidiaries to
engage, in any business if, as a result, the general nature of the business,
taken on a consolidated basis, which would then be engaged in by the Parent and
its Subsidiaries would be substantially changed from the general nature of the
business engaged in by EII and its Subsidiaries on the date of this Agreement.

        (k) Use of Proceeds. Use the proceeds of any Advance for any purpose
other than for general corporate purposes of the Loan Parties; or use any such
proceeds (i) in a manner which violates or results in a violation of any law or
regulation or this Agreement, (ii) to purchase or carry any margin stock (as
defined in Regulation U) or to extend credit to others for that purpose or (iii)
to make any Investment in any Person if such Investment is opposed by the board
of directors, general partner or other governing body of such Person.

        (l) Payment of Dividends, Etc. Permit any of its Restricted Subsidiaries
to enter into any agreement limiting the ability of any Restricted Subsidiary to
pay dividends or make loans and advances to any other Restricted Subsidiary or
to the Parent; provided, however, notwithstanding the foregoing prohibition
contained in this clause (l), a Restricted Subsidiary shall not be prohibited
from entering into an agreement which restricts or limits the ability of such
Restricted Subsidiary to pay dividends or distribute or otherwise assign
revenues to any Person, for purposes of securing Debt incurred by the Parent or
such Restricted Subsidiary to acquire, construct, renovate, or upgrade any
drilling rig or marine transportation vessel (including without limitation the
Rigs) which is not owned by the Parent or any of its Subsidiaries on the date of
this Agreement, so long as any such restriction or limitation applies only to
the earnings, revenues, or cash flow of such drilling rig or marine
transportation vessel (including without limitation the Rigs) acquired,
constructed, renovated, or upgraded.

ARTICLE VI

EVENTS OF DEFAULT

        SECTION 6.01. Events of Default. If any of the following events ("Events
of Default") shall occur and be continuing:


-48-



--------------------------------------------------------------------------------



 



        (a) Any Borrower shall fail to pay (i) any principal hereunder or on any
Note when due, (ii) any amount payable pursuant to Section 2.18(c) when due or
(iii) any interest, fee or other amount due hereunder or under any other Loan
Document to which it is a party for more than three days after such interest,
fee or other amount becomes due and payable; or

        (b) Any Loan Party (other than a Borrower) shall fail to pay any amount
payable by it under any Loan Document to which it is a party for more than three
days after such amount becomes due and payable; or

        (c) Any representation or warranty made by any Loan Party (or any of its
respective officers, agents or representatives) (including representations and
warranties deemed made pursuant to Section 3.02 or Section 3.03) under or in
connection with any Loan Document to which it is a party shall prove to have
been incorrect in any material respect when made or deemed made; or

        (d) Any Loan Party (i) shall fail to perform or observe any term,
covenant or agreement applicable to such Person contained in Section 5.01(a),
(b), (c), (e), (f), (g), or (i) or in any other Loan Document, and such failure
shall remain unremedied for 30 days after the earlier of (x) the date an officer
of any Loan Party has actual knowledge of such failure and (y) the date written
notice thereof shall have been given to any Loan Party by the Administrative
Agent at the request of any Bank; or (ii) shall fail to perform or observe any
term, covenant or agreement applicable to such Person contained herein or in any
other Loan Document that is not covered by Section 6.01(a) or clause (i) of this
Section 6.01(d); or

        (e) The Parent or any of its Subsidiaries shall (i) fail to pay any
principal of or premium or interest on any Debt which is outstanding in the
principal amount of at least $15,000,000 in the aggregate, of the Parent or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or (ii) default
in the observance or performance of any covenant or obligation contained in any
agreement or instrument relating to any Debt which is outstanding in the
principal amount of at least $15,000,000 or permit or suffer any other event to
occur or condition to exist under any agreement or instrument relating to any
such Debt, and such default or other event or condition shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect thereof is to accelerate, or to permit the acceleration of, the
maturity of such Debt or require such Debt to be prepaid prior to the stated
maturity thereof; or

        (f) Any Loan Party or any of the Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any of the Material Subsidiaries seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
60 days; or any Loan Party or any of the Material Subsidiaries shall take any
action to authorize any of the actions set forth above in this subsection (e);
or


-49-



--------------------------------------------------------------------------------



 



        (g) Any judgment, decree or order for the payment of money in excess of
$15,000,000 shall be rendered against any Loan Party or any of the Material
Subsidiaries and remains unsatisfied and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment, decree or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment, decree or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

        (h) Any Termination Event as defined in clause (b), (d) or (e) of the
definition thereof with respect to a Plan shall have occurred and, 30 days after
notice thereof shall have been given to the Parent by the Administrative Agent,
(i) such Termination Event shall still exist and (ii) the sum (determined as of
the date of occurrence of such Termination Event) of the liabilities to the PBGC
resulting from all such Termination Events is equal to or greater than
$15,000,000; or

        (i) Any Loan Party shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
$15,000,000 or requires payments exceeding $5,000,000 in any year; or

        (j) Any Loan Party shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, if as a result of such
reorganization or termination the aggregate annual contributions of the Loan
Parties to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years which include the date hereof
by an amount exceeding $15,000,000 in the aggregate; or

        (k) A Change of Control occurs; or

        (l) Any event occurs creating any ERISA Liabilities which could
reasonably be expected to have a Material Adverse Effect and such event is not
cured within 30 days from the occurrence of such event;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrowers,
declare the obligation of the Issuing Bank to issue Letters of Credit to be
terminated and the obligation of each Bank to make Advances to be terminated,
whereupon each such obligation and all of the Commitments shall forthwith
terminate, (ii) shall at the request, or may with the consent, of the Majority
Banks, by notice to the Borrowers, declare the Obligations to be forthwith due
and payable, whereupon the Obligations shall become and be forthwith due and
payable, without presentment, demand, protest, notice of intent to accelerate or
further notice of any kind, all of which are hereby expressly waived by each
Borrower, and (iii) by notice to the Borrowers, and in addition to the Issuing
Bank's continuing right to demand payment of all Demand Loans, demand payment of
the maximum amount remaining available to be drawn under then outstanding
Letters of Credit (assuming compliance with all conditions for drawing
thereunder), and immediately upon the making of such demand by the
Administrative Agent, the Borrowers shall pay to the Administrative Agent such
amount so demanded; provided that in the event of an actual or deemed entry of
an order for relief with respect to a Borrower under the Bankruptcy Code, (a)
the obligation of the Issuing Bank to issue Letters of Credit, the obligation of
each Bank to make its Advances and all of the Commitments shall automatically be
terminated and (b) the Obligations and the maximum amount remaining available to
be drawn under then outstanding Letters of Credit (assuming compliance with all
conditions for drawing thereunder) shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Borrower.


-50-



--------------------------------------------------------------------------------



 



ARTICLE VII

THE ADMINISTRATIVE AGENT AND THE ISSUING BANK



        SECTION 7.01. Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent, by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto. As to any matters not
expressly provided for by the Loan Documents (including enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Banks, and such instructions
shall be binding upon all Banks and all holders of Notes; provided that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any Loan
Document or applicable law and shall not be required to initiate or conduct any
litigation or other proceedings. The Administrative Agent agrees to give to each
Bank prompt notice of each notice given to it by the Loan Parties pursuant to
the terms of this Agreement.

        SECTION 7.02. Administrative Agent's Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with any Loan Document, except for its or their own gross
negligence or willful misconduct. The duties of the Administrative Agent shall
be mechanical and administrative in nature; the Administrative Agent shall not
have, by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Bank or the holder of any Note; and nothing in
this Agreement or any other Loan Document, expressed or implied, is intended or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement or any other Loan Document except as expressly set
forth herein. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Assignment and Acceptance
entered into by the Bank that is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.06; (ii) may consult
with legal counsel (including counsel for the Loan Parties), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith; (iv) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Loan Document or any other instrument
or document furnished pursuant hereto or in connection herewith on the part of
the Loan Parties or any other Person or to inspect the property (including the
books and records) of the Loan Parties or any other Person; (v) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Loan Document or any other instrument
or document furnished pursuant hereto or in connection herewith; and (vi) shall
incur no liability under or in respect of any Loan Document, except for its own
gross negligence or willful misconduct, by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier, cable or
telex) believed by it to be genuine and signed, given or sent by the proper
party or parties.


-51-



--------------------------------------------------------------------------------



 



        SECTION 7.03. Administrative Agent and Its Affiliates. With respect to
its Commitment, the Advances made by it and the Notes issued to it, each Bank
which is also the Administrative Agent shall have the same rights and powers
under the Loan Documents as any other Bank and may exercise the same as though
it were not the Administrative Agent; and the term "Bank" or "Banks" shall,
unless otherwise expressly indicated, include any Bank serving as the
Administrative Agent in its individual capacity. Any Bank serving as the
Administrative Agent and its affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Parent, any of its
Subsidiaries and any Person who may do business with or own securities of the
Parent or any of its Subsidiaries, all as if such Bank were not the
Administrative Agent and without any duty to account therefor to the Banks.

        SECTION 7.04. Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in Section 4.01(d) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Bank
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Advances or
at any time or times thereafter.

        SECTION 7.05. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Majority Banks with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, the Administrative Agent shall be entitled
to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Majority Banks;
and it shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Bank nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
its acting or refraining from acting hereunder or under any other Loan Document
in accordance with the instructions of the Majority Banks or all of the Banks,
as the case may be. Furthermore, except for action expressly required of the
Administrative Agent hereunder, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall be
specifically indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.


-52-



--------------------------------------------------------------------------------



 



        SECTION 7.06. Holders. Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
the holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.

        SECTION 7.07. Indemnification. The Banks agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrowers), ratably
according to the respective principal amounts of the Notes then held by each of
them (or if no principal of the Notes is at the time outstanding or if any
principal of the Notes is held by any Person which is not a Bank, ratably
according to the respective amounts of their Commitments then existing, or, if
no such principal amounts are then outstanding (or if any principal of the Notes
is held by any Person which is not a Bank) and no Commitments are then existing,
ratably according to the respective amounts of the Commitments existing
immediately prior to the termination thereof), from and against any and all
claims, damages, losses, liabilities and expenses (including reasonable fees and
disbursements of counsel) of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of any of the Loan Documents or any action taken or
omitted by the Administrative Agent under the Loan Documents (expressly
including any such claim, damage, loss, liability or expense attributable to the
ordinary, sole or contributory negligence of such indemnified party, but
excluding any such claim, damage, loss, liability or expense attributable to the
gross negligence or willful misconduct of the Administrative Agent). it is the
intent of the parties hereto that the Administrative Agent shall, to the extent
provided in this Section 7.07, be indemnified for its own ordinary, sole or
contributory negligence. Without limitation of the foregoing, each Bank agrees
to reimburse the Administrative Agent promptly upon demand for such Bank's
ratable share of any reasonable out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, the Loan
Documents, or any of them, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrowers.

        SECTION 7.08. Resignation by the Administrative Agent. (a) The
Administrative Agent may resign from the performance of all its functions and
duties hereunder and under the other Loan Documents at any time by giving 15
Business Days' prior written notice to the Parent, EII, and the Banks. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.


-53-



--------------------------------------------------------------------------------



 



        (b) Upon any such notice of resignation, the Majority Banks shall have
the right to appoint a successor Administrative Agent which shall be a
commercial bank or trust company reasonably acceptable to the Parent.

        (c) If a successor to a resigning Administrative Agent shall not have
been so appointed within such 15 Business Day period, the resigning
Administrative Agent, with the consent of the Parent (which consent will not be
unreasonably withheld), shall have the right to then appoint a successor
Administrative Agent who shall serve as Administrative Agent until such time, if
any, as the Majority Banks appoint a successor Administrative Agent as provided
above.

        (d) If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above and shall have accepted such appointment by the 20th
Business Day after the date such notice of resignation was given by the
resigning Administrative Agent, the resigning Administrative Agent's resignation
shall become effective and the Banks shall thereafter perform all the duties of
the resigning Administrative Agent hereunder and under any other Loan Document
until such time, if any, as the Majority Banks appoint a successor
Administrative Agent as provided above.

        (e) After any Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

        SECTION 7.09. Issuing Bank's Reliance, Etc. Neither the Issuing Bank nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
any Loan Document, except for its or their own gross negligence or willful
misconduct. The Issuing Bank shall not have, by reason of this Agreement or any
other Loan Document a fiduciary relationship in respect of any Bank or the
holder of any Note; and nothing in this Agreement or any other Loan Document,
expressed or implied, is intended or shall be so construed as to impose upon the
Issuing Bank any obligations in respect of this Agreement or any other Loan
Document except as expressly set forth herein. Without limitation of the
generality of the foregoing, the Issuing Bank: (i) may treat the payee of any
Note as the holder thereof until the Issuing Bank receives and executes an
Assignment and Acceptance entered into by the Bank that is payee of such Note,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 8.06,
(ii) may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Bank and shall not be responsible to any
Bank for any statements, warranties or representations (whether written or oral)
made in or in connection with any Loan Document or any other instrument or
document furnished pursuant hereto or in connection herewith; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of any Loan Document or any other
instrument or document furnished pursuant hereto or in connection herewith on
the part of the Borrowers or any other Person or to inspect the property
(including the books and records) of the Borrowers or any other Person; (v)
shall not be responsible for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant hereto or in connection
herewith; and (vi) shall incur no liability under or in respect of any Loan
Document, except for its own gross negligence or willful misconduct, by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, cable or telex) believed by it to be genuine and signed, given
or sent by the proper party or parties.


-54-



--------------------------------------------------------------------------------



 



        SECTION 7.10. Issuing Bank and Its Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, each Bank which
is also the Issuing Bank shall have the same rights and powers under the Loan
Documents as any other Bank and may exercise the same as though it were not the
Issuing Bank; and the term "Bank" or "Banks" shall, unless otherwise expressly
indicated, include any Bank serving as the Issuing Bank in its individual
capacity. Any Bank serving as the Issuing Bank and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Parent, any of its Subsidiaries and any Person who may do business
with or own securities of the Parent or any of its Subsidiaries, all as if such
Bank were not the Issuing Bank and without any duty to account therefor to the
Banks.

        SECTION 7.11. Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Issuing Bank or any other Bank and
based on the financial statements referred to in Section 4.01(d) and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Issuing Bank or any
other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents. The Issuing
Bank shall not have any duty or responsibility, either initially or on a
continuing basis, to provide any Bank or the holder of any Note with any credit
or other information with respect thereto, whether coming into its possession
before the making of the Advances or at any time or times thereafter.

        SECTION 7.12. Resignation by the Issuing Bank. (a) The Issuing Bank may
resign from the performance of all its functions and duties hereunder and under
the other Loan Documents at any time by giving 15 Business Days' prior written
notice to the Administrative Agent, the Parent, EII, and the Banks. Such
resignation shall take effect upon the appointment of a successor Issuing Bank
pursuant to clauses (b) and (c) below or as otherwise provided below.

        b) Upon any such notice of resignation, the Majority Banks shall have
the right to appoint a successor Issuing Bank which shall be a commercial bank
or trust company reasonably acceptable to the Parent.

        (c) If a successor to a resigning Issuing Bank shall not have been so
appointed within such 15 Business Day period, the resigning Issuing Bank, with
the consent of the Parent (which consent will not be unreasonably withheld),
shall have the right to then appoint a successor Issuing Bank who shall serve as
Issuing Bank until such time, if any, as the Majority Banks appoint a successor
Issuing Bank as provided above.

        (d) If no successor Issuing Bank has been appointed pursuant to clause
(b) or (c) above and shall have accepted such appointment by the 20th Business
Day after the date such notice of resignation was given by the resigning Issuing
Bank, the resigning Issuing Bank's resignation shall become effective and no
further Letters of Credit shall be issued hereunder until such time, if any, as
the Majority Banks appoint a successor Issuing Bank as provided above.


-55-



--------------------------------------------------------------------------------



 



        (e) After any Issuing Bank's resignation hereunder as Issuing Bank, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Issuing Bank under this
Agreement.

        SECTION 7.13. Syndication Agent, Joint Lead Arrangers, Joint Book
Managers, Etc. The Syndication Agent, Joint Lead Arrangers, Joint Book Managers,
and Co-Documentation Agents have no duties or obligations under this Agreement.
None of the Syndication Agent, Joint Lead Arrangers, Joint Book Managers, or
Co-Documentation Agents shall have, by reason of this Agreement or the Notes, a
fiduciary relationship in respect of any Bank or the holder of any Note, and
nothing in this Agreement or the Notes, express or implied, is intended or shall
be construed to impose on any such agent or arranger any obligation in respect
of this Agreement or the Notes.

ARTICLE VIII

MISCELLANEOUS



        SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of any Loan Document, nor consent to any departure by any Loan Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Banks, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
that no amendment, waiver or consent shall, unless in writing and signed by all
the Banks affected thereby, do any of the following: (a) waive any of the
conditions specified in Article III, (b) increase or extend any Commitment of
any Bank or subject any Bank to any additional obligation, (c) forgive or reduce
the pricing of, principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (e) take any action which requires the signing of all the Banks
pursuant to the terms of any Loan Document, (f) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Notes which shall
be required for the Banks or any of them to take any action under any Loan
Document, (g) amend this Section 8.01, and (h) release the Guaranties; and
provided further that (w) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Banks required above
to take such action, affect the rights or duties of the Issuing Bank under any
Loan Document, and (x) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Banks required above
to take such action, affect the rights or duties of the Administrative Agent
under any Loan Document.

        SECTION 8.02. Notices, Etc. All notices and other communications
provided for hereunder shall be in writing (including telecopier communication)
and mailed, telecopied, or delivered, if to EII, at the address or telecopier
number set forth below:

ENSCO International Incorporated
500 N. Akard, Suite 4300
Dallas, TX 75201-3331
Attn: Treasurer
Phone: (214) 397-3132
Fax: (214) 397-3670
Email: treasury@enscointernational.com



-56-



--------------------------------------------------------------------------------



 



with a copy to:

Email: mhowe@enscointernational.com

without limiting the provisions of Section 2.20, if to EOIC, at the address or
telecopier number set forth below:

ENSCO Offshore International Company
c/o its Registered Office
Trident Trust Company (Cayman) Limited
P. O. Box 847
One Capital Place
Grand Cayman
Cayman Islands, BWI
Phone: 345-949-0880
Fax: 345-949-0881

with a copy to:

Ensco Treasury Department
Attn: Treasurer
500 N. Akard, Suite 4300
Dallas, TX 75201-3331
Phone: 214-397-3132
Fax: 214-397-3670
Email: treasury@enscointernational.com



if to the Parent, at the address or telecopier number set forth below:

Ensco International plc
c/o its Registered Agent - Abogado Nominees Limited
100 New Bridge Street
London EC4V 6JA
Phone: 44 20 7919 1000
Fax: 44 20 7919 1999

with a copy to:

Ensco Treasury Department
Attn: Treasurer
500 N. Akard, Suite 4300
Dallas, TX 75201-3331
Phone: 214-397-3132
Fax: 214-397-3670
Email: treasury@enscointernational.com



-57-



--------------------------------------------------------------------------------



 



if to Global, at the address or telecopier number set forth below:

ENSCO Global Limited
c/o its Registered Office - Maples Corporate Services Limited
P.O. Box 309
Ugland House
Grand Cayman
KY1-1104, Cayman Islands
Fax: 345-949-8080

with a copy to:

Ensco Treasury Department
Attn: Treasurer
500 N. Akard, Suite 4300
Dallas, TX 75201-3331
Phone: 214-397-3132
Fax: 214-397-3670
Email: treasury@enscointernational.com


if to any Bank, at its address for notices indicated on Schedule I; if to the
Administrative Agent, at its address or telecopier number set forth below:

Citibank, N.A.
1615 Brett Road
OPS III
New Castle, DE 19720
Attention: Charles Huester
Telephone: 302-323-3188
Facsimile: 212-994-0961
Email: charles.huester@citi.com

With a copy to:

Citibank, N.A.
388 Greenwich Street, 34th Floor
New York, NY 10013
Attention: Robert Malleck
Telephone: (212) 816-5435
Facsimile: (212) 816-5429
Email: robert.malleck@citi.com

And, for Notices of Letter of Credit, with an email copy to:

Citibank, N.A.
Attention: Elizabeth O'Hagan
Email: elizabeth.ohagan@citigroup.com



-58-



--------------------------------------------------------------------------------



 



if to the Issuing Bank, at its address or telecopier number set forth below:

DnB NOR Bank ASA, New York Branch
200 Park Avenue
New York, New York 10166
Attention: Marybelle Ortiz,
with a copy to Viggo Pedersen
Telephone: (212) 681-3848 (Ortiz)
Email: marybelle.ortiz@dnbnor.no
viggo.pedersen@dnbnor.no


or, as to the Loan Parties, the Administrative Agent, or the Issuing Bank, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Parent, EII, the
Administrative Agent, and the Issuing Bank. All such notices and communications
shall be effective, if mailed, three Business Days after deposit in the mails;
if sent by overnight courier, one Business Day after delivery to the courier
company; and if sent by telecopier, when received by the receiving telecopier
equipment, respectively; provided that (i) notices and communications to the
Administrative Agent or the Issuing Bank shall not be effective until received
by the Administrative Agent or the Issuing Bank, as the case may be, and (ii)
telexed or telecopied notices received by any party after its normal business
hours (or on a day other than a Business Day) shall be effective on the next
Business Day. The notices contemplated by the definitions herein of "Borrowing"
and "Interest Period" and by Section 2.08 may be combined in one notice, if all
required information is provided in the combined notice and the combined notice
meets the requirements as to timeliness set forth in each definition and Section
to which the combined notice pertains.

        SECTION 8.03. No Waiver; Remedies. No failure on the part of any Bank,
the Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right under any Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.

        SECTION 8.04. Costs, Expenses and Indemnity. (a) The Borrowers agree to
pay on demand, (i) all reasonable costs and expenses of the Administrative
Agent, the Syndication Agent, and the Joint Lead Arrangers in connection with
the preparation, execution, delivery, administration, modification and amendment
of the Loan Documents and the other documents to be delivered under the Loan
Documents, including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect to preparation, execution and delivery
of the Loan Documents and the satisfaction of the matters referred to in Section
3.01, and the reasonable costs and expenses of the Issuing Bank in connection
with any Letter of Credit, and (ii) all reasonable legal and other costs and
expenses, if any, of the Administrative Agent, the Issuing Bank and each Bank in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of the Loan Documents and the other documents to be delivered
under the Loan Documents or incurred in connection with any workout,
restructuring or bankruptcy.


-59-



--------------------------------------------------------------------------------



 



        (b) If any payment or purchase of principal of, or Conversion of, any
LIBOR Advance or LIBOR Borrowing is made other than on the last day of an
Interest Period relating to such Advance, as a result of a payment, purchase or
Conversion pursuant to Section 2.07(f), 2.08, 2.09, 2.10, 2.11, 2.13, 2.16, or
2.19 or acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, the Borrowers shall, upon demand by any Bank (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Bank any amounts required to compensate such Bank for any
additional losses, costs or expenses (other than taxes, which are dealt with in
Section 2.13) which it may reasonably incur as a result of such payment,
purchase or Conversion, including any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Bank to fund or maintain such
Advance.

        (c) The Borrowers agree, to the fullest extent permitted by law, to
indemnify and hold harmless the Administrative Agent, the Issuing Bank, the
Joint Lead Arrangers, the Joint Book Managers, the Syndication Agent, the
Co-Documentation Agents, each Bank and each other agent, arranger and manager
and each of their respective Affiliates, directors, officers, employees and
agents (collectively, "Indemnified Parties") from and against any and all
claims, damages, losses, liabilities and expenses (including reasonable fees and
disbursements of counsel and claims, damages, losses, liabilities and expenses
relating to environmental matters, but excluding taxes, which are dealt with in
Section 2.13) (collectively, "Losses") for which any of them may become liable
or which may be incurred by or asserted against an Indemnified Party, in each
case arising out of, related to or in connection with (i) any transaction in
which any proceeds of all or any part of the Advances are applied, (ii) breach
by a Loan Party of any Loan Document, (iii) violation by the Parent or any of
its Subsidiaries of any Environmental Law or any other law, rule, regulation or
order, (iv) any Lien granted pursuant to any Loan Document, (v) ownership by any
Indemnified Party of any property following foreclosure (or similar action)
under any of the Loan Documents, to the extent such Losses arise out of or
result from (x) any Hazardous Materials located in, on or under the property of
the Parent or any Subsidiary on the date of such foreclosure (or similar action)
or (y) operation of any such property on or before the date of such foreclosure
(or similar action), including Losses which are imposed upon Persons under any
Environmental Law solely by virtue of ownership, (vi) any Indemnified Party's
being deemed an operator of any property of the Parent or any of its
Subsidiaries by a court or other Person, to the extent such Losses arise out of
or result from any Hazardous Materials located in, on or under any such
property, or (vii) any investigation, litigation, or proceeding, whether or not
any Indemnified Party is a party thereto, related to or in connection with any
of the foregoing or any Loan Document (expressly including any such losses
attributable to the ordinary, sole or contributory negligence or strict
liability of such indemnified party, but excluding any such losses attributable
to the gross negligence or willful misconduct of such indemnified party). It is
the intent of the parties hereto that each indemnified party shall, to the
extent provided in this Section 8.04(c), be indemnified for their own ordinary,
sole or contributory negligence and their own strict liabilities.


-60-



--------------------------------------------------------------------------------



 



        (d) None of the Indemnified Parties shall be liable to any Borrower for
amounts constituting punitive, treble or exemplary damages arising out of or in
connection with any breach by any Indemnified Party of any of its obligations
hereunder. No Borrower shall be liable to the Administrative Agent or the Banks
for amounts constituting punitive, treble or exemplary damages arising out of or
in connection with any breach by a Borrower of any of its obligations hereunder.

        SECTION 8.05. Right of Set-Off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Bank is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Bank to or for
the credit or the account of a Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement and the Note
held by such Bank, irrespective of whether or not such Bank shall have made any
demand under this Agreement or such Note and although such obligations may be
unmatured. Each Bank agrees promptly to notify such Borrower after any such
set-off and application made by such Bank, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Bank under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Bank may have.

        SECTION 8.06. Assignments and Participations. (a) Each Bank may, in
accordance with applicable law, assign to one or more banks or other entities
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, the Advances owing to it and the Notes held
by it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this Agreement
(including the Letter of Credit Liabilities held by the assigning Bank pursuant
to Section 2.18), (ii) except in the case of an assignment of all of a Bank's
rights and obligations under this Agreement, the sum of the Commitment of the
assigning Bank being assigned pursuant to each such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $10,000,000 (and in increments of $1,000,000 in excess
thereof), (iii) each such assignment shall be to an Eligible Assignee, (iv) the
Administrative Agent and, if no Event of Default exists, the Parent consents to
such assignment (which consent shall not be unreasonably withheld), and (v) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for recording by the Administrative Agent in the Register, an Assignment
and Acceptance, together with any Notes then held by such assigning Bank and any
Notes then held by such assignee and a processing and recordation fee of $3,500.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder, (y) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of an assigning Bank's
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto except that the rights under Sections 2.06, 2.10, 2.13 and 8.04 of such
Bank shall continue with respect to events and occurrences occurring before or
concurrently with its ceasing to be a party hereto), and (z) unless the Parent
in its sole discretion otherwise consents, no such assignee shall be entitled to
receive any greater payment pursuant to Sections 2.06, 2.10 and 2.13 than the
assigning Bank would have been entitled to receive with respect to the rights
assigned to such assignee, except as a result of circumstances arising after the
date of such assignment.


-61-



--------------------------------------------------------------------------------



 



        (b) By executing and delivering an Assignment and Acceptance, the Bank
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
any other instrument or document furnished pursuant hereto or in connection
herewith, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith; (ii) such assigning Bank
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Borrower or any other Person or the
performance or observance by any Borrower or any other Person of any of its
respective obligations under any Loan Document or any other instrument or
document furnished pursuant hereto or in connection herewith; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01(d) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
the Issuing Bank, such assigning Bank or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement, any of the other Loan Documents or any other instrument or document;
(v) such assignee confirms that it is an Eligible Assignee; (vi) such assignee
appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers and discretion as are
reasonably incidental thereto; and (ix) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Bank.

        (c) The Administrative Agent shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and the Commitment of and the principal amount of the Advances owing
to, each Bank from time to time (the "Register"). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Bank at any reasonable time and from time to time upon reasonable prior
notice.


-62-



--------------------------------------------------------------------------------



 



        (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Bank and an assignee representing that it is an Eligible Assignee,
together with any Notes then held by such assigning Bank and any Notes then held
by such assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrowers.
Within five Business Days after its receipt of such notice, an authorized
officer of each Borrower shall execute and deliver to the Administrative Agent
(i) in exchange for any surrendered Notes a new Note payable to the order of
such Eligible Assignee (if a new Note is requested by such Eligible Assignee) in
an amount equal to its Commitment after giving effect to such Assignment and
Acceptance and, if the assigning Bank has retained a Commitment hereunder, a new
Note payable to the order of the assigning Bank (if an new Note is requested by
the assigning Bank) in an amount equal to the Commitment retained by it
hereunder (such new Notes, if any, shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Notes, if any, shall
be dated the effective date of such Assignment and Acceptance, shall be properly
completed and shall otherwise be in substantially the form of Exhibit A).

(e) Each Bank, in accordance with applicable law, may sell participations to one
or more banks or other entities (other than the Parent or any of its Affiliates)
in or to all or a portion of its rights and obligations under this Agreement
(including all or a portion of any of its Commitments, the Advances owing to it
and the Note held by it); provided that (i) such Bank's obligations under this
Agreement (including its Commitments to the Borrowers hereunder) shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Bank shall remain the
holder of any such Notes for all purposes of this Agreement, (iv) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank's rights
and obligations under this Agreement, (v) the terms of any such participation
shall not restrict such Bank's ability to make any amendment or waiver of this
Agreement or any Note or such Bank's ability to consent to any departure by a
Borrower therefrom without the approval of the participant, except that the
approval of the participant may be required to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, and (vi) unless the
Parent in its sole discretion otherwise consents, no such participant shall be
entitled to receive any greater payment pursuant to Sections 2.06, 2.10 and 2.13
than such Bank would have been entitled to receive with respect to the rights
assigned to such participant by such Bank except as a result of circumstances
arising after the date of such participation to the extent that such
circumstances affect other Banks and participants generally, and (vii) each
participant that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall provide to the Administrative Agent and
the Parent a U.S. Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the U.S. Internal Revenue
Service, duly completed and certifying that such participant is fully exempt
from United States withholding taxes with respect to all payments to be made to
such participant under such participation agreement, or other documents
satisfactory to the Parent and the Administrative Agent indicating that all
payments to be made to such participant under such participation agreement are
fully exempt from such withholding taxes, and neither the Borrowers nor the
Administrative Agent shall have any obligation to pay to any participant any
taxes, penalties, interest or other expenses, costs and losses incurred or
payable by the Borrowers or the Administrative Agent as a result of the failure
of such participant to obtain such additional duly completed and signed copies
of one or the other of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may be
required under then-current United States law or regulations to avoid United
States withholding taxes on payments in respect of all amounts to be received by
such participant.


-63-



--------------------------------------------------------------------------------



 



        (f) Any Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.06, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrowers or any of their Affiliates furnished to such Bank by
or on behalf of the Borrowers or any of their Affiliates; provided, that, prior
to any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to comply with Section 8.09.

(g) Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time (i) create a security interest in all or any portion of its
rights under the Loan Documents (including the Advances owing to it and the
Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Board and (ii) upon notice to the Borrowers
and the Administrative Agent, assign all or any portion of its rights and
obligations under the Loan Documents to any of its Affiliates.

        SECTION 8.07. Governing Law; Entire Agreement. This Agreement and the
Notes shall be governed by, and construed in accordance with, the internal laws
of the State of New York. This Agreement, the Notes, the other Loan Documents
and any fee letter pertaining hereto accepted by EII constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

        SECTION 8.08. Interest. It is the intention of the parties hereto that
the Administrative Agent, the Issuing Bank and each Bank shall conform strictly
to usury laws applicable to it, if any. Accordingly, if the transactions with
the Administrative Agent, the Issuing Bank or any Bank contemplated hereby would
be usurious under applicable law, if any, then, in that event, notwithstanding
anything to the contrary in the Notes, this Agreement or any other agreement
entered into in connection with this Agreement or the Notes, it is agreed as
follows: (a) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received by
the Administrative Agent, the Issuing Bank or such Bank, as the case may be,
under the Notes, this Agreement or under any other agreement entered into in
connection with this Agreement or the Notes shall under no circumstances exceed
the maximum amount allowed by such applicable law and any excess shall be
cancelled automatically and, if theretofore paid, shall at the option of the
Administrative Agent, the Issuing Bank or such Bank, as the case may be, be
applied on the principal amount of the obligations owed to the Administrative
Agent, the Issuing Bank or such Bank, as the case may be, by the Loan Parties or
refunded by the Administrative Agent, the Issuing Bank or such Bank, as the case
may be, to the applicable Loan Party, and (b) in the event that the maturity of
any Note or other obligation payable to the Administrative Agent, the Issuing
Bank or such Bank, as the case may be, is accelerated or in the event of any
permitted prepayment, then such consideration that constitutes interest under
law applicable to the Administrative Agent, the Issuing Bank or such Bank, as
the case may be, may never include more than the maximum amount allowed by such
applicable law and excess interest, if any, to the Administrative Agent, the
Issuing Bank or such Bank, as the case may be, provided for in this Agreement or
otherwise shall be cancelled automatically as of the date of such acceleration
or prepayment and, if theretofore paid, shall, at the option of the
Administrative Agent, the Issuing Bank or such Bank, as the case may be, be
credited by the Administrative Agent, the Issuing Bank or such Bank, as the case
may be, on the principal amount of the obligations owed to the Administrative
Agent, the Issuing Bank or such Bank, as the case may be, by the Loan Parties or
refunded by the Administrative Agent, the Issuing Bank or such Bank, as the case
may be, to the applicable Loan Party.


-64-



--------------------------------------------------------------------------------



 



        SECTION 8.09. Confidentiality. Each Bank agrees that it will use
reasonable efforts not to disclose without the prior consent of the Parent
(other than to such Bank's Affiliates in the ordinary course of business in
connection with any Loan Document, the administration thereof or any transaction
contemplated hereby, employees, auditors or counsel or to another Bank if the
disclosing Bank or the disclosing Bank's holding or parent company in its sole
discretion determines that any such party should have access to such
information) any information with respect to the Parent or its Subsidiaries
which is furnished pursuant to this Agreement or any other Loan Document and
which is designated by a Loan Party to the Banks in writing as confidential,
provided that any Bank may disclose any such information (a) as has become
generally available to the public, (b) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Bank or to the
Federal Reserve Board or the FDIC or similar organizations (whether in the
United States or elsewhere), (c) as may be required or appropriate in response
to any summons or subpoena or in connection with any litigation, (d) in order to
comply with any law, order, regulation or ruling applicable to such Bank, (e) to
the prospective transferee in connection with any contemplated transfer of any
of the Notes or any interest therein by such Bank, provided that such
prospective transferee executes an agreement with the Parent or its designee
containing provisions substantially identical to those contained in this
Section, and (f) to any Bank, the Administrative Agent or the Issuing Bank.

        SECTION 8.10. USA Patriot Act Notice. Each Bank and the Administrative
Agent (for itself and not on behalf of any Bank) hereby notifies each Loan Party
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the "Act"), it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Act.

        SECTION 8.11. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Loan Party in respect of any such sum due from it to the
Administrative Agent or the Banks hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the "Judgment Currency")
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the "Agreement Currency"), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Loan Party in the Agreement Currency, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).


-65-



--------------------------------------------------------------------------------



 



        SECTION 8.12. Consent to Jurisdiction. Each Loan Party hereby
irrevocably submits to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in New York City in
any action or proceeding arising out of or relating to any Loan Documents and
such Loan Party hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in any such court and
irrevocably waives any objection it may now or hereafter have as to the venue of
any such suit, action or proceeding brought in such court or that such court is
an inconvenient forum. Any judicial proceeding by a Loan Party against the
Administrative Agent, the Issuing Bank or any Bank or any Affiliate of the
Administrative Agent, the Issuing Bank or any Bank or by the Administrative
Agent, the Issuing Bank or any Bank or any Affiliate of the Administrative
Agent, the Issuing Bank or any Bank against a Loan Party involving, directly or
indirectly, any matter in any way arising out of, related to, or connected with
any Loan Document MAY be brought and maintained in a court in New York City, New
York.

        SECTION 8.13. Appointment of Process Agent. Each of the Parent, Global,
and EOIC hereby irrevocably appoints CT Corporation System (the "Process
Agent"), with an office on the date hereof at 111 Eighth Avenue, New York, NY
10011, as its agent to receive on behalf of it and its properties service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding. Such service may be made by mailing by certified
mail a copy of such process to the Parent, Global, or EOIC, as applicable, in
care of the Process Agent at the Process Agent's above address, with a copy to
the Parent, Global, or EOIC, as applicable, at its address specified herein, and
each of the Parent, Global, and EOIC hereby irrevocably authorizes and directs
the Process Agent to accept such service on its behalf. As an alternative method
of service, each of the Parent, Global, and EOIC also irrevocably consents to
the service of any and all process in any such action or proceeding by the
mailing by certified mail of copies of such process to it at its address
specified herein. Each of the Parent, Global, and EOIC agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

        SECTION 8.14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


-66-



--------------------------------------------------------------------------------



 



        SECTION 8.15. Waiver of Immunity. TO THE EXTENT THAT ANY LOAN PARTY HAS
OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.

        SECTION 8.16. Waiver of Consequential Damages. EACH OF THE LOAN PARTIES,
THE ADMINISTRATIVE AGENT, THE ISSUING BANK, AND THE BANKS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR
PROCEEDING REFERRED TO IN SECTION 8.12 ANY EXEMPLARY, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING HEREIN SHALL CONSTITUTE A WAIVER BY
THE ADMINISTRATIVE AGENT, THE ISSUING BANK, OR ANY BANK OF ANY RIGHT TO RECEIVE
FULL PAYMENT OF ALL OBLIGATIONS OWED BY ANY BORROWER UNDER THE LOAN DOCUMENTS.

        SECTION 8.17. Electronic Disclosures and Notices. Each Loan Party hereby
agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing, or the issuance, renewal, or extension of a Letter of
Credit, or other extension of credit (including any election of an interest rate
or interest period relating thereto), (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any default or event of default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as "Communications"), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com, with a copy to robert.malleck@citi.com. In
addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in the Loan Documents but only
to the extent requested by the Administrative Agent.


-67-



--------------------------------------------------------------------------------



 



        Each Loan Party further agrees that the Administrative Agent may make
the Communications available to the Banks by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the "Platform"). Each Loan Party acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

        THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE". THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, "AGENT PARTIES") HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY BANK
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF A
LOAN PARTY'S OR THE ADMINISTRATIVE AGENT'S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

        The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Bank agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Bank for purposes of the Loan Documents. Each Bank agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Bank's e-mail address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.

        Nothing herein shall prejudice the right of the Administrative Agent or
any Bank to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

        SECTION 8.18. Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.


-68-



--------------------------------------------------------------------------------



 



        SECTION 8.19. Domicile of Loans. Each Bank may transfer and carry its
loans at, to or for the account of any office, Subsidiary or Affiliate of such
Bank provided that no Bank shall be relieved of its Commitment as a result
thereof.

        SECTION 8.20. Binding Effect. This Agreement shall become effective when
it shall have been executed by the Borrowers, the Issuing Bank and the
Administrative Agent and when the Administrative Agent shall have, as to each
Bank, either received a copy of a signature page hereof executed by such Bank or
been notified by such Bank that such Bank has executed it and thereafter shall
be binding upon and inure to the benefit of and be enforceable by each Borrower,
the Administrative Agent, the Issuing Bank and each Bank and their respective
successors and assigns, except that the Borrowers shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of the Banks.

        SECTION 8.21. Amendment and Restatement. This Agreement represents an
amendment and restatement of the Existing Credit Agreement. Any indebtedness
under the Existing Credit Agreement continues under this Agreement, and the
execution of this Agreement does not indicate a payment, satisfaction, novation,
or discharge thereof.

[Signature pages follow.]


-69-



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
 

  BORROWERS AND GUARANTORS

ENSCO INTERNATIONAL INCORPORATED,
as a Borrower and a Guarantor



By:______________________________
Name:____________________________
Title:_____________________________


 
ENSCO OFFSHORE INTERNATIONAL
COMPANY, as a Borrower



By:______________________________
Name:____________________________
Title:_____________________________


 
ENSCO INTERNATIONAL PLC,
as a Guarantor



By:______________________________
Name:____________________________
Title:_____________________________


 
ENSCO GLOBAL LIMITED, as a Guarantor



By:______________________________
Name:____________________________
Title:_____________________________



 



--------------------------------------------------------------------------------



 



  ADMINISTRATIVE AGENT:

CITIBANK, N.A., as Administrative Agent



By:______________________________
Name:
Title:













 



--------------------------------------------------------------------------------



 



  ISSUING BANK:

DNB NOR BANK ASA, NEW YORK
BRANCH, as Issuing Bank



By:______________________________
Name:
Title:



By:______________________________
Name:
Title:

















--------------------------------------------------------------------------------



 



  BANKS:

CITIBANK, N. A.



By:______________________________
Name:
Title:












 



--------------------------------------------------------------------------------



 



  JPMORGAN CHASE BANK, NA



By:______________________________
Name:
Title:












 



--------------------------------------------------------------------------------







  DNB NOR BANK ASA, NEW YORK
BRANCH



By:______________________________
Name:
Title:



By:______________________________
Name:
Title:













 



--------------------------------------------------------------------------------



 



  THE BANK OF TOKYO MITSUBISHI UFJ, LTD.



By:______________________________
Name:
Title:












 



--------------------------------------------------------------------------------







  WELLS FARGO BANK, N.A.



By:______________________________
Name:
Title:












 



--------------------------------------------------------------------------------



 



  MERRILL LYNCH COMMERCIAL FINANCE CORP.



By:______________________________
Name:
Title:












  -



--------------------------------------------------------------------------------



 



  SUNTRUST BANK



By:______________________________
Name:
Title:












 



--------------------------------------------------------------------------------



 



  AMEGY BANK NATIONAL ASSOCIATION



By:______________________________
Name:
Title:












 



--------------------------------------------------------------------------------



 



  MIZUHO CORPORATE BANK, LTD.



By:______________________________
Name:
Title:












 



--------------------------------------------------------------------------------



 



SCHEDULE I

APPLICABLE LENDING OFFICES;
ADDRESSES FOR NOTICE



Bank Domestic Lending Office Eurodollar Lending Office Addresses for Notice
(including email addresses) Citibank, N.A. 1615 Brett Road, OPS III
New Castle, Delaware 19720 1615 Brett Road, OPS III
New Castle, Delaware 19720 Credit Contact:
Robert Malleck
388 Greenwich St.
34th Floor
New York, NY 10013
Tel: 212-816-5435
Fax: 212-816-5429
Email: Robert.malleck@citi.com

Administrative Contact:
Charles Huester
1615 Brett Road
OPS III
New Castle, DE 19720
Tel: 302-323-3188
Fax: 212-994-0961
Email: charles.huester@citi.com JPMorgan Chase Bank, NA Chase Tower Chicago
Chicago, Illinois 60603 Chase Tower Chicago
Chicago, Illinois 60603 Credit Contact:
Preeti Bhatnagar
712 Main Street, 12th Floor South
Houston, TX 77002
Tel: 713-216-8002
Fax: 713-216-7794
Email: preeti.x.bhatnagar@jpmorgan.com

Administrative Contact:
Jeremy Stank
Chase Tower Chicago, Suite IL1-0010
10 South Dearborn 7th Floor
Chicago, IL 60603-2003
Tel: 312-732-2013
Fax: 312-385-7097
Email: jeremy.p.stank@jpmchase.com DnB NOR Bank ASA, New York Branch 200 Park
Avenue
New York, New York 10166 200 Park Avenue
New York, New York 10166 Credit Contact:
Viggo Pedersen / Barbara Gronquist
200 Park Avenue, 31st Floor
New York, New York 10166
Tel: (212) 681-3821 / 3859
Fax: (212) 681-3900
Email: viggo.pedersen@dnbnor.no
barbara.gronquist@dnbnor.no

Administrative Contact:
Marybelle Ortiz / Carol-Jeanne Kavanagh
200 Park Avenue, 31st Floor
New York, New York 10166
Tel: (212) 681-3848 / 3822
Fax: (212) 681-4123 Email: marybelle.ortiz@dnbnor.no
caroljeanne.kavanagh@dnbnor.no The Bank of Tokyo Mitsubishi UFJ, Ltd. 1251
Avenue of the Americas
NY, NY 10020-1104 1251 Avenue of the Americas
NY, NY 10020-1104 Credit Contact:
Chulley Bogle
1100 Louisiana St., Ste. 2800
Houston, TX 77002
Tel: 713-655-3845
Fax: 713-658-0116
Email: cbogle@us.mufg.jp

Administrative Contact:
Rolando Uy / Jaya Angara
Info Svc Plaza III
34 Exchange Place
Jersey City, NJ 07302
Tel: 201-413-8570 / 8843
Fax: 201-521-2338
Email: ruy@us.mufg.jp
jangara@us.mufg.jp Wells Fargo Bank, N.A. 1000 Louisiana, 9th Floor
Houston, Texas 77002 1000 Louisiana, 9th Floor
Houston, Texas 77002 Credit Contact:
Michael Janak / Barry Parks
1000 Louisiana, 9th Floor
Houston, Texas 77002
Tel: 713-319-1394 / 1957
Fax: 713-739-1087
Email: mike.janak@wellsfargo.com
barry.parks@wellsfargo.com

Administrative Contact:
Elizabeth Yowell / Tonya Ivie
1700 Lincoln Street, 3rd Floor
Denver, CO 80203-4500
Tel: 303-863-5114 / 6102
Fax: 303-863-2729
Email: elizabeth.yowell@wellsfargo.com
tanya.r.ivie@wellsfargo.com Merrill Lynch Commercial Finance Corp. 222 N.
LaSalle, 17th Floor
Chicago, Illinois 60601 222 N. LaSalle, 17th Floor
Chicago, Illinois 60601 Credit Contact:
Phillip Salter / Benjamin Abbas
222 N. LaSalle, 17th Floor
Chicago, IL 60601
Tel: 312-750-6304 / 312-269-1354
Fax: 312-269-1378 /312-368-1378
Email: Phillip_Salter@ml.com
Banjamin_W_Abbas@ml.com

Administrative Contact:
Elizabeth Altman / Susan Papp
222 N. LaSalle, 16th Floor
Chicago, IL 60601
Tel: 312-499-3873 / 312-750-6287
Fax: 312-499-3336
Email: ealtman@exchange.ml.com
spapp@exchange.ml.com Sun Trust Bank 303 Peachtree St., 4th Floor
Atlanta, Georgia 30308 303 Peachtree St., 4th Floor
Atlanta, Georgia 30308 Credit Contact:
Peter Panos / Greg Magnuson
303 Peachtree St., 4th Floor
Atlanta, Georgia 30308
Tel: 404-813-5579 / 404-813-0112
Fax: 404-827-6270
Email: peter.panos@suntrust.com
greg.magnuson@suntrust.com

Administrative Contact:
Nicole Barry
303 Peachtree St.
10th Floor, MC1941
Atlanta, Georgia 30308
Tel: 404-658-4777
Fax: 404-230-1940
Email: nicole.barry@suntrust.com Amegy Bank National Association 4400 Post Oak
Parkway
Houston, TX 77027
New York, NY 10020 4400 Post Oak Parkway Houston, TX 77027 Credit Contact:
Scott Collins / Kim Link
4400 Post Oak Parkway
Houston, TX 77027
Tel: 713-232-2022
Fax: 713-561-0115
Email: scott.collins@amegybank.com

Administrative Contact:
Maxine Hunter / Dana Chargo
is 4400 Post Oak Parkway, RT 709
Houston, TX 77027
Tel: 713-232-6355 / 6395
Fax: 713-693-7467
Email: Maxine.hunter@amegybank.com
dana.chargois@amegybank.com
Mizuho Corporate Bank, Ltd. 1251 Avenue of the Americas
New York, NY 10020 1251 Avenue of the Americas
New York, NY 10020 Credit Contact:
Leon Mo / Raymond Ventura
1251 Avenue of the Americas
New York, NY 10020
Tel: 212-282-4984 / 4589
Fax: 212-282-4488
Email: leon.mo@mizuhocbus.com
Raymond.ventura@mizuhocbus.com

Administrative Contact:
Berta Caballero / Irene Lee
1800 Plaza Ten
Jersey City, NJ 07311
Tel: 201-626-9137 / 9421
Fax: 201-626-9932 / 9933
Email: berta.caballero@mizuhocbus.com
Irene.lee@mizuhocgus.com



 



--------------------------------------------------------------------------------



 



SCHEDULE II

PRICING GRID

Rating Category: Level I Level II Level III Level IV Level V Level VI   A/A2 or
Better A-/A3 BBB+/ Baa1 BBB/ Baa2 BBB-/ Baa3 BB+/ Ba1 or Lower Applicable
Margin: 18.0 27.0 35.0 42.5 55.0 75.0 Utilization Fee (>50%): 10.0 10.0 10.0
10.0 10.0 10.0 Facility Fee: 7.0 8.0 10.0 12.5 15.0 20.0


 



--------------------------------------------------------------------------------



 



SCHEDULE III



UNRESTRICTED SUBSIDIARIES (IF ANY)

 

As of the Closing Date and as of the date of the First Amendment to Amended and
Restated Credit Agreement dated as of December 23, 2009, no Subsidiaries are
designated as Unrestricted Subsidiaries.


 



--------------------------------------------------------------------------------



 



SCHEDULE IV

RIGS

ENSCO MOBILE OFFSHORE DRILLIHNG UNITS
AS OF
DECEMBER 1, 2009



NAME F/K/A OWNER FLAG HOME PORT OFFICIAL NO.     I.  JACKUP RIGS       ENSCO 50
ENSCO 51
ENSCO 52
ENSCO 53
ENSCO 54
ENSCO 56
ENSCO 57
ENSCO 60
ENSCO 67
ENSCO 68
ENSCO 69
ENSCO 70
ENSCO 71
ENSCO 72
ENSCO 75

ENSCO 76

ENSCO 80
ENSCO 81
ENSCO 82
ENSCO 83
ENSCO 84
ENSCO 85
ENSCO 86
ENSCO 87
ENSCO 88
ENSCO 89
ENSCO 90
ENSCO 92
ENSCO 93
ENSCO 94
ENSCO 95
ENSCO 96
ENSCO 97
ENSCO 98
ENSCO 99
ENSCO 100
ENSCO 101
ENSCO 102

ENSCO 104

ENSCO 105

ENSCO 106
ENSCO 107
ENSCO 108














Chiles Magellan
Chiles Coronado























Chiles Discovery
Chiles Galileo
ENSCO Offshore International Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore International Company
ENSCO Offshore Company
ENSCO Oceanics International Company
ENSCO Offshore International Company
ENSCO Offshore Company
ENSCO Offshore International Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore Company

ENSCO Offshore International Company

ENSCO Offshore International Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore International Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore International Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore International Company
ENSCO Offshore Company
ENSCO Offshore International Company
ENSCO Offshore International Company
ENSCO Offshore International Company
ENSCO Offshore International Company
ENSCO Offshore Company
ENSCO Offshore Company
ENSCO Offshore International Company
ENSCO Offshore International Company
ENSCO Offshore International Company

ENSCO Offshore International Inc.

ENSCO (Barbados) Limited

ENSCO Offshore International Company
ENSCO Offshore International Company
ENSCO Offshore International Company
Liberian
Liberian
Liberian
Liberian
Liberian
Liberian
Liberian
Liberian
Liberian
Liberian
Liberian
Bahamas
Bahamas
Bahamas
Panamanian

Liberian

Bahamas
Liberian
U.S.
Liberian
Liberian
Bahamas
U.S.
U.S.
Liberian
Liberian
U.S.
Bahamas
Liberian
Liberian
Liberian
Liberian
Liberian
Liberian
U.S.
Liberian
Liberian
Liberian

Liberian

Liberian

Liberian
Liberian
Liberian
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Nassau, Bahamas
Nassau, Bahamas
Nassau, Bahamas
Panama City

Monrovia, Liberia

Nassau, Bahamas
Monrovia, Liberia
New Orleans
Monrovia, Liberia
Monrovia, Liberia
Nassau, Bahamas
New Orleans
New Orleans
Monrovia, Liberia
Monrovia, Liberia
New Orleans
Nassau, Bahamas
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
New Orleans
Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia

Monrovia, Liberia

Monrovia, Liberia

Monrovia, Liberia
Monrovia, Liberia
Monrovia, Liberia
9383
9384
9385
10260
10159
10605
9943
8697
12140
14110
12811
725305
725304
704622
26817-00-B

12945

724944
13630
602912
13142
13014
724945
643110
648969
12389
14115
647859
724946
12137
11326
12138
9400
8910
14196
682070
9436
11107
11415

12678

11662

11907
12638
13128


    II.  SEMISUBMERSIBLE RIGS       ENSCO 7500
ENSCO 8500
ENSCO 8501   ENSCO Deepwater LLC

ENSCO Offshore Company

ENSCO Offshore Company Liberian

Liberian

Liberian Monrovia, Liberia

Monrovia, Liberia

Monrovia, Liberia 14116

13222

14002

    III.  BARGE       ENSCO 1   ENSCO de Venezuela, S.R.L. (54%)
ENSCO Offshore International Company (46%) Liberian

Liberian

Liberian Monrovia, Liberia

Monrovia, Liberia

Monrovia, Liberia 11793


 



--------------------------------------------------------------------------------



 



SCHEDULE V

EXISTING LIENS



Debtor Secured Party Jurisdiction of
Filing Date of Filing Type of Lien
or Reference No. ENSCO International
Incorporated
ENSCO International
Incorporated
ENSCO International
Incorporated
ENSCO (Barbados)
Limited

ENSCO Coronado
Limited *

ENSCO Offshore
Company
ENSCO Coronado
Limited **
ENSCO (Barbados)
Limited HERC Exchange,
Inc.
HERC Exchange,
Inc.
MCI Worldcom
Communications Inc.
United States of
America, Secretary of
Transportation
United States of
America, Secretary of
Transportation
United States of
America (MarAd)
United States of
America (MarAd)
United States of
America Delaware

Delaware

Texas

District of
Columbia

District of
Columbia

United States

Panama

Liberia
03/11/04

11/04/04

07/07/00

05/01/03


12/31/03


12/07/00

03/29/00

10/08/02 UCC, File No.
40694747
UCC, File No.
43107234
UCC, File No. 00-
537921
UCC, File No.
2003052205

UCC, File No.
2003187932

Vessel mortgage,
Book 00-121, Page 29
Vessel mortgage, Microjacket
22400, Document 91969
Vessel mortgage,
Book PM 54,
Page 516

* This debt has been repaid. A UCC termination has been submitted for filing and
is currently pending. ** This debt has been repaid. A release has been signed
and recording is currently pending.


 



--------------------------------------------------------------------------------



 



SCHEDULE VI

COMMITMENTS



Bank Commitment Citibank, N.A. $55,000,000.00 JPMorgan Chase Bank, NA
$55,000,000.00 DnB NOR Bank ASA, New York Branch $45,000,000.00 The Bank of
Tokyo Mitsubishi UFJ, Ltd. $45,000,000.00 Wells Fargo Bank, N.A. $45,000,000.00
SunTrust Bank 37,500,000.00 Mizuho Corporate Bank, Ltd. 37,500,000.00 Merrill
Lynch Commercial Finance Corp. 20,000,000.00 Amegy Bank National Association
10,000,000.00 Total $350,000,000.00


 



--------------------------------------------------------------------------------



 



SCHEDULE VII

EXISTING LETTERS OF CREDIT

None.


 



--------------------------------------------------------------------------------



 



EXHIBIT A


PROMISSORY NOTE


U.S. $__________________                                           
                             Dated:______________________


        For value received, the undersigned, [ENSCO International Incorporated,
a Delaware corporation] [ENSCO Offshore International Company, a Cayman Islands
exempted company] (the "Borrower"), hereby promises to pay to the order of
________ (the "Bank") for the account of its Applicable Lending Office (as
defined in the Credit Agreement referred to below) the principal sum of ________
U.S. dollars (U.S. $________) or, if less, the aggregate unpaid principal amount
of the Advances (as defined in the Amended and Restated Credit Agreement dated
as of June 23, 2005 among ENSCO International Incorporated, ENSCO Offshore
International Company, Ensco International plc, ENSCO Global Limited, Citibank,
N.A., as the Administrative Agent, JPMorgan Chase Bank, NA, as the Syndication
Agent, DnB NOR Bank ASA, New York Branch, as the Issuing Bank, and the Banks
parties thereto, as amended from time to time, being herein referred to as the
"Credit Agreement") owing to the Bank.

        The Borrower promises to pay the principal of this Promissory Note (or,
if less, the aggregate unpaid principal amount of the Advances (as defined in
the Credit Agreement)) on the dates and in the amounts set forth in the Credit
Agreement. Additionally, the Borrower promises to pay interest on the unpaid
principal amount of each Advance owing to the Bank from the date of such Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.

        Both principal and interest are payable in lawful money of the United
States of America to Citibank, N.A., as Administrative Agent, at 1615 Brett
Road, OPS III, New Castle, DE 19720, in same day funds. Each Advance owed to the
Bank by the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Bank and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note; provided that the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

        This Promissory Note is one of the Notes referred to in, and is subject
to and is entitled to the benefits of, the Credit Agreement. The Credit
Agreement, among other things, (i) provides for the making of Advances by the
Bank to the Borrower from time to time in an aggregate amount not to exceed the
amount first above mentioned, the indebtedness of the Borrower resulting from
each Advance owing to the Bank being evidenced by this Promissory Note, and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.

        This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

ENSCO INTERNATIONAL INCORPORATED]
[ENSCO OFFSHORE INTERNATIONAL COMPANY]

By:______________________________
Name:____________________________
Title:_____________________________



 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL



Date Amount of
Advance Amout of
Principal Paid
or Prepaid Unpaid
Principal
Balance Notification Made By.                                                  
                                                                               
         


 



--------------------------------------------------------------------------------



 



EXHIBIT B

NOTICE OF BORROWING
[DATE]
                                   



Citibank, N.A., as Administrative Agent
1615 Brett Road
OPS III
New Castle, DE 19720
Attention: Charles Huester
Telephone: 302-323-3188
Facsimile: 212-994-0961



Ladies and Gentlemen:

       The undersigned, [ENSCO International Incorporated] [ENSCO Offshore
International Company], refers to the Amended and Restated Credit Agreement,
dated as of June 23, 2005 (as amended and otherwise modified from time to time,
the "Credit Agreement", the terms defined therein being used herein as therein
defined), among ENSCO International Incorporated, ENSCO Offshore International
Company, Ensco International plc, ENSCO Global Limited, Citibank, N.A., as the
Administrative Agent, JPMorgan Chase Bank, NA, as the Syndication Agent, DnB NOR
Bank ASA, New York Branch, as the Issuing Bank, and the Banks parties thereto,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the "Proposed Borrowing") as required by Section 2.02(a) of the
Credit Agreement:

       (i)       The Borrower requesting the Proposed Borrowing is [ENSCO
International Incorporated] [ENSCO Offshore International Company].

       (ii)      The Business Day of the Proposed Borrowing is ____________,
____.

       (iii)     The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [LIBOR Advances].

       (iv)       The aggregate amount of the Proposed Borrowing is
$______________.

       [(v)       The initial Interest Period for each Advance made as part of
the Proposed Borrowing is ______(months).](1)

       The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the Proposed Borrowing:

               (A)       the representations and warranties contained in Section
4.01 of the Credit Agreement are correct (other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct as of such earlier date), before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and



1     To be included for a Proposed Borrowing comprised of LIBOR Advances.


 



--------------------------------------------------------------------------------



 



               (B)       no event has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
therefrom, which constitutes a Default, an Event of Default or both.

Very truly yours,

[ENSCO INTERNATIONAL INCORPORATED]
[ENSCO OFFSHORE INTERNATIONAL COMPANY]

By:______________________________
Name:____________________________
Title:_____________________________


cc: Citibank, N.A.
388 Greenwich Street, 34th Floor
New York, NY 10013
Attention: Robert Malleck
Telephone: (212) 816-5435
Facsimile: (212) 816-5429



 



--------------------------------------------------------------------------------



 



EXHIBIT C



ASSIGNMENT AND ACCEPTANCE

Dated __________, ____



       Reference is made to the Amended and Restated Credit Agreement, dated as
of June 23, 2005 (as amended and otherwise modified from time to time, the
"Credit Agreement", the terms defined therein being used herein as therein
defined), among ENSCO International Incorporated, ENSCO Offshore International
Company, Ensco International plc, ENSCO Global Limited, Citibank, N.A., as the
Administrative Agent, JPMorgan Chase Bank, NA, as the Syndication Agent, DnB NOR
Bank ASA, New York Branch, as the Issuing Bank, and the Banks parties thereto.

       _________________________ (the "Assignor") and __________________ (the
"Assignee") agree as follows:

       1.     The Assignor hereby sells and assigns to the Assignee, without
recourse, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to all of the Assignor's rights and obligations under the Credit
Agreement and the other Loan Documents as of the date hereof equal to the
percentage interest specified on Schedule 1 hereto of all outstanding rights and
obligations under the Credit Agreement. After giving effect to such sale and
assignment, the Assignee's and Assignor's respective Commitments and the
respective amounts of the Advances owing to the Assignee and Assignor will be as
set forth in Section 2 of Schedule 1.

       2.     The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant thereto or in connection therewith, the perfection,
existence, sufficiency or value of any Collateral, guaranty or insurance or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any of the other Loan Documents or any other instrument
or document furnished pursuant thereto or in connection therewith; (iii) makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any other Person or the performance or
observance by any Borrower or any other Person of any of its respective
obligations under the Credit Agreement, any of the other Loan Documents or any
other instrument or document furnished pursuant thereto or in connection
therewith; and (iv) attaches the Note held by the Assignor and requests that the
Administrative Agent exchange such Note for a new Note payable to the order of
the Assignee in an amount equal to the Commitment of the Assignee after giving
effect to this Assignment and Acceptance or new Notes payable to the order of
the Assignee in an amount equal to the Commitment of the Assignee after giving
effect to this Assignment and Acceptance and the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement,
respectively, as specified on Schedule 1 hereto.


 



--------------------------------------------------------------------------------



 



       3.     The Assignee attaches the Note (if any) held by it and (i)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in Section 4.01(d) of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent, the Issuing Bank, the Assignor or any other Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, any of the other Loan Documents or any other
instrument or document; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Loan Documents
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a Bank;
and (vi) specifies as its Domestic Lending Office (and address for notices) and
Eurodollar Lending Office the offices set forth beneath its name on Schedule 1
hereto.

       4.     Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, this Assignment and Acceptance will be delivered to
the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date of this Assignment and Acceptance (the "Effective
Date") shall be the date of acceptance thereof by the Administrative Agent,
unless otherwise specified on Schedule 1 hereto.

       5.     Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Bank thereunder and under the other Loan Documents and (ii)
the Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement and under the other Loan Documents.

       6.     Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement and the other Loan Documents in respect of
the interest assigned hereby (including all payments of principal, interest and
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the other
Loan Documents for periods prior to the Effective Date directly between
themselves.

       7.     This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.


C-2



--------------------------------------------------------------------------------



 



       8.     This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be as effective as delivery of a manually executed counterpart of this
Assignment and Acceptance.

       IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.


C-3



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance


Section 1.
Percentage interest assigned:
% Section 2.
Assignee's Commitment before giving effect to this
     Assignment and Acceptance:
$   Assignee's outstanding principal of Advances before
     giving effect to this Assignment and Acceptance $___________   Aggregate
outstanding principal of Advances assigned to
     the Assignee under this Assignment and Acceptance: $   Assignee's
Commitment after giving effect to this
     Assignment and Acceptance: $   Assignee's outstanding principal of Advances
after
     giving effect to this Assignment and Acceptance: $   Assignor's remaining
Commitment after
     giving effect to this Assignment and Acceptance: $   Assignor's remaining
outstanding principal of Advances
     after giving effect to this Assignment and Acceptance: $   Principal amount
of Note payable to the Assignee: $   Principal amount of Note payable to the
Assignor: $ Section 3.
Effective Date 2: _____________, 20___
 

Assignor

________________
_______________
_______________
[NAME OF ASSIGNOR]
By:
Name:
Title:
Dated: _______________



2     This date should be no earlier that the date five Business Days after the
delivery of this Assignment and Acceptance to the Administrative Agent.


C-4



--------------------------------------------------------------------------------



 



Assignor

_______________
_______________
_______________
[NAME OF ASSIGNEE], as
By:
Name:
Title:
Dated:______________

Domestic Lending Office (and address for notices):

[Address]

Eurodollar Lending Office:

[Address]

Approved as of ___________, 20___ :

CITIBANK, N.A., as Administrative Agent

By: ________________________________
Name:
Title:

DNB NOR BANK ASA, NEW YORK BRANCH, as Issuing Bank

By: ________________________________
Name:
Title:




C-5



--------------------------------------------------------------------------------



 



[ENSCO INTERNATIONAL INCORPORATED

By: ________________________________
Name:
Title: ](3)


3      Parent's consent required only when no Event of Default exists.








C-6



--------------------------------------------------------------------------------



C-6



EXHIBIT D



NOTICE OF LETTER OF CREDIT
[Date]



DnB NOR Bank ASA, New York Branch,
as Issuing Bank
200 Park Avenue
New York, New York 10166
Attention: Marybelle Ortiz,
with a copy to Viggo Pedersen
Telephone: 212-681-3848

Citibank, N.A., as Administrative Agent
1615 Brett Road
OPS III
New Castle, DE 19720
Attention: Charles Huester
Telephone: 302-323-3188
Facsimile: 212-994-0961

Ladies and Gentlemen:



       The undersigned, [ENSCO International Incorporated] [ENSCO Offshore
International Company], refers the Amended and Restated Credit Agreement, dated
as of June 23, 2005 (as amended and otherwise modified from time to time, the
"Credit Agreement", the terms defined therein being used herein as therein
defined), among ENSCO International Incorporated, ENSCO Offshore International
Company, Ensco International plc, ENSCO Global Limited, Citibank, N.A., as the
Administrative Agent, JPMorgan Chase Bank, NA, as the Syndication Agent, DnB NOR
Bank ASA, New York Branch, as the Issuing Bank, and the Banks parties thereto,
and hereby gives you notice, irrevocably, pursuant to Section 2.18 of the Credit
Agreement that the undersigned hereby requests a Letter of Credit under the
Credit Agreement, and in that connection sets forth below the information
relating to such Letter of Credit (the "Proposed Letter of Credit") as required
by Section 2.18(a) of the Credit Agreement:

(i)     The Borrower for whose account the Proposed Letter Credit is requested
is [ENSCO International Incorporated] [ENSCO Offshore International Company].

(ii)   The date of issuance of the Proposed Letter of Credit is ____________,
____.

(iii)  The amount of the Proposed Letter of Credit is $______________.

(iv)   The expiration date of the Proposed Letter of Credit is __________.

(v)     The purpose and terms of the Proposed Letter of Credit are as follows:


 



--------------------------------------------------------------------------------



 



       The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of issuance of the Proposed
Letter of Credit:

(A)       the representations and warranties contained in Section 4.01 of the
Credit Agreement are correct (other than those representations and warranties
that expressly relate solely to a specific earlier date, which shall remain
correct as of such earlier date), before and after giving effect to the issuance
of the Proposed Letter of Credit, as though made on and as of such date; and

(B)       no event has occurred and is continuing, or would result from such
Proposed Letter of Credit, which constitutes a Default, an Event of Default or
both.

Very truly yours,

[ENSCO INTERNATIONAL INCORPORATED]
[ENSCO OFFSHORE INTERNATIONAL COMPANY]

By:_______________________
Name:_____________________
Title:____________________

cc:
Citibank, N.A.
Attention: Elizabeth O'Hagan
Email: elizabeth.ohagan@citigroup.com

Citibank, N.A.
388 Greenwich Street, 34th Floor
New York, NY 10013
Attention: Robert Malleck
Telephone: (212) 816-5435
Facsimile: (212) 816-5429



D-2



--------------------------------------------------------------------------------



 



EXHIBIT E



FORM OF
COMPLIANCE CERTIFICATE

[date]



To Citibank, N.A., as Administrative Agent, and to each of
the Banks party to the Credit Agreement described below

Ladies and Gentlemen:

I refer to the Amended and Restated Credit Agreement, dated as of June 23, 2005
(as amended and otherwise modified from time to time, the "Credit Agreement",
the terms defined therein being used herein as therein defined), among ENSCO
International Incorporated, ENSCO Offshore International Company, Ensco
International plc, ENSCO Global Limited, Citibank, N.A., as the Administrative
Agent, JPMorgan Chase Bank, NA, as the Syndication Agent, DnB NOR Bank ASA, New
York Branch, as the Issuing Bank, and the Banks parties thereto.

I hereby certify that I have no knowledge of any Defaults by any Borrower in the
observance of any of the provisions in the Credit Agreement which existed as of
_______________ or which exist as of the date of this certificate, and that all
of the representations and warranties made by the Borrowers in Article IV of the
Credit Agreement are true and correct in all material respects on the date of
this certificate as if made on this date.

I also certify that the accompanying consolidated financial statements present
fairly, in all material respects, the consolidated financial condition of the
Parent as of _______________, and the related results of operations for the
_______________ then ended, in conformity with generally accepted accounting
principles.

The following sets forth the information and computations to demonstrate
compliance with the requirements of Section 5.02 of the Credit Agreement as of
_______________:



A.  Section 5.02(a) Consolidated EBITDA to Interest Expense Ratio

1. Net Income for preceding four quarters $___________

2. Interest Expense, taxes, depreciation and amortization, and other $________
non-cash charges (to the extent each is deducted in determining Net Income) for
preceding four quarters $___________


 



--------------------------------------------------------------------------------



 



3. Consolidated EBITDA for preceding four quarters (A.1 + A.2) = $___________

4. Consolidated Interest Expense for preceding four quarters $___________

5. ratio A.3 divided by A.2 ___ to 1.00

6. minimum: 3.00 to 1.00

B.  Section 5.02(b) Consolidated Debt Ratio

1. Consolidated Debt $___________

2. Consolidated Shareholder's Equity $___________

3. B.1 divided by (B.1 + B.2) ___%

4. maximum ratio: 50%

Very truly yours,



By: ___________________________________
Name:_________________________________
Title:__________________________________




4     Signatory much be chief executive officer or chief financial officer of
the Parent.


E-2



--------------------------------------------------------------------------------

